UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — October 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 500 Fund ® Annual report 10 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 81 About the Trustees 82 Officers 84 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Our active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: The U.S. economy has been exhibiting greater underlying strength than previously thought, with employment, consumer spending, manufacturing, and housing data all showing steady improvement this year. U.S. stocks and many international markets have responded by delivering strong returns. Still, the rise in equities has been accompanied by heightened investor anxiety, fostered by Europe’s ongoing troubles, China’s economic slowdown, and the looming “fiscal cliff” in the United States. We believe volatility will remain a feature of market behavior until these challenges are resolved. At Putnam, our portfolio managers and analysts are trained to uncover opportunities and manage risk in this type of environment. We also strongly believe that it is prudent for long-term investors to rely on the expertise of a trusted financial advisor, who can help them work toward their financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 500 Fund Interview with your fund’s portfolio manager Jeff, once again in the fund’s fiscal year, macro risks played a big role in financial markets. How would you characterize the twelve-month reporting period? In our view, three large macroeconomic risks loomed throughout the past year: a deleveraging crisis in Europe, a slowdown in the U.S. economy, and a hard economic landing in China. Markets moved up and down throughout the year, in our estimation, in reflection of how greatly investors feared these risks. At the start of the period in November2011, we saw a few months of optimism, as the U.S. economy grew and the European Central Bank [ECB] extended to banks three years of lending support. This was followed by pessimism from approximately March until June on fears of rising borrowing costs for Spain and Italy, political instability in Greece, and economic slowdowns in the United States and China. Real U.S. GDP grew at a 4.1% rate in the final three months of 2011, but since then has struggled to grow at half that pace. Nevertheless, optimism returned in the final months on signs of significant new monetary interventions by the ECB, the Federal Reserve, and other central banks. Putting aside perceptions, the period ended amid economic weakness, with the United States and China continuing to grow at subpar rates, and Europe in recession. Nevertheless, markets have remained upbeat, and we saw positive results from many of our strategies. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/12. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Absolute Return 500 Fund 5 What were some of the defining elements of your strategy during the fund’s fiscal year? In our analysis, the past year constituted an appropriate environment for taking moderately more investment risk, so we increased exposure to upward movement in risk assets, primarily stocks and high-yield bonds. In our absolute return approach, this means taking risk with strategies that seek to limit the potential volatility of those exposures. We wanted to participate in the stock market’s potential rise but with a degree of stability. Derivatives strategies contribute to this approach. For example, we can use total return swaps to manage sector exposures and hedge sector risk exposures, as well as to gain exposures to specific markets or industries. We can also use options to hedge against changes in security values or to seek to enhance returns. How did you execute this strategy? We favored stocks that have historically performed with less volatility than the market in general. We also made a significant allocation to high-yield securities. This asset class typically trades similarly with equities, but with less long-term volatility. In our opinion, high-yield bonds were also fundamentally attractive. In our view, many high-yield issuers today are companies with strong balance sheets and attractive market valuations — attributes that can support stable performance. The sector as a whole has benefited from a relatively low corporate default rate over the past couple of years. How did this positioning influence performance? These strategies largely succeeded. Both the stocks and the high-yield securities in the portfolio provided strong, positive Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Absolute Return 500 Fund returns for the year, and did not increase the fund’s volatility. What non-directional strategies did you pursue? We regard many of our fixed-income strategies to be non-directional because they are not aligned with the primary drivers of performance in the broad fixed-income market, such as interest-rate and inflation risk. Instead their results are influenced by factors specific to each sector. The fixed-income strategies delivered positive returns with generally low volatility during the reporting period. In the first couple of months of the fiscal period, there was some weakness in non-agency residential mortgage-backed securities [RMBS]. We purchased these securities because we believed the significant discounts made them fundamentally attractive. The securities continued to offer attractive income and total return potential. Their performance during the reporting period just completed is a better reflection of their positive investment attributes, in our view. We can use a number of derivatives to establish our exposures to interest-rate risk. These include options to hedge duration, as well as interest-rate swaps to gain or hedge rate exposures. In the mortgage strategies, we can employ options to isolate prepayment risk, and to hedge this risk with either options or interest-rate swaps. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/12. Short-term holdings, derivatives, and TBA commitments are excluded. Holdings will vary over time. Absolute Return 500 Fund 7 We also saw strong results from a strategy that combines research in what we call forensic accounting with long-short positions. We seek to identify stocks of companies whose accounting conventions appear to be aggressive and tend to have high correlation with stock underperformance. Examples include unusually high accounts receivable, or accelerated revenue recognition. When we find such companies, we establish short exposure to their stocks, then offset this position with a long exposure by purchasing an option on a broad market index. Under this strategy, we expect the combined position to be less volatile than a position in the stock only. Why do you offset these positions with long market exposure? If the portfolio has short exposure to a stock that then appreciates because the market in general rises, the long option on the market index becomes more valuable. It’s one way that we can hedge the risk that the stock’s price moves in a different direction than we anticipate. Conversely, we also buy stocks that we think the market has significantly undervalued, and we offset this with a short position using options. During the period for example, we selected Apple as a stock holding, and offset this position with a short position on the Nasdaq Composite Index. Although Apple underperformed in the later months of the period, we have continued to hold it because we believe it can outperform the market. In most of our long-short positions based on the forensic accounting screen, the stocks moved in the direction that we had anticipated. Given that the market also advanced, the long positions generally proved profitable, while the short positions did not fare as well. Which of the fund’s other positions had disappointing results during the reporting period? Since our basic stance was to own risk assets which, as it turned out, performed as well as we had expected, underperformance primarily occurred in the hedges we had established This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Absolute Return 500 Fund to protect the fund. These included a short position in the euro and hedges against sovereign risk in the euro area. For example, we built exposure to the potential that the yields on the sovereign bonds of France and Germany would widen. We did this because we saw that when the crisis flared up in 2011, the yield spread of French bonds compared with German bonds widened substantially. We established the position this year when the yield differential was rather small, expecting that it could not narrow much more, but could widen a great deal should the euro area plunge into greater instability. In other words, we had an asymmetric opportunity, with greater return potential than loss potential. However, in this case, the yield differential tightened. Investors became more comfortable with taking the additional risk of investing in French bonds over German bonds. It reaffirmed why we seek to hedge the risks of our active positions. Do you view the market advance in the final few months of the fiscal year as a sign of lower risk or greater investor complacency? We believe there is evidence supporting both of those possibilities. In our view, there is a greater amount of complacency. On one hand, we believe economic data in China and the United States have become more reassuring in the past few months, and the possibility of an abrupt deleveraging crisis in Europe has dissipated. However, in the case of Europe, the pricing of securities designed to protect investors from a crisis has fallen precipitously, perhaps by more than is justified given that Europe still faces significant challenges. In the United States, we also believe the market might not be appropriately discounting the risk posed by the federal fiscal contraction likely to occur in 2013, known as the “fiscal cliff,” a result of looming legislated federal spending cuts and tax increases. Given the difficulty of reaching agreements in Washington, we A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Absolute Return 500 Fund 9 anticipate seeing some degree of market volatility that is not yet priced into many assets, in our estimation. What is your outlook for markets and the economy over the coming year? We believe the process of reaching a resolution to the fiscal cliff might lay bare the divisions that still exist in the country, and this could be a source of market volatility. It’s important for political leaders to approach the problem analytically, in our view, and strive for effective solutions rather than trying to continue to win small victories over the opposition. Should leaders achieve a reasonable solution to avoid the impending fiscal cliff, we would be optimistic about the potential for economic growth. We believe there are positive signs in the consumer sector, for example, such as rising consumer confidence and greater stability in home prices that can encourage spending. Absent a major fiscal contraction, we believe the recovery can proceed. The portfolio continues to hold the risk assets that we have found attractive during the past year, offset by a variety of hedges. We believe this is the right positioning given the opportunities in the markets. Jeff, thanks for discussing the fund and its strategies today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James A. Fetch; Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS After decelerating in the middle of the year, the world’s two largest economies — the United States and China — are showing signs of growth. Stronger housing demand and hiring is appearing in the United States, and factory output and retail sales are rising in China, potentially marking an end to the recent slowdown in that economy. This fall, President Barack Obama was elected to a second term in the United States, and Xi Jinping, in a once-in-a-decade transition of power, was named President of China. Neither country is without its potential difficulties, however. The United States must produce a budget agreement that averts the across-the-board tax increases and austerity measures in the “fiscal cliff,” and China’s new leadership remains untested. 10 Absolute Return 500 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 21.94% 14.93% 18.41% 15.41% 18.51% 18.51% 19.64% 15.49% 20.74% 23.13% 23.13% 23.13% Annual average 5.28 3.68 4.48 3.79 4.50 4.50 4.76 3.81 5.01 5.55 5.55 5.55 3 years 13.11 6.59 10.56 7.56 10.55 10.55 11.50 7.59 12.21 13.91 13.91 13.91 Annual average 4.19 2.15 3.40 2.46 3.40 3.40 3.70 2.47 3.91 4.44 4.44 4.44 1 year 7.25 1.12 6.47 1.47 6.52 5.51 6.72 3.00 6.96 7.48 7.48 7.48 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 10/31/12 BofA (Bank of America) Merrill Lynch U.S. Barclays U.S. Aggregate Treasury Bill Index Bond Index S&P 500 Index Life of fund 0.74% 27.16% 77.89% Annual average 0.19 6.43 16.12 3 years 0.46 19.38 45.09 Annual average 0.15 6.08 13.21 1 year 0.09 5.25 15.21 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Absolute Return 500 Fund 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $11,841 ($11,541 with contingent deferred sales charge). Class C shares would have been valued at $11,851, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $11,549. A $10,000 investment in the fund’s class R, class R5, class R6, and class Y shares would have been valued at $12,074, $12,313, $12,313 and $12,313, respectively. Fund price and distribution information For the 12-month period ended 10/31/12 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 — — 1 Income $0.325 $0.248 $0.252 $0.276 $0.301 — — $0.351 Capital gains — Total — — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/11 $10.89 $11.55 $10.75 $10.74 $10.80 $11.19 $10.83 — — $10.94 7/2/12* — $11.16 $11.16 — 10/31/12 11.33 12.02 11.18 11.17 11.23 11.64 11.26 11.38 11.38 11.38 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of class R5 and class R6 shares. 12 Absolute Return 500 Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 22.37% 15.33% 18.94% 15.94% 19.04% 19.04% 20.07% 15.90% 21.17% 23.56% 23.56% 23.56% Annual average 5.50 3.86 4.71 4.00 4.73 4.73 4.97 3.99 5.23 5.77 5.77 5.77 3 years 13.73 7.15 11.15 8.15 11.25 11.25 12.01 8.07 12.82 14.52 14.52 14.52 Annual average 4.38 2.33 3.59 2.65 3.62 3.62 3.85 2.62 4.10 4.62 4.62 4.62 1 year 10.26 3.91 9.49 4.49 9.54 8.54 9.75 5.93 9.98 10.59 10.59 10.59 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 10/31/11* 1.17% 1.92% 1.92% 1.67% 1.42% 0.92%** 0.88%** 0.92% Total annual operating expenses for the fiscal year ended 10/31/11 1.29% 2.04% 2.04% 1.79% 1.54% 0.98%** 0.88%** 1.04% Annualized expense ratio for the six-month period ended 10/31/12†‡ 1.13% 1.88% 1.88% 1.63% 1.38% 0.88% 0.85% 0.88% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/13. ** Expenses for class R5 and R6 shares are based on the other expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and R6 shares. † For the fund’s most recent fiscal half year or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 10/31/12; may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.02% from annualizing the performance fee adjustment for the six months ended 10/31/12. Absolute Return 500 Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2012 (or, in the case of class R5 and R6 shares, from July 3, 2012 (commencement of operations)) to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.72 $9.49 $9.50 $8.24 $6.98 $2.94‡ $2.84‡ $4.46 Ending value (after expenses) $1,013.40 $1,009.00 $1,010.00 $1,011.70 $1,012.60 $1,019.70 $1,019.70 $1,014.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12 (or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 10/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from 5/1/12 to 10/31/12, they would have been higher. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2012, use the following calculation method. To find the value of your investment on May 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.74 $9.53 $9.53 $8.26 $7.00 $4.47 $4.32 $4.47 Ending value (after expenses) $1,019.46 $1,015.69 $1,015.69 $1,016.94 $1,018.20 $1,020.71 $1,020.86 $1,020.71 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12 (or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 10/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Absolute Return 500 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Absolute Return 500 Fund 15 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2012, Putnam employees had approximately $338,000,000 and the Trustees had approximately $82,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 500 Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and anotheraffiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and Absolute Return 500 Fund 17 • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve-month period under the new management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain 18 Absolute Return 500 Fund competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). In addition, effective through at least June 30, 2013, Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) to the extent that expenses of your fund (before any performance adjustment to the fund’s management fee and exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s distribution plans) would exceed 0.90% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1st quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, Absolute Return 500 Fund 19 college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the total return of your fund, and your fund’s performance relative to its targeted annualized return, over the one- and three-year periods ended December 31, 2011. Putnam Absolute Return 500 Fund’s class A shares’ return net of fees and expenses was positive and lagged its targeted annualized return over the one- and three-year periods. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered steps that Putnam Management had taken to support improved performance. These changes 20 Absolute Return 500 Fund included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. Absolute Return 500 Fund 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Absolute Return 500 Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Absolute Return 500 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Absolute Return 500 Fund (the “fund”) at October 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 12, 2012 Absolute Return 500 Fund 23 The fund’s portfolio 10/31/12 COMMON STOCKS (26.5%)* Shares Value Basic materials (0.8%) Allied Nevada Gold Corp. † 10,200 $376,584 Bemis Co., Inc. 11,300 373,465 FMC Corp. 11,600 620,832 International Flavors & Fragrances, Inc. 7,481 483,422 Newmont Mining Corp. 21,938 1,196,718 PPG Industries, Inc. 9,332 1,092,591 Royal Gold, Inc. 5,700 502,056 Sherwin-Williams Co. (The) 6,480 923,918 Sigma-Aldrich Corp. 8,995 630,909 Valspar Corp. 9,398 526,570 Capital goods (1.2%) Ball Corp. 13,842 592,853 Covanta Holding Corp. 21,401 389,070 General Dynamics Corp. 20,700 1,409,256 Lockheed Martin Corp. 16,580 1,553,049 Northrop Grumman Corp. 19,094 1,311,567 Raytheon Co. 24,734 1,398,955 Republic Services, Inc. 28,300 802,305 Roper Industries, Inc. 8,864 967,683 Stericycle, Inc. † 8,400 795,984 Waste Connections, Inc. 15,400 505,582 Communication services (0.8%) American Tower Corp. Class A R 14,820 1,115,798 AT&T, Inc. 33,500 1,158,765 IAC/InterActiveCorp. 12,497 604,230 Verizon Communications, Inc. 70,296 3,138,013 Windstream Corp. 32,700 311,958 Conglomerates (0.5%) AMETEK, Inc. 23,728 843,530 Danaher Corp. 31,400 1,624,322 General Electric Co. 70,500 1,484,730 Consumer cyclicals (3.2%) Advance Auto Parts, Inc. 5,099 361,723 Amazon.com, Inc. † 11,317 2,634,824 AutoZone, Inc. † 1,610 603,750 Bed Bath & Beyond, Inc. † 12,400 715,232 Big Lots, Inc. † 6,344 184,801 Cintas Corp. 14,328 599,054 Discovery Communications, Inc. Class A † 14,768 871,607 Dollar General Corp. † 8,400 408,408 Dollar Tree, Inc. † 13,884 553,555 Dun & Bradstreet Corp. (The) 6,400 518,656 Ecolab, Inc. 16,172 1,125,571 24 Absolute Return 500 Fund COMMON STOCKS (26.5%)* cont. Shares Value Consumer cyclicals cont. Equifax, Inc. 14,464 $723,779 Expedia, Inc. 8,955 529,688 Home Depot, Inc. (The) 48,300 2,964,654 Kimberly-Clark Corp. 27,319 2,279,771 Kohl’s Corp. 13,600 724,608 McGraw-Hill Cos., Inc. (The) 15,813 874,143 Moody’s Corp. 20,654 994,697 MSC Industrial Direct Co., Inc. Class A 6,199 462,445 O’Reilly Automotive, Inc. † 7,400 634,032 Omnicom Group, Inc. 14,552 697,186 PetSmart, Inc. 8,035 533,444 Priceline.com, Inc. † 2,117 1,214,671 Ross Stores, Inc. 12,700 774,065 Scotts Miracle-Gro Co. (The) Class A 5,787 247,741 Scripps Networks Interactive Class A 7,500 455,400 Target Corp. 25,338 1,615,298 Towers Watson & Co. Class A 7,600 408,196 Tupperware Brands Corp. 5,160 304,956 Verisk Analytics, Inc. Class A † 14,209 724,659 Viacom, Inc. Class B 22,749 1,166,341 Consumer staples (2.8%) Altria Group, Inc. 98,800 3,141,840 Brinker International, Inc. 8,808 271,286 Church & Dwight Co., Inc. 19,800 1,005,048 Coca-Cola Co. (The) 12,500 464,750 ConAgra Foods, Inc. 44,800 1,247,232 Dr. Pepper Snapple Group, Inc. 27,300 1,169,805 Kroger Co. (The) 56,600 1,427,452 Lorillard, Inc. 11,796 1,368,454 McDonald’s Corp. 28,500 2,473,800 Panera Bread Co. Class A † 2,444 412,156 Philip Morris International, Inc. 49,894 4,418,613 Procter & Gamble Co. (The) 16,700 1,156,308 Reynolds American, Inc. 32,900 1,369,956 Starbucks Corp. 28,008 1,285,567 W.W. Grainger, Inc. 4,531 912,589 Yum! Brands, Inc. 18,328 1,284,976 Energy (2.6%) Chevron Corp. 42,545 4,688,884 ConocoPhillips 36,800 2,128,880 Deepocean Group (Shell) (acquired 6/9/11, cost $357,150) (Norway) ‡ 24,587 368,805 Diamond Offshore Drilling, Inc. 4,500 311,580 Exxon Mobil Corp. 88,602 8,077,844 FMC Technologies, Inc. † 11,460 468,714 HollyFrontier Corp. 24,074 929,979 Absolute Return 500 Fund 25 COMMON STOCKS (26.5%)* cont. Shares Value Energy cont. Marathon Oil Corp. 15,100 $453,906 Murphy Oil Corp. 16,910 1,014,600 National Oilwell Varco, Inc. 6,500 479,050 Phillips 66 23,000 1,084,680 Spectra Energy Corp. 43,706 1,261,792 Financials (3.4%) ACE, Ltd. 26,862 2,112,696 Allied World Assurance Co. Holdings AG 12,382 994,275 American Express Co. 50,600 2,832,082 Arch Capital Group, Ltd. † 31,675 1,398,451 AvalonBay Communities, Inc. R 4,500 610,020 Bank of Hawaii Corp. 10,019 442,439 Bank of New York Mellon Corp. (The) 19,600 484,316 Berkshire Hathaway, Inc. Class B † 24,338 2,101,586 Chubb Corp. (The) 16,999 1,308,583 Commerce Bancshares, Inc. 14,000 533,120 Digital Realty Trust, Inc. R 5,862 360,103 Discover Financial Services 42,000 1,722,000 Equity Residential Trust R 12,600 723,366 Essex Property Trust, Inc. R 2,400 360,000 Everest Re Group, Ltd. 11,936 1,325,493 Federal Realty Investment Trust R 3,797 409,431 JPMorgan Chase & Co. 16,900 704,392 M&T Bank Corp. 13,210 1,375,161 Northern Trust Corp. 20,700 989,046 People’s United Financial, Inc. 55,097 662,817 Public Storage R 5,700 790,191 Rayonier, Inc. R 8,011 392,619 Realty Income Corp. R 9,002 353,509 RenaissanceRe Holdings, Ltd. 13,962 1,135,948 Simon Property Group, Inc. R 9,600 1,461,216 Validus Holdings, Ltd. 26,648 953,998 W.R. Berkley Corp. 29,834 1,160,244 Wells Fargo & Co. 20,600 694,014 Health care (2.8%) Abbott Laboratories 42,065 2,756,099 Aetna, Inc. 7,000 305,900 AmerisourceBergen Corp. 18,889 744,982 Amgen, Inc. 24,600 2,129,007 Biogen Idec, Inc. † 8,965 1,239,142 Bristol-Myers Squibb Co. 52,300 1,738,975 C.R. Bard, Inc. 6,727 647,070 Cardinal Health, Inc. 21,374 879,113 Cerner Corp. † 8,100 617,139 Eli Lilly & Co. 34,499 1,677,686 26 Absolute Return 500 Fund COMMON STOCKS (26.5%)* cont. Shares Value Health care cont. Forest Laboratories, Inc. † 15,233 $513,504 Gilead Sciences, Inc. † 27,400 1,840,184 Humana, Inc. 1,900 141,113 Johnson & Johnson 15,400 1,090,628 Laboratory Corp. of America Holdings † 4,900 415,177 McKesson Corp. 13,613 1,270,229 Merck & Co., Inc. 4,500 205,335 Perrigo Co. 4,699 540,432 Pfizer, Inc. 39,300 977,391 UnitedHealth Group, Inc. 40,600 2,273,600 Ventas, Inc. R 11,400 721,278 Zimmer Holdings, Inc. 6,700 430,207 Technology (7.2%) Accenture PLC Class A 30,213 2,036,658 Altera Corp. 31,300 954,024 Analog Devices, Inc. 30,058 1,175,568 Apple, Inc. 48,759 29,016,481 Avago Technologies, Ltd. (Singapore) 26,032 859,837 BMC Software, Inc. † 19,210 781,847 Cisco Systems, Inc. 186,000 3,188,040 Google, Inc. Class A † 6,990 4,751,592 IBM Corp. 27,319 5,314,365 Intel Corp. 18,500 400,063 Intuit, Inc. 19,845 1,179,190 KLA-Tencor Corp. 20,745 965,057 L-3 Communications Holdings, Inc. 10,341 763,166 Lam Research Corp. † 20,932 740,993 Maxim Integrated Products, Inc. 36,400 1,001,910 Microchip Technology, Inc. 26,100 818,235 Microsoft Corp. 170,219 4,857,199 Xilinx, Inc. 29,400 963,144 Transportation (0.5%) Copa Holdings SA Class A (Panama) 5,497 510,232 J. B. Hunt Transport Services, Inc. 11,321 664,543 Southwest Airlines Co. 80,027 705,838 United Parcel Service, Inc. Class B 33,186 2,430,875 Utilities and power (0.7%) DTE Energy Co. 14,392 893,743 Entergy Corp. 13,432 974,895 Kinder Morgan, Inc. 24,400 846,924 NextEra Energy, Inc. 10,300 721,618 PG&E Corp. 26,500 1,126,780 Pinnacle West Capital Corp. 12,023 636,858 Westar Energy, Inc. 15,595 463,172 Total common stocks (cost $181,161,839) Absolute Return 500 Fund 27 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.4%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, January 1, 2043 $1,000,000 $1,059,375 3s, TBA, November 1, 2042 2,000,000 2,130,156 U.S. Government Agency Mortgage Obligations (18.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 5 1/2s, May 1, 2036 i 414,096 464,334 3s, TBA, November 1, 2042 9,000,000 9,426,797 Federal National Mortgage Association Pass-Through Certificates 5.43s, April 1, 2015 i 633,101 685,081 3s, TBA, February 1, 2043 29,000,000 30,229,101 3s, TBA, November 1, 2042 104,000,000 109,175,621 2 7/8s, February 9, 2015 i 175,000 186,128 Total U.S. government and agency mortgage obligations (cost $153,112,145) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Bonds 4 1/2s, May 15, 2038 i $215,000 $292,043 Total U.S. treasury obligations (cost $292,043) MORTGAGE-BACKED SECURITIES (13.2%)* Principal amount Value Agency collateralized mortgage obligations (3.5%) Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.399s, 2034 $207,344 $291,088 IFB Ser. 3951, Class CS, IO, 6.536s, 2026 5,915,342 926,402 IFB Ser. 4098, Class MS, IO, 6.486s, 2041 3,060,568 658,267 IFB Ser. 3859, Class SG, IO, 6.486s, 2039 804,133 86,444 IFB Ser. 3727, Class PS, IO, 6.486s, 2038 2,730,476 231,422 IFB Ser. 3860, Class SP, IO, 6.386s, 2040 1,449,627 243,697 IFB Ser. 3856, Class PS, IO, 6.386s, 2040 903,115 129,583 IFB Ser. 3803, Class SP, IO, 6.386s, 2038 2,871,782 229,743 IFB Ser. 3861, Class PS, IO, 6.386s, 2037 1,200,574 191,636 IFB Ser. 3708, Class SQ, IO, 6.336s, 2040 6,780,424 954,480 IFB Ser. 3907, Class KS, IO, 6.336s, 2040 2,461,769 333,588 IFB Ser. 3708, Class SA, IO, 6.236s, 2040 11,062,313 1,526,489 IFB Ser. 3780, Class PS, IO, 6.236s, 2035 1,376,732 120,356 IFB Ser. 3934, Class SA, IO, 6.186s, 2041 427,854 76,543 IFB Ser. 3232, Class KS, IO, 6.086s, 2036 1,808,964 205,770 IFB Ser. 3116, Class AS, IO, 5.886s, 2034 1,922,040 150,753 IFB Ser. 3964, Class SA, IO, 5.786s, 2041 7,853,749 1,158,428 IFB Ser. 3852, Class NT, 5.786s, 2041 3,363,499 3,705,534 IFB Ser. 3752, Class PS, IO, 5.786s, 2040 2,613,770 405,605 Ser. 3632, Class CI, IO, 5s, 2038 400,582 22,160 Ser. 3626, Class DI, IO, 5s, 2037 211,304 6,793 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,360,000 359,192 Ser. 3747, Class HI, IO, 4 1/2s, 2037 374,034 30,639 28 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (13.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. Ser. 4116, Class MI, IO, 4s, 2042 $4,770,000 $733,388 Ser. 4090, Class BI, IO, 4s, 2042 1,543,241 174,093 Ser. 4098, Class PI, IO, 4s, 2042 2,264,898 354,457 Ser. 3748, Class NI, IO, 4s, 2034 2,273,361 90,252 Ser. 3751, Class MI, IO, 4s, 2034 206,974 3,653 Ser. T-8, Class A9, IO, 0.298s, 2028 307,930 3,849 Ser. T-59, Class 1AX, IO, 0.274s, 2043 716,796 8,736 Ser. T-48, Class A2, IO, 0.212s, 2033 1,041,044 9,963 Ser. 3206, Class EO, PO, zero %, 2036 108,419 101,721 Ser. 3175, Class MO, PO, zero %, 2036 87,264 81,996 FRB Ser. T-54, Class 2A, IO, zero %, 2043 418,105 65 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.447s, 2035 94,491 171,431 IFB Ser. 05-45, Class DA, 23.647s, 2035 386,215 643,078 IFB Ser. 11-4, Class CS, 12.479s, 2040 1,886,050 2,266,622 IFB Ser. 12-96, Class PS, IO, 6.489s, 2041 3,241,509 675,206 IFB Ser. 12-88, Class SB, IO, 6.459s, 2042 3,316,908 605,800 IFB Ser. 12-75, Class SK, IO, 6.439s, 2041 3,590,725 720,766 IFB Ser. 12-75, Class KS, IO, 6.339s, 2042 2,442,655 438,237 IFB Ser. 11-87, Class HS, IO, 6.289s, 2041 1,893,718 329,507 IFB Ser. 11-67, Class BS, IO, 6.289s, 2041 6,831,780 1,194,263 IFB Ser. 404, Class S13, IO, 6.189s, 2040 125,498 19,269 IFB Ser. 10-35, Class SG, IO, 6.189s, 2040 4,517,863 602,050 IFB Ser. 12-113, Class CS, IO, 5.939s, 2041 1,235,761 240,677 IFB Ser. 12-113, Class SG, IO, 5.889s, 2042 1,315,971 238,770 Ser. 12-132, Class SA, IO, 5s, 2042 ∆ 1,743,000 291,168 Ser. 397, Class 2, IO, 5s, 2039 83,358 11,553 Ser. 398, Class C5, IO, 5s, 2039 662,082 66,341 Ser. 10-13, Class EI, IO, 5s, 2038 570,864 24,591 Ser. 12-118, Class IO, IO, 4s, 2042 3,924,000 604,374 Ser. 12-124, Class UI, IO, 4s, 2042 3,540,000 635,430 Ser. 12-118, Class PI, IO, 4s, 2042 2,728,000 468,452 Ser. 12-30, Class PI, IO, 4s, 2042 6,006,794 880,896 Ser. 12-96, Class PI, IO, 4s, 2041 4,885,091 709,755 Ser. 406, Class 2, IO, 4s, 2041 276,165 32,146 Ser. 406, Class 1, IO, 4s, 2041 258,501 32,002 Ser. 409, Class C16, IO, 4s, 2040 1,116,549 112,191 Ser. 98-W2, Class X, IO, 3.355s, 2028 1,965,392 86,600 Ser. 98-W5, Class X, IO, 2.72s, 2028 563,443 24,651 Ser. 03-W10, Class 1, IO, 1.4s, 2043 280,709 12,555 Ser. 03-W1, Class 2A, IO, zero %, 2042 893,673 70 Government National Mortgage Association IFB Ser. 11-61, Class CS, IO, 6.469s, 2035 10,244,847 1,421,483 IFB Ser. 10-120, Class SB, IO, 5.989s, 2035 375,535 31,076 IFB Ser. 10-20, Class SC, IO, 5.939s, 2040 160,933 26,647 IFB Ser. 11-70, Class SN, IO, 5.686s, 2041 1,439,000 363,535 IFB Ser. 11-70, Class SH, IO, 5.676s, 2041 1,799,000 462,379 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 152,948 23,019 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,619,556 260,647 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 6,834,020 726,108 Absolute Return 500 Fund 29 MORTGAGE-BACKED SECURITIES (13.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.573s, 2027 $152,078 $1,966 Ser. 98-2, IO, 0.385s, 2027 83,054 1,350 Ser. 98-3, IO, 0.322s, 2027 99,119 1,677 Ser. 98-4, IO, zero %, 2026 120,765 3,321 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.038s, 2045 755,111 143,471 Commercial mortgage-backed securities (5.4%) Banc of America Commercial Mortgage, Inc. Ser. 04-3, Class D, 5.604s, 2039 639,000 633,933 Ser. 06-6, Class A2, 5.309s, 2045 1,069,866 1,087,986 FRB Ser. 05-5, Class D, 5.231s, 2045 366,000 320,708 Ser. 04-4, Class B, 4.985s, 2042 563,000 586,570 Ser. 07-1, Class XW, IO, 0.306s, 2049 4,416,821 40,538 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 493,000 498,186 Ser. 03-1, Class J, 4.9s, 2036 1,109,000 1,078,613 Ser. 04-4, Class XC, IO, 0.861s, 2042 4,682,351 48,092 Ser. 02-PB2, Class XC, IO, 0.457s, 2035 2,092,087 197 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.971s, 2042 270,000 267,592 FRB Ser. 07-PW17, Class AJ, 5.894s, 2050 1,251,000 1,063,350 Ser. 05-PWR7, Class D, 5.304s, 2041 375,000 333,133 FRB Ser. 05-T20, Class C, 5.15s, 2042 350,000 338,184 Ser. 05-PWR9, Class AJ, 4.985s, 2042 300,000 305,190 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 590,000 622,090 Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 F 873,000 887,512 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 649,915 652,019 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 965,000 965,000 FRB Ser. 04-C2, Class E, 5.662s, 2036 963,000 1,027,906 FRB Ser. 04-C2, Class D, 5.575s, 2036 567,000 598,362 Ser. 05-C6, Class B, 5.23s, 2040 240,000 222,749 Ser. 05-C5, Class AJ, 5.1s, 2038 499,000 527,543 Ser. 03-CPN1, Class E, 4.891s, 2035 514,000 513,573 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 677,548 735,140 FRB Ser. 03-CK2, Class G, 5.744s, 2036 1,430,000 1,431,617 Ser. 03-C3, Class AX, IO, 1.717s, 2038 6,500,492 17,772 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 531,000 544,275 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 462,279 462,279 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 986,470 FRB Ser. 05-C4, Class AJ, 5.307s, 2045 222,000 184,260 FRB Ser. 06-C1, Class AJ, 5.3s, 2044 220,000 195,800 30 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (13.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GE Capital Commercial Mortgage Corp. 144A FRB Ser. 03-C2, Class H, 5.448s, 2037 $1,231,000 $1,229,030 FRB Ser. 04-C1, Class F, 5.088s, 2038 807,000 804,983 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 792,000 811,811 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C3, Class G, 5.831s, 2039 376,000 373,744 FRB Ser. 03-C2, Class F, 5.473s, 2040 422,000 417,780 Greenwich Capital Commercial Funding Corp. 144A Ser. 02-C1, Class H, 5.903s, 2035 3,000,000 2,995,641 FRB Ser. 03-C1, Class J, 5.363s, 2035 130,000 131,846 Ser. 03-C1, Class G, 4.773s, 2035 558,000 552,583 GS Mortgage Securities Corp. II Ser. 06-GG8, Class AJ, 5.622s, 2039 298,000 263,919 Ser. 05-GG4, Class B, 4.841s, 2039 180,000 159,660 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 02-C3, Class D, 5.314s, 2035 843,000 843,000 FRB Ser. 02-C2, Class E, 5.256s, 2034 1,130,000 1,130,000 FRB Ser. 05-LDP3, Class D, 5.194s, 2042 274,000 248,998 FRB Ser. 04-CBX, Class B, 5.021s, 2037 181,000 178,439 Ser. 04-C3, Class B, 4.961s, 2042 427,000 427,214 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 02-CIB5, Class F, 5.83s, 2037 1,017,985 1,059,977 FRB Ser. 01-C1, Class H, 5.626s, 2035 611,985 620,186 FRB Ser. 04-CB8, Class F, 4.853s, 2039 500,000 427,500 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.513s, 2040 193,958 186,442 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 9,327 9,324 FRB Ser. 06-C6, Class C, 5.482s, 2039 324,000 274,544 Ser. 04-C8, Class D, 4.946s, 2039 429,000 436,636 Ser. 05-C1, Class D, 4.856s, 2040 478,000 485,600 Ser. 03-C3, Class G, 4.392s, 2037 607,000 609,732 Ser. 07-C2, Class XW, IO, 0.499s, 2040 2,956,626 55,218 Ser. 07-C1, Class XW, IO, 0.457s, 2040 17,647,994 308,840 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C1, Class K, 6.428s, 2034 777,012 777,012 FRB Ser. 03-C8, Class K, 5.584s, 2037 1,192,000 1,161,008 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 5.805s, 2051 F 282,000 272,037 Ser. 06-C2, Class AJ, 5.802s, 2043 252,000 228,060 Ser. 03-KEY1, Class C, 5.373s, 2035 356,000 361,981 Ser. 04-KEY2, Class B, 4.947s, 2039 674,000 695,703 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.198s, 2043 17,085,906 199,427 Morgan Stanley Capital I FRB Ser. 07-T27, Class AJ, 5.653s, 2042 713,000 704,292 06-HQ10 Ser. 06-HQ10, Class AJ, 5.389s, 2041 301,000 260,365 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.774s, 2035 535,000 533,074 Absolute Return 500 Fund 31 MORTGAGE-BACKED SECURITIES (13.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 $439,000 $453,268 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 236,000 251,340 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 903,000 921,191 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.585s, 2039 676,000 730,891 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, Class AM, 5.339s, 2048 190,000 209,988 Ser. 2004-C12, Class F, 5.308s, 2041 868,000 854,893 Ser. 05-C17, Class B, 5.287s, 2042 1,009,000 1,028,373 Ser. 2003-C8, Class E, 5.076s, 2035 583,000 594,757 FRB Ser. 05-C16, Class D, 5.044s, 2041 230,000 233,910 Ser. 06-C29, IO, 0.387s, 2048 42,191,856 603,765 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.24s, 2044 767,000 710,253 Ser. 07-C31, IO, 0.238s, 2047 62,642,677 508,972 Residential mortgage-backed securities (non-agency) (4.3%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.361s, 2036 2,075,000 1,608,125 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO 3.852s, 2047 3,240,653 379,764 Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5.817s, 2036 387,072 276,757 FRB Ser. 06-G, Class 2A5, 0.491s, 2036 1,526,589 1,259,436 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15.103s, 2042 260,000 119,600 Ser. 12-RR10, Class 8A2, 4s, 2042 580,000 572,750 Ser. 12-RR10, Class 9A1, 2.665s, 2042 F 350,000 357,000 FRB Ser. 12-RR10, Class 9A2, 2.665s, 2042 F 220,000 154,000 Ser. 12-RR10, Class 4A2, 2.655s, 2036 310,000 232,500 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.781s, 2046 11,572,730 491,841 Ser. 09-RR7, Class 2A7, IO, 1.574s, 2047 27,007,032 1,158,602 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 4,872,952 136,930 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 3,610,952 52,720 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.589s, 2036 1,173,849 1,068,203 FRB Ser. 07-10, Class 22AA, 3.083s, 2037 2,332,671 1,691,186 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-8, Class 1A2, 2.663s, 2035 1,750,000 1,194,375 FRB Ser. 12-7, Class 12A2, 2.629s, 2036 3,000,000 2,137,500 Countrywide Alternative Loan Trust Ser. 07-19, Class 1A34, 6s, 2037 3,290,325 2,566,454 Countrywide Home Loans Ser. 06-9, Class A2, 6s, 2036 1,384,544 1,222,726 Ser. 07-3, Class A30, 5 3/4s, 2037 265,595 230,825 Ser. 05-24, Class A8, 5 1/2s, 2035 2,478,505 2,342,187 32 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (13.2%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 $3,616,093 $146,813 Harborview Mortgage Loan Trust FRB Ser. 05-8, Class 1A2A, 0.542s, 2035 1,659,670 1,146,412 JPMorgan Mortgage Trust FRB Ser. 07-A4, Class 2A1, 5.584s, 2037 838,854 713,026 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 2,501,051 75,032 Structured Asset Mortgage Investments, Inc. Ser. 06-AR8, Class X, IO, 0.4s, 2036 10,668,970 173,904 WAMU Mortgage Pass-Through Certificates FRB Ser. 07-HY3, Class 4A1, 2.763s, 2037 1,991,165 1,732,314 FRB Ser. 06-AR1, Class 2A1B, 1.224s, 2046 1,794,762 1,561,443 FRB Ser. 06-AR15, Class 1A, 0.994s, 2046 488,909 371,571 FRB Ser. 2004-AR13, Class A1B2, 0.74s, 2034 660,355 561,302 FRB Ser. 05-AR11, Class A1C3, 0.721s, 2045 2,981,645 2,087,152 FRB Ser. 05-AR17, Class A1C4, 0.611s, 2045 2,905,203 1,452,602 FRB Ser. 05-AR15, Class A1A2, 0.491s, 2045 2,107,263 1,749,028 Wells Fargo Mortgage Backed Securities Trust Ser. 07-8, Class 2A8, 6s, 2037 1,706,435 1,710,701 FRB Ser. 06-AR1, Class 2A5, 5.359s, 2036 1,000,000 980,000 FRB Ser. 06-AR10, Class 5A1, 2.614s, 2036 1,191,392 1,012,683 FRB Ser. 06-AR13, Class A4, 2.613s, 2036 1,468,002 1,225,782 Total mortgage-backed securities (cost $106,011,700) CORPORATE BONDS AND NOTES (13.2%)* Principal amount Value Basic materials (0.7%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $339,000 $375,788 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 337,877 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 339,000 362,486 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 565,000 628,813 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 452,000 479,981 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.935s, 2014 400,000 374,000 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,020,000 1,081,200 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 647,000 669,645 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 445,000 610,974 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 1.599s, 2015 (Germany) EUR 100,000 127,234 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 $395,000 458,464 Absolute Return 500 Fund 33 CORPORATE BONDS AND NOTES (13.2%)* cont. Principal amount Value Capital goods (0.2%) Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 $200,000 $238,078 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 252,000 269,219 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 616,000 660,140 Deere & Co. sr. unsec. notes 6.95s, 2014 252,000 275,870 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.735s, 2015 85,000 81,388 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 452,000 501,090 Communication services (1.9%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 339,000 359,980 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 2,579,000 2,716,701 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 452,000 479,076 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 1,125,000 1,372,556 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 380,000 401,850 Crown Castle International Corp. 144A sr. unsec. notes 5 1/4s, 2023 840,000 869,400 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Netherlands) 452,000 517,308 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,500,000 1,657,500 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 245,000 243,163 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 290,000 312,475 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 510,000 598,454 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 284,875 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 508,000 537,845 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 250,000 271,632 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 315,000 328,388 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) 185,000 245,183 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 130,000 172,712 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 $955,000 1,142,721 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 613,542 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 1,459,000 1,679,413 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 508,000 603,456 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 190,000 237,445 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $335,000 326,625 34 Absolute Return 500 Fund CORPORATE BONDS AND NOTES (13.2%)* cont. Principal amount Value Consumer cyclicals (0.9%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 $890,000 $963,425 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 282,000 298,744 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 282,000 324,793 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 231,000 249,480 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 405,000 449,550 MGM Resorts International sr. notes 10 3/8s, 2014 180,000 202,275 News America, Inc. sr. unsec. notes company guaranty 4 1/2s, 2021 452,000 516,443 Owens Corning company guaranty sr. unsec. notes 9s, 2019 210,000 267,750 QVC, Inc. 144A sr. notes 7 1/8s, 2017 475,000 501,673 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 224,500 Target Corp. sr. unsec. notes 5 3/8s, 2017 452,000 537,826 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 729,000 862,769 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 125,000 96,563 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,056,250 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 1,068,000 1,113,250 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 663,000 726,368 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 616,000 663,404 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 282,000 292,431 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 300,300 CVS Corp. sr. unsec. notes 5 3/4s, 2017 395,000 475,603 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 339,000 412,878 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 500,000 701,314 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 $1,068,000 1,178,450 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 282,000 342,637 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 786,000 828,770 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 339,000 416,125 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 452,000 481,607 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 316,125 Energy (1.3%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 285,000 332,404 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 252,000 270,654 Absolute Return 500 Fund 35 CORPORATE BONDS AND NOTES (13.2%)* cont. Principal amount Value Energy cont. BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) $200,000 $234,856 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 490,000 548,800 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 560,000 586,600 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 899,000 977,684 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 395,000 423,103 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 483,000 520,433 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 555,800 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 100,000 103,000 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 65,000 74,425 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,295,000 2,122,462 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 225,000 231,750 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 786,000 838,531 Whiting Petroleum Corp. company guaranty 7s, 2014 125,000 131,250 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,135,000 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 339,000 422,681 Financials (4.6%) Air Lease Corp. 144A company guaranty sr. unsec. notes 4 1/2s, 2016 1,000,000 1,000,000 Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 339,000 364,612 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.618s, 2014 1,500,000 1,482,362 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 1,012,000 1,092,481 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 565,000 646,878 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 3,585,000 4,152,473 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 450,000 465,531 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 616,000 658,625 BB&T Corp. unsec. sub. notes 5.2s, 2015 339,000 379,793 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 1,233,000 1,304,197 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 452,000 556,273 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 335,000 372,688 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 956,250 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 380,000 454,060 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 1,402,000 1,494,898 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 616,000 740,178 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 510,000 36 Absolute Return 500 Fund CORPORATE BONDS AND NOTES (13.2%)* cont. Principal amount Value Financials cont. General Electric Capital Corp. sr. unsec. unsub. notes 6s, 2019 $3,535,000 $4,330,057 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 2,748,000 3,228,996 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 530,000 618,113 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 740,000 875,668 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 300,000 313,500 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 3,031,000 3,209,268 MetLife, Inc. sr. unsec. 6 3/4s, 2016 452,000 540,071 PNC Funding Corp. bank guaranty sr. unsec. notes 3 5/8s, 2015 283,000 301,974 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 565,000 624,214 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 395,000 422,806 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 395,000 469,430 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 300,000 318,200 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 452,000 472,917 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 250,000 295,940 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 532,615 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,726,176 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 2,301,000 2,754,677 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 395,000 416,793 Health care (1.1%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 508,000 596,239 Amgen, Inc. sr. unsec. notes 5.85s, 2017 339,000 408,673 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 339,000 415,541 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 305,000 341,329 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 574,318 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $235,000 269,663 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 452,000 477,479 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 672,525 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,240,000 1,292,700 Merck & Co., Inc. sr. unsec. notes 4s, 2015 508,000 553,667 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 452,000 477,945 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 1,068,000 1,186,750 Service Corporation International sr. notes 7s, 2017 170,000 194,650 Service Corporation International sr. unsec. notes 7 3/8s, 2014 180,000 197,100 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 718,200 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 40,000 44,700 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 339,000 415,638 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 157,000 175,789 Absolute Return 500 Fund 37 CORPORATE BONDS AND NOTES (13.2%)* cont. Principal amount Value Technology (0.4%) Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 $508,000 $587,967 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 452,000 478,734 IBM Corp. sr. unsec. notes 5.7s, 2017 673,000 820,303 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 616,000 704,065 Seagate Technology International 144A company guaranty sr. notes 10s, 2014 (Cayman Islands) 222,000 240,870 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 395,000 418,924 Transportation (—%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 339,000 355,862 Utilities and power (1.2%) AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 251,213 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,183,781 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 189,000 267,621 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 280,000 342,041 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 157,000 205,251 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 880,000 1,069,482 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 880,000 941,411 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 350,000 175,875 El Paso Corp. sr. unsec. notes 7s, 2017 225,000 257,071 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 395,000 484,286 Exelon Corp. sr. unsec. notes 4.9s, 2015 827,000 909,237 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 220,000 297,397 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 282,000 339,500 Kinder Morgan Energy Partners LP notes 6s, 2017 452,000 534,914 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 226,000 336,126 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 315,000 433,984 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 220,000 231,966 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 339,000 373,069 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 275,000 372,407 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 395,000 493,107 Total corporate bonds and notes (cost $103,215,532) SENIOR LOANS (8.2%)* c Principal amount Value Basic materials (0.4%) Fortescue Metals Group, Ltd. bank term loan FRN Class B, 5 1/4s, 2017 (Australia) $840,000 $835,669 INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) 497,500 503,922 Momentive Performance Materials, Inc. bank term loan FRN Ser. B3, 3 3/4s, 2015 746,250 742,519 38 Absolute Return 500 Fund SENIOR LOANS (8.2%)* c cont. Principal amount Value Basic materials cont. Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 $462,950 $454,270 Styron Corp. bank term loan FRN 8s, 2017 326,581 311,170 Capital goods (0.4%) ADS Waste Holdings, Inc. bank term loan FRN Class B, 5 1/4s, 2019 500,000 503,959 Generac Power Systems, Inc. bank term loan FRN Class B, 6 1/4s, 2018 997,500 1,017,450 Husky Injection Molding Systems, Ltd. bank term loan FRN Class B, 5 3/4s, 2018 (Canada) 464,368 470,027 Kloeckner Pentaplast GmbH & Co. KG bank term loan FRN Ser. B, 6 3/4s, 2016 (Germany) 374,063 377,336 Reynolds Group Holdings, Inc. bank term loan FRN Class B, 4 3/4s, 2018 600,000 601,797 SRAM Corp. bank term loan FRN 8 1/2s, 2018 500,000 507,500 SRAM Corp. bank term loan FRN 4.793s, 2018 169,850 171,124 Communication services (1.0%) Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,264,875 1,271,831 Atlantic Broadband Finance, LLC bank term loan FRN 5 1/4s, 2019 995,000 998,198 Crown Castle Operating Co. bank term loan FRN Class B, 4s, 2019 992,500 996,842 Intelsat Jackson Holdings SA bank term loan FRN 4 1/2s, 2018 (Bermuda) 1,480,631 1,489,885 Level 3 Financing, Inc. bank term loan FRN Class B2, 4 3/4s, 2019 1,000,000 1,003,500 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 493,750 493,750 Wide Open West Finance, LLC bank term loan FRN 6 1/4s, 2018 798,000 804,076 Zayo Group, LLC bank term loan FRN Class B, 5 1/4s, 2019 997,500 1,002,488 Consumer cyclicals (2.0%) Academy, Ltd. bank term loan FRN 6s, 2018 990,000 990,275 AMC Entertainment, Inc. bank term loan FRN Ser. B3, 4 3/4s, 2018 992,500 998,696 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 465,000 464,419 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 235,125 236,721 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.461s, 2018 600,000 538,166 Cumulus Media Holdings, Inc. bank term loan FRN 5 3/4s, 2018 793,359 796,611 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 1,580,468 1,572,556 Goodman Global, Inc. bank term loan FRN 9s, 2017 $54,091 54,443 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 247,581 247,650 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 685,009 688,256 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 847,100 853,806 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 985,000 985,000 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 652,659 651,190 Absolute Return 500 Fund 39 SENIOR LOANS (8.2%)* c cont. Principal amount Value Consumer cyclicals cont. Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 $275,405 $276,610 Motor City Casino bank term loan FRN 6s, 2017 900,447 905,512 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,281,746 Nortek, Inc. bank term loan FRN Class B, 5 1/4s, 2017 83,373 83,512 Peninsula Gaming, LLC bank term loan FRN Ser. B, 5 3/4s, 2017 1,500,000 1,516,875 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 980,000 983,871 Realogy Corp. bank term loan FRN Ser. B, 4.464s, 2016 263,723 262,844 Roofing Supply Group, LLC bank term loan FRN Class B, 5.54s, 2019 1,000,000 1,000,000 Spectrum Brands Holdings, Inc. bank term loan FRN 5.02s, 2016 544,376 544,764 Thomson Learning bank term loan FRN Ser. B, 2.47s, 2014 691,515 658,020 Consumer staples (0.8%) Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 941,993 939,167 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 1,194,000 1,204,696 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. F, 4 3/4s, 2018 997,500 999,163 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 1,481,250 1,481,945 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 967,008 962,172 Wendy’s International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 645,000 649,972 Energy (0.3%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 182,899 183,128 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 368,976 Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 900,000 902,893 Vantage Drilling Co. bank term loan FRN Class B, 6 1/4s, 2017 1,335,000 1,289,944 Financials (0.7%) CNO Financial Group, Inc. bank term loan FRN Class B2, 5s, 2018 1,250,000 1,256,250 iStar Financial, Inc. bank term loan FRN 5 3/4s, 2017 815,000 812,963 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 960,000 991,200 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,125,000 1,133,438 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.899s, 2017 517,286 516,317 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.899s, 2017 442,714 442,437 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 500,442 500,442 40 Absolute Return 500 Fund SENIOR LOANS (8.2%)* c cont. Principal amount Value Health care (1.6%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 $726,833 $726,833 Capsugel Holdings US, Inc. bank term loan FRN Class B, 4 3/4s, 2018 974,857 980,079 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 487,202 490,978 Grifols, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 1,099,889 1,109,513 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,116,563 1,124,466 Hologic, Inc. bank term loan FRN Class B, 4 1/2s, 2019 1,122,188 1,133,877 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 1,060,184 1,061,952 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 1,240,625 1,254,582 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 1,026,455 1,028,593 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 5s, 2019 375,000 374,063 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 635,200 642,346 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 987,500 991,697 Quintiles Transnational Holdings, Inc. bank term loan FRN 7 1/2s, 2017 ‡‡ 425,000 428,188 Valeant Pharmaceuticals International, Inc. bank term loan FRN Class C, 4 1/4s, 2019 (Canada) 800,000 802,400 Valeant Pharmaceuticals International, Inc. bank term loan FRN Class D, 4 1/4s, 2019 (Canada) 800,000 802,200 Technology (0.5%) Eagle Parent, Inc. bank term loan FRN 5s, 2018 987,500 991,697 First Data Corp. bank term loan FRN 4.211s, 2018 1,500,000 1,432,734 Lawson Software bank term loan FRN Class B2, 5 1/4s, 2018 997,500 1,006,852 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2017 987,525 991,228 Transportation (0.1%) Swift Transportation Company, LLC bank term loan FRN Ser. B2, 5s, 2017 1,146,856 1,152,181 Utilities and power (0.4%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 492,500 494,963 Calpine Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 1,000 1,002 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 1,285,000 1,282,502 EP Energy/EP Energy Finance, Inc. bank term loan FRN 5s, 2018 1,000,000 1,005,625 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.749s, 2017 920,555 593,758 Total senior loans (cost $67,320,937) Absolute Return 500 Fund 41 COMMODITY LINKED NOTES (3.4%)* Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $3,539,000 $4,417,380 Deutsche Bank AG/London 144A sr. unsec. notes Ser. 00DL, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) 2,715,000 2,485,583 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 1,800,000 1,520,100 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 3,539,000 4,419,506 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 1,800,000 1,525,239 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 13,651,000 13,712,154 Total commodity Linked Notes (cost $27,044,000) INVESTMENT COMPANIES (1.1%)* Shares Value PowerShares DB Gold Fund † 148,705 $8,798,875 Total investment companies (cost $8,256,102) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.0%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $325,000 $237,250 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,405,000 1,306,650 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 4,415,000 3,653,413 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 240,000 272,021 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 650,000 715,544 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 200,000 190,000 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 215,000 226,638 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,800,000 1,811,682 Total foreign government and agency bonds and notes (cost $9,134,323) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclay’s Bank PLC (1.75)/3 month USD-LIBOR-BBA/Dec-22 Dec-12/1.75 $2,216,000 $25,107 1.75/3 month USD-LIBOR-BBA/Dec-22 Dec-12/1.75 2,216,000 22,160 Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 42,697,000 257,804 42 Absolute Return 500 Fund PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* cont. Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 $42,697,000 $257,804 2.27/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.27 2,495,000 121,357 Goldman Sachs International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 42,697,000 257,804 1.8625/3 month USD-LIBOR-BBA/Jan-23 Jan-13/1.8625 3,363,000 57,339 1.855/3 month USD-LIBOR-BBA/Dec-22 Dec-12/1.855 3,363,000 54,346 2.325/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.325 1,917,000 102,694 (2.325)/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.325 1,917,000 1,840 2.3675/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.3675 2,495,000 143,213 2.8825/3 month USD-LIBOR-BBA/Dec-42 Dec-12/2.8825 3,799,000 251,380 (2.8825)/3 month USD-LIBOR-BBA/Dec-42 Dec-12/2.8825 3,799,000 25,073 1.845/3 month USD-LIBOR-BBA/Dec-22 Dec-12/1.845 3,363,000 49,033 1.835/3 month USD-LIBOR-BBA/Nov-22 Nov-12/1.835 3,363,000 41,903 Total purchased swap options outstanding (cost $2,630,911) PURCHASED EQUITY OPTIONS OUTSTANDING (0.4%)* Expiration Contract date/strike amount Value SPDR S&P rust (Put) Oct-13/$123.00 193,816 $1,087,963 SPDR S&P rust (Put) Sep-13/125.00 99,304 558,347 SPDR S&P rust (Put) Aug-13/115.00 77,585 239,262 SPDR S&P rust (Put) Jul-13/115.00 97,160 261,135 SPDR S&P rust (Put) Jun-13/110.00 124,763 229,782 SPDR S&P rust (Put) May-13/108.00 124,563 154,671 SPDR S&P rust (Put) Apr-13/117.00 162,261 272,086 SPDR S&P rust (Put) Mar-13/116.00 122,681 139,278 SPDR S&P rust (Put) Feb-13/115.00 104,834 73,501 SPDR S&P rust (Put) Jan-13/110.00 88,643 24,596 SPDR S&P rust (Put) Dec-12/102.00 147,770 7,434 SPDR S&P rust (Put) Nov-12/99.00 111,210 1 Total purchased equity options outstanding (cost $8,111,542) SHORT-TERM INVESTMENTS (33.9%)* Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.155% to 0.180%, August 22, 2013 ## $28,000,000 $27,962,312 U.S. Treasury Bills with effective yields ranging from 0.152% to 0.178%, July 25, 2013 # 19,000,000 18,977,219 U.S. Treasury Bills with an effective yield of 0.175%, October 17, 2013 ## 10,000,000 9,983,260 U.S. Treasury Bills with effective yields ranging from 0.168% to 0.173%, May 2, 2013 # 32,000,000 31,974,944 U.S. Treasury Bills with an effective yield of 0.167%, May 30, 2013 10,000,000 9,990,820 U.S. Treasury Bills with effective yields ranging from 0.136% to 0.163%, April 4, 2013 35,000,000 34,979,805 Absolute Return 500 Fund 43 SHORT-TERM INVESTMENTS (33.9%)* cont. Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.161%, June 27, 2013 $20,000,000 $19,979,200 U.S. Treasury Bills with an effective yield of 0.144%, February 7, 2013 8,000,000 7,997,552 U.S. Treasury Bills with an effective yield of 0.100%, November 15, 2012 # 20,000,000 19,999,218 Putnam Money Market Liquidity Fund 0.16% L 92,324,710 92,324,710 SSgA Prime Money Market Fund 0.12% P 6,512,991 6,512,991 Total short-term investments (cost $280,671,804) TOTAL INVESTMENTS Total investments (cost $946,962,878) Key to holding’s currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound Key to holding’s abbreviations ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through October 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosure s. * Percentages indicated are based on net assets of $828,585,249. † Non-income-producing security. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $368,805, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. 44 Absolute Return 500 Fund ∆ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). E Extended settlement date on premium. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $604,801,289 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $120,900,846) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Swiss Franc Buy 11/21/12 $394,614 $391,584 $3,030 Barclays Bank PLC Australian Dollar Buy 11/21/12 2,695,914 2,682,770 13,144 Brazilian Real Buy 11/21/12 495,294 493,249 2,045 British Pound Sell 11/21/12 1,560,234 1,549,831 (10,403) Canadian Dollar Sell 11/21/12 2,429,065 2,463,086 34,021 Chilean Peso Buy 11/21/12 77,841 77,914 (73) Chilean Peso Sell 11/21/12 77,841 78,847 1,006 Euro Buy 11/21/12 2,146,001 2,146,690 (689) Indonesian Rupiah Sell 11/21/12 246,327 245,011 (1,316) Japanese Yen Sell 11/21/12 1,642,141 1,659,377 17,236 Mexican Peso Buy 11/21/12 484,014 494,589 (10,575) New Zealand Dollar Sell 11/21/12 259,729 260,877 1,148 Norwegian Krone Buy 11/21/12 2,489,229 2,492,571 (3,342) Polish Zloty Buy 11/21/12 709,164 716,985 (7,821) Singapore Dollar Sell 11/21/12 641,486 636,169 (5,317) South African Rand Buy 11/21/12 124,886 123,819 1,067 South African Rand Sell 11/21/12 124,886 125,104 218 Swedish Krona Sell 11/21/12 151,192 140,998 (10,194) Absolute Return 500 Fund 45 FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $120,900,846) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Taiwan Dollar Buy 11/21/12 $246,432 $248,298 $(1,866) Thai Baht Buy 11/21/12 313,181 312,492 689 Turkish Lira Buy 11/21/12 1,172,459 1,169,571 2,888 Citibank, N.A. Australian Dollar Buy 11/21/12 1,667,093 1,663,890 3,203 Brazilian Real Buy 11/21/12 495,196 493,199 1,997 British Pound Sell 11/21/12 2,464,358 2,459,093 (5,265) Canadian Dollar Sell 11/21/12 816,294 829,941 13,647 Euro Buy 11/21/12 2,143,667 2,138,813 4,854 South Korean Won Buy 11/21/12 383,308 375,674 7,634 Taiwan Dollar Buy 11/21/12 806,239 807,461 (1,222) Taiwan Dollar Sell 11/21/12 806,239 804,533 (1,706) Turkish Lira Buy 11/21/12 169,211 180,640 (11,429) Credit Suisse AG Australian Dollar Buy 11/21/12 3,290,135 3,273,873 16,262 Brazilian Real Buy 11/21/12 495,294 493,249 2,045 British Pound Sell 11/21/12 767,450 761,228 (6,222) Canadian Dollar Sell 11/21/12 2,665,366 2,697,996 32,630 Chilean Peso Buy 11/21/12 79,293 79,326 (33) Chilean Peso Sell 11/21/12 79,293 80,208 915 Euro Buy 11/21/12 1,966,584 1,974,548 (7,964) Indonesian Rupiah Sell 11/21/12 246,327 245,011 (1,316) Mexican Peso Buy 11/21/12 247,298 251,866 (4,568) New Zealand Dollar Sell 11/21/12 248,147 249,903 1,756 Norwegian Krone Buy 11/21/12 806,162 808,178 (2,016) Philippines Peso Buy 11/21/12 636,505 630,430 6,075 Polish Zloty Buy 11/21/12 304,611 304,916 (305) Singapore Dollar Sell 11/21/12 367,676 364,619 (3,057) South African Rand Buy 11/21/12 124,851 123,790 1,061 South African Rand Sell 11/21/12 124,851 126,398 1,547 South Korean Won Buy 11/21/12 4,216 4,127 89 Swedish Krona Sell 11/21/12 828,060 819,692 (8,368) Taiwan Dollar Buy 11/21/12 4,501 5,945 (1,444) Turkish Lira Buy 11/21/12 984,496 978,775 5,721 Deutsche Bank AG Australian Dollar Buy 11/21/12 19,693 19,640 53 Brazilian Real Buy 11/21/12 495,294 492,959 2,335 British Pound Sell 11/21/12 1,686,421 1,687,173 752 Canadian Dollar Sell 11/21/12 1,619,477 1,646,344 26,867 Euro Sell 11/21/12 3,002,120 2,985,570 (16,550) Mexican Peso Buy 11/21/12 1,921 1,954 (33) Norwegian Krone Buy 11/21/12 830,999 832,149 (1,150) Polish Zloty Buy 11/21/12 726,952 729,052 (2,100) Singapore Dollar Sell 11/21/12 62,714 62,195 (519) 46 Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $120,900,846) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Swedish Krona Sell 11/21/12 $819,004 $817,981 $(1,023) Swiss Franc Sell 11/21/12 191,829 190,405 (1,424) Turkish Lira Buy 11/21/12 479,701 478,246 1,455 Goldman Sachs International Singapore Dollar Buy 11/21/12 135,183 135,692 (509) Singapore Dollar Sell 11/21/12 136,331 135,242 (1,089) Turkish Lira Buy 11/21/12 361,292 360,702 590 HSBC Bank USA, National Association Australian Dollar Buy 11/21/12 1,620,969 1,616,291 4,678 British Pound Sell 11/21/12 1,650,436 1,645,833 (4,603) Canadian Dollar Sell 11/21/12 823,500 827,482 3,982 Euro Buy 11/21/12 2,785,238 2,779,532 5,706 Euro Sell 11/21/12 2,785,238 2,774,573 (10,665) Japanese Yen Sell 11/21/12 806,022 825,126 19,104 Norwegian Krone Buy 11/21/12 835,416 833,736 1,680 Norwegian Krone Sell 11/21/12 835,416 825,230 (10,186) Russian Ruble Buy 11/21/12 977,000 985,639 (8,639) South Korean Won Buy 11/21/12 66,172 64,744 1,428 Turkish Lira Buy 11/21/12 373,533 372,944 589 JPMorgan Chase Bank, N.A. Australian Dollar Buy 11/21/12 1,890,871 1,876,912 13,959 Brazilian Real Buy 11/21/12 495,294 493,007 2,287 British Pound Sell 11/21/12 1,645,434 1,639,685 (5,749) Canadian Dollar Sell 11/21/12 1,550,017 1,571,521 21,504 Chilean Peso Buy 11/21/12 165,260 167,114 (1,854) Chilean Peso Sell 11/21/12 165,260 165,240 (20) Euro Buy 11/21/12 2,487,722 2,486,584 1,138 Euro Sell 11/21/12 2,487,722 2,478,791 (8,931) Japanese Yen Sell 11/21/12 815,125 830,982 15,857 Mexican Peso Buy 11/21/12 484,006 494,581 (10,575) New Zealand Dollar Sell 11/21/12 487,998 490,459 2,461 Norwegian Krone Buy 11/21/12 176,454 176,692 (238) Polish Zloty Buy 11/21/12 738,362 746,624 (8,262) Russian Ruble Buy 11/21/12 977,003 985,248 (8,245) Singapore Dollar Sell 11/21/12 322,833 320,220 (2,613) South African Rand Buy 11/21/12 144,910 143,878 1,032 South African Rand Sell 11/21/12 144,910 149,694 4,784 South Korean Won Buy 11/21/12 50,525 49,445 1,080 Taiwan Dollar Buy 11/21/12 862,695 861,499 1,196 Taiwan Dollar Sell 11/21/12 862,695 861,193 (1,502) Turkish Lira Buy 11/21/12 729,706 731,821 (2,115) Royal Bank of Scotland PLC (The) Turkish Lira Buy 11/21/12 120,913 120,488 425 Absolute Return 500 Fund 47 FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $120,900,846) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 11/21/12 $2,312,205 $2,302,751 $9,454 Brazilian Real Buy 11/21/12 495,294 493,249 2,045 British Pound Sell 11/21/12 3,298,613 3,287,723 (10,890) Canadian Dollar Sell 11/21/12 1,633,889 1,649,163 15,274 Chilean Peso Buy 11/21/12 73,525 74,640 (1,115) Chilean Peso Sell 11/21/12 73,525 73,464 (61) Euro Buy 11/21/12 2,468,536 2,464,458 4,078 Indonesian Rupiah Sell 11/21/12 246,327 245,036 (1,291) Japanese Yen Sell 11/21/12 1,606,898 1,645,006 38,108 Mexican Peso Buy 11/21/12 780,689 796,732 (16,043) New Zealand Dollar Sell 11/21/12 248,229 249,587 1,358 Norwegian Krone Buy 11/21/12 14,864 21,787 (6,923) Polish Zloty Buy 11/21/12 489,240 496,438 (7,198) Singapore Dollar Sell 11/21/12 159,613 154,115 (5,498) South African Rand Buy 11/21/12 124,840 123,775 1,065 South African Rand Sell 11/21/12 124,840 125,054 214 South Korean Won Buy 11/21/12 277,811 272,437 5,374 Swedish Krona Sell 11/21/12 827,653 821,943 (5,710) Taiwan Dollar Buy 11/21/12 559,046 558,773 273 Taiwan Dollar Sell 11/21/12 559,046 557,406 (1,640) Thai Baht Buy 11/21/12 439,079 438,257 822 Turkish Lira Buy 11/21/12 591,766 586,800 4,966 UBS AG Australian Dollar Buy 11/21/12 832,614 826,273 6,341 British Pound Sell 11/21/12 1,650,597 1,645,691 (4,906) Canadian Dollar Sell 11/21/12 807,286 823,355 16,069 Euro Buy 11/21/12 1,637,437 1,638,156 (719) Euro Sell 11/21/12 1,637,437 1,633,667 (3,770) Japanese Yen Sell 11/21/12 806,227 825,252 19,025 Mexican Peso Buy 11/21/12 486,507 494,624 (8,117) New Zealand Dollar Sell 11/21/12 487,998 490,649 2,651 Norwegian Krone Buy 11/21/12 7,152 9,607 (2,455) Russian Ruble Buy 11/21/12 977,000 986,737 (9,737) South African Rand Buy 11/21/12 231,679 232,112 (433) South African Rand Sell 11/21/12 231,679 239,380 7,701 Swedish Krona Sell 11/21/12 817,558 814,472 (3,086) Taiwan Dollar Buy 11/21/12 496,107 497,368 (1,261) WestPac Banking Corp. Australian Dollar Buy 11/21/12 1,604,489 1,599,665 4,824 British Pound Sell 11/21/12 818,763 819,103 340 Canadian Dollar Sell 11/21/12 1,628,084 1,645,532 17,448 Euro Buy 11/21/12 2,468,805 2,471,204 (2,399) Japanese Yen Sell 11/21/12 811,442 822,557 11,115 Mexican Peso Buy 11/21/12 433,729 441,582 (7,853) Total 48 Absolute Return 500 Fund FUTURES CONTRACTS OUTSTANDING at 10/31/12 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 11 $1,509,657 Dec-12 $10,964 Euro-Bund 10 yr (Long) 393 72,169,910 Dec-12 (296,718) Euro-OAT 10 yr (Short) 443 77,292,279 Dec-12 (407,298) Euro-Swiss Franc 3 Month (Short) 38 10,199,775 Dec-12 (146,782) Japanese Government Bond 10 yr (Long) 1 1,806,965 Dec-12 7,009 Japanese Government Bond 10 yr Mini (Short) 10 1,806,338 Dec-12 (6,940) MSCI EAFE Index Mini (Short) 285 21,637,200 Dec-12 405,109 NASDAQ 100 Index E-Mini (Short) 372 19,645,320 Dec-12 1,204,376 S&P 500 Index E-Mini (Long) 245 17,233,300 Dec-12 (274,943) S&P Mid Cap 400 Index E-Mini (Long) 324 31,690,440 Dec-12 (843,048) U.S. Treasury Bond 30 yr (Long) 358 53,453,875 Dec-12 (263,586) Total WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/12 (premiums $304,882) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Deutsche Bank AG (1.75)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.75 $7,919,000 $106,471 1.75/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.75 7,919,000 167,115 Total E Extended settlement date on premium. WRITTEN EQUITY OPTIONS OUTSTANDING at 10/31/12 (premiums $3,247,125) Expiration Contract date/strike amount Value SPDR S&P rust (Call) Nov-12/$148.00 $1,477,260 $218,088 SPDR S&P rust (Put) May-13/90.00 124,563 57,248 SPDR S&P rust (Put) Apr-13/100.00 162,261 100,523 SPDR S&P rust (Put) Mar-13/100.00 122,681 48,445 SPDR S&P rust (Put) Feb-13/100.00 104,834 24,925 SPDR S&P rust (Put) Jan-13/95.00 88,643 7,354 SPDR S&P rust (Put) Dec-12/85.00 147,770 1,979 SPDR S&P rust (Put) Nov-12/85.00 111,210 — Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/12 (proceeds receivable $51,503,945) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, November 1, 2042 $48,000,000 11/14/12 $50,388,749 Government National Mortgage Association, 3s, November 1, 2042 1,000,000 11/20/12 1,065,078 Total Absolute Return 500 Fund 49 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC $370,717,000 E $306,012 12/19/14 0.45% 3 month USD- LIBOR-BBA $(98,068) 918,000 E (771) 12/19/14 3 month USD- LIBOR-BBA 0.45% 230 1,049,000 E (67,129) 12/19/42 2.40% 3 month USD- LIBOR-BBA (20,249) 2,029,000 E 121,402 12/19/42 3 month USD- LIBOR-BBA 2.40% 30,726 21,005,000 E 223,043 12/19/22 3 month USD- LIBOR-BBA 1.75% 195,317 42,679,000 E (144,126) 12/19/22 1.75% 3 month USD- LIBOR-BBA (87,790) 43,005,000 E (65,697) 12/19/17 3 month USD- LIBOR-BBA 0.90% 27,624 GBP 1,086,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (254,748) Citibank, N.A. $1,121,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 35,524 2,325,000 E (2,678) 12/19/17 0.90% 3 month USD- LIBOR-BBA (7,724) 28,665,000 E (6,811) 12/19/14 3 month USD- LIBOR-BBA 0.45% 24,434 8,087,000 E (103,109) 12/19/22 1.75% 3 month USD- LIBOR-BBA (92,434) 5,982,000 E 46,661 12/19/22 3 month USD- LIBOR-BBA 1.75% 38,765 899,000 E 38,125 12/19/42 3 month USD- LIBOR-BBA 2.40% (2,052) Credit Suisse International 92,746,000 E (108,794) 12/19/14 3 month USD- LIBOR-BBA 0.45% (7,699) 6,254,000 E 12,523 12/19/17 3 month USD- LIBOR-BBA 0.90% 26,094 15,343,000 E 1,032,126 12/19/42 3 month USD- LIBOR-BBA 2.40% 346,447 49,897,000 E 37,304 12/19/14 0.45% 3 month USD- LIBOR-BBA (17,085) 58,402,000 E 41,579 12/19/17 0.90% 3 month USD- LIBOR-BBA (85,154) 12,010,000 E (757,576) 12/19/42 2.40% 3 month USD- LIBOR-BBA (220,849) 82,307,000 E 920,087 12/19/22 3 month USD- LIBOR-BBA 1.75% 811,441 105,477,000 E (1,043,750) 12/19/22 1.75% 3 month USD- LIBOR-BBA (904,523) 50 Absolute Return 500 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG $567,000 E $— 10/7/21 3 month USD- LIBOR-BBA 3.0475% $17,577 3,410,000 E (1,058) 12/19/17 3 month USD- LIBOR-BBA 0.90% 6,342 19,913,000 E (187,344) 12/19/22 1.75% 3 month USD- LIBOR-BBA (161,059) 16,388,000 214,505 12/19/22 3 month USD- LIBOR-BBA 1.75% 192,873 Goldman Sachs International 1,720,000 E 1,185 12/19/14 0.45% 3 month USD- LIBOR-BBA (690) 5,780,000 E 11,050 12/19/17 3 month USD- LIBOR-BBA 0.90% 23,592 3,437,000 E (30,257) 12/19/22 1.75% 3 month USD- LIBOR-BBA (25,720) 27,062,000 313,538 12/19/22 3 month USD- LIBOR-BBA 1.75% 277,815 7,084,000 E 503,469 12/19/42 3 month USD- LIBOR-BBA 2.40% 186,885 GBP 1,086,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 117,329 JPMorgan Chase Bank NA $139,874,000 E (167,091) 12/19/14 3 month USD- LIBOR-BBA 0.45% (14,628) 13,733,000 E (25,046) 12/19/17 0.90% 3 month USD- LIBOR-BBA (54,847) 12,913,000 E (5,201) 12/19/22 1.75% 3 month USD- LIBOR-BBA 11,843 10,201,000 E 118,080 12/19/22 3 month USD- LIBOR-BBA 1.75% 104,615 836,000 E 84,415 12/19/42 3 month USD- LIBOR-BBA 2.40% 47,055 CAD 1,460,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR (38,253) The Royal Bank of Scotland PLC $3,000 E (38) 12/19/22 1.75% 3 month USD- LIBOR-BBA (34) UBS AG CHF 25,006,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (160,668) Total E Extended effective date. Absolute Return 500 Fund 51 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,489,909 $— 1/12/41 4.00% (1 month Synthetic TRS $10,340 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 869,872 — 1/12/41 4.00% (1 month Synthetic TRS 6,037 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools baskets 930,075 — 3/14/13 (3 month USD- A basket (2,462,221) LIBOR-BBA (MLTRFCF2) plus 0.10%) of common stocks units 9,940 — 3/14/13 3 month USD- Russell 1000 1,420,824 LIBOR-BBA Total Return Index minus 0.09% units 8,656 — 3/14/13 3 month USD- Russell 1000 1,237,289 LIBOR-BBA Total Return Index minus 0.09% units 5,440 — 3/14/13 3 month USD- Russell 1000 777,594 LIBOR-BBA Total Return Index minus 0.09% Barclay’s Bank, PLC $545,784 — 1/12/40 5.00% (1 month Synthetic MBX 1,027 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 9,098 — 1/12/41 4.00% (1 month Synthetic TRS 63 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,666,078 — 1/12/38 (6.50%) 1 month Synthetic MBX (10,175) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,770,458 — 1/12/38 (6.50%) 1 month Synthetic MBX (23,027) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,522,588 — 1/12/40 5.00% (1 month Synthetic MBX 4,747 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,074,818 — 1/12/41 5.00% (1 month Synthetic MBX 4,226 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 26,917,038 — 1/12/41 4.00% (1 month Synthetic TRS 186,797 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 52 Absolute Return 500 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $1,698,454 $— 1/12/41 4.00% (1 month Synthetic TRS $11,787 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 9,670,075 — 1/12/38 (6.50%) 1 month Synthetic MBX (59,058) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 680,938 — 1/12/41 5.00% (1 month Synthetic MBX 1,387 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 968,151 — 1/12/40 4.00% (1 month Synthetic MBX 1,770 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 680,938 — 1/12/41 5.00% (1 month Synthetic MBX 1,387 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 866,373 — 1/12/41 4.00% (1 month Synthetic TRS 6,012 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 921,930 (1,441) 1/12/39 6.00% (1 month Synthetic TRS 4,165 USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 8,435,597 — 1/12/38 (6.50%) 1 month Synthetic MBX (51,519) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 6,830,490 — 1/12/41 5.00% (1 month Synthetic MBX 13,913 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,387,804 — 1/12/40 4.00% (1 month Synthetic MBX 4,367 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 279,285 — 1/12/40 4.00% (1 month Synthetic TRS 1,110 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 102,162 — 1/12/38 6.50% (1 month Synthetic TRS 300 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools Absolute Return 500 Fund 53 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $560,166 $— 1/12/38 (6.50%) 1 month Synthetic MBX $(3,421) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,180,000 — 4/7/16 (2.63%) USA Non Revised (45,994) Consumer Price Index-Urban (CPI-U) 5,708,440 — 1/12/41 3.50% (1 month Synthetic MBX 32,129 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 930,196 — 1/12/41 3.50% (1 month Synthetic MBX 5,235 USD-LIBOR) Index 3.50% 30 30 year Fannie Mae pools 3,404,690 — 1/12/41 5.00% (1 month Synthetic MBX 6,935 USD-LIBOR) Index 5.00% 30 30 year Fannie Mae pools 9,545,977 — 1/12/38 (6.50%) 1 month Synthetic MBX (58,300) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,665,016 — 1/12/40 4.00% (1 month Synthetic MBX 10,360 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,560,446 — 1/12/38 (6.50%) 1 month Synthetic MBX (21,745) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,157,530 — 1/12/40 4.50% (1 month Synthetic MBX 10,491 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 6,655,954 — 1/12/41 4.00% (1 month Synthetic TRS 46,190 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 6,251,982 — 1/12/40 4.50% (1 month Synthetic MBX 9,164 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 561,144 — 1/12/40 5.00% (1 month Synthetic MBX 1,056 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,335,375 — 1/12/40 4.50% (1 month Synthetic MBX 1,957 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 54 Absolute Return 500 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $16,409,927 $— 1/12/41 5.00% (1 month Synthetic MBX $33,425 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,007,321 — 1/12/41 5.00% (1 month Synthetic MBX 8,162 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 478,201 — 1/12/40 5.00% (1 month Synthetic MBX 900 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,551,338 — 1/12/40 5.00% (1 month Synthetic MBX 2,919 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,124,848 — 1/12/40 5.00% (1 month Synthetic MBX 2,117 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 1,657,403 — 1/12/41 5.00% (1 month Synthetic MBX 3,376 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 810,316 — 1/12/41 5.00% (1 month Synthetic MBX 1,650 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 290 — 2/13/13 (3 month USD- A basket 248,579 LIBOR-BBA (CGPUTQL2) plus 0.10%) of common stocks baskets 94 — 2/13/13 3 month USD- A basket 80,099 LIBOR-BBA (CGPUTQL2) plus 0.10% of common stocks baskets 321,442 — 8/27/13 3 month USD- A basket 252,850 LIBOR-BBA (CGPUTS12) minus 1.95% of common stocks shares 397,719 — 9/10/13 (3 month USD- Vanguard Index 348,276 LIBOR-BBA) Funds — MSCI Emerging Markets ETF units 6,442 — 2/13/13 3 month USD- Russell 1000 (281,187) LIBOR-BBA Total Return Index minus 0.15% units 2,755 — 2/13/13 3 month USD- Russell 1000 (120,230) LIBOR-BBA Total Return Index minus 0.15% Absolute Return 500 Fund 55 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $1,361,876 $— 1/12/41 5.00% (1 month Synthetic MBX $2,774 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 127,367 — 1/12/41 4.00% (1 month Synthetic TRS 884 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 289,356 — 2/11/13 (3 month USD- iShares MSCI 104,903 LIBOR-BBA Emerging Markets minus 0.35%) Index 869,872 — 1/12/41 4.00% (1 month Synthetic TRS 6,037 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools Deutsche Bank AG 1,995,680 — 1/12/34 (5.00%) 1 month Synthetic TRS (14,277) USD-LIBOR Index 5.00% 30 year Fannie Mae pools Goldman Sachs International 740,321 — 1/12/38 6.50% (1 month Synthetic TRS 2,177 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,594,881 — 1/12/38 6.50% (1 month Synthetic TRS 7,631 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,002,015 — 1/12/38 6.50% (1 month Synthetic TRS 5,888 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,240,000 — 3/1/16 2.47% USA Non Revised 14,235 Consumer Price Index-Urban (CPI-U) 930,000 — 3/3/16 2.45% USA Non Revised 9,709 Consumer Price Index-Urban (CPI-U) 3,524,903 — 1/12/38 6.50% (1 month Synthetic TRS 10,366 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 128,066 — 1/12/41 4.00% (1 month Synthetic TRS 889 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,799,038 — 1/12/41 5.00% (1 month Synthetic MBX 3,664 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 56 Absolute Return 500 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $526,962 $— 1/12/41 4.00% (1 month Synthetic TRS $3,657 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,162,395 — 1/12/41 4.00% (1 month Synthetic TRS 8,067 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,796,453 — 1/12/41 4.50% (1 month Synthetic TRS 12,938 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,929,469 — 1/12/41 4.00% (1 month Synthetic TRS 27,269 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,745,849 — 1/12/41 4.50% (1 month Synthetic TRS 12,573 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,936,505 — 1/12/38 (6.50%) 1 month Synthetic MBX (17,934) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,103,068 — 1/12/38 (6.50%) 1 month Synthetic MBX (6,737) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,995,680 — 1/12/34 5.00% (1 month Synthetic TRS 14,277 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,285,051 — 1/12/41 4.00% (1 month Synthetic TRS 43,617 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,488,213 — 1/12/41 4.50% (1 month Synthetic TRS 32,323 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,666,050 781 1/12/41 4.50% (1 month Synthetic TRS 12,779 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 567,551 310 1/12/41 4.00% (1 month Synthetic TRS 4,249 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools Absolute Return 500 Fund 57 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $697,023 $(980) 1/12/39 6.00% (1 month Synthetic TRS $3,258 USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 153,345 — 1/12/38 6.50% (1 month Synthetic TRS 451 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 4,991,790 — 1/12/41 4.00% (1 month Synthetic TRS 34,642 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 268,730 — 1/12/41 4.00% (1 month Synthetic TRS 1,865 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,022,512 — 1/12/38 (6.50%) 1 month Synthetic MBX (24,567) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 370,871 — 1/12/38 6.50% (1 month Synthetic TRS 1,091 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 568,696 — 1/12/38 6.50% (1 month Synthetic TRS 1,672 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 188,685 — 1/12/38 (6.50%) 1 month Synthetic MBX (1,152) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 503,093 — 1/12/38 (6.50%) 1 month Synthetic MBX (3,073) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,206,483 — 1/12/41 4.00% (1 month Synthetic TRS 8,373 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 551,839 — 1/12/38 6.50% (1 month Synthetic TRS 1,623 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,103,677 — 1/12/38 6.50% (1 month Synthetic TRS 3,246 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 58 Absolute Return 500 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $747,633 $— 1/12/38 6.50% (1 month Synthetic TRS $2,199 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,708,952 — 1/12/41 4.00% (1 month Synthetic TRS 11,860 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,046,925 — 1/12/41 4.00% (1 month Synthetic TRS 7,265 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,007,073 — 1/12/41 4.00% (1 month Synthetic TRS 13,929 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,491,309 — 1/12/41 4.00% (1 month Synthetic TRS 10,349 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 426,725 — 1/12/38 6.50% (1 month Synthetic TRS 1,255 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,843,889 — 1/12/38 6.50% (1 month Synthetic TRS 8,364 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools JPMorgan Chase Bank NA 1,795,729 — 1/12/41 4.00% (1 month Synthetic TRS 12,462 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,586,659 1,617 1/12/41 4.50% (1 month Synthetic TRS 20,245 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools UBS AG 86,306 — 5/22/13 3 month USD- MSCI Emerging (971,912) LIBOR-BBA Markets TR Net USD plus 0.25% baskets 390,904 — 5/22/13 (3 month USD- A basket 102 LIBOR-BBA (UBSEMBSK) plus 0.75%) of common stocks shares 135,484 — 2/22/13 (3 month USD- iShares MSCI 92,562 LIBOR-BBA Emerging Markets minus 0.20%) Index Total Absolute Return 500 Fund 59 CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/12 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International DJ CDX NA IG Series 19 Index BBB+/P $(312,821) $62,200,000 12/20/17 100 bp $(269,350) JPMorgan Chase Bank NA Belgium Government International Bond, 4 1/4s, 9/28/14 — (309,385) 3,044,000 12/20/16 (100 bp) (375,582) Belgium Government International Bond, 4 1/4s, 9/28/14 — (226,510) 3,042,000 3/20/17 (100 bp) (287,765) Republic of Austria, 4.65%, 1/5/18 — (367,544) 7,611,000 12/20/16 (100 bp) (601,793) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: 60 Absolute Return 500 Fund Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $6,727,065 $— $— Capital goods 9,726,304 — — Communication services 6,328,764 — — Conglomerates 3,952,582 — — Consumer cyclicals 26,906,955 — — Consumer staples 23,409,832 — — Energy 20,899,909 368,805 — Financials 28,391,116 — — Health care 23,154,191 — — Technology 59,767,369 — — Transportation 4,311,488 — — Utilities and power 5,663,990 — — Total common stocks — Commodity linked notes — 28,079,962 — Corporate bonds and notes — 109,017,367 — Foreign government and agency bonds and notes — 8,413,198 — Investment companies 8,798,875 — — Mortgage-backed securities — 109,679,007 — Purchased equity options outstanding — 3,048,056 — Purchased swap options outstanding — 1,668,857 — Senior loans — 67,688,268 — U.S. Government and agency mortgage obligations — 153,356,593 — U.S. Treasury obligations — 292,043 — Short-term investments 98,837,701 181,844,330 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $163,205 $— Futures contracts (611,857) — — Written equity options outstanding — (458,562) — Written swap options outstanding — (273,586) — TBA sale commitments — (51,453,827) — Interest rate swap contracts — (1,040,374) — Total return swap contracts — 1,201,915 — Credit default contracts — (318,230) — Totals by level $— The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 61 Statement of assets and liabilities 10/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $854,638,168) $898,007,917 Affiliated issuers (identified cost $92,324,710) (Notes 1 and 6) 92,324,710 Dividends, interest and other receivables 3,393,488 Receivable for shares of the fund sold 4,397,949 Receivable for investments sold 61,622,183 Receivable for sales of delayed delivery securities (Note 1) 51,557,529 Unrealized appreciation on swap contracts (Note 1) 7,901,259 Receivable for variation margin (Note 1) 807,976 Unrealized appreciation on forward currency contracts (Note 1) 479,415 Premium paid on swap contracts (Note 1) 3,935,157 Total assets LIABILITIES Payable to custodian 477,177 Payable for investments purchased 67,063,918 Payable for purchases of delayed delivery securities (Notes 1) 152,226,768 Payable for shares of the fund repurchased 2,316,921 Payable for compensation of Manager (Note 2) 415,910 Payable for investor servicing fees (Note 2) 113,400 Payable for custodian fees (Note 2) 48,923 Payable for Trustee compensation and expenses (Note 2) 35,542 Payable for administrative services (Note 2) 1,604 Payable for distribution fees (Note 2) 273,669 Unrealized depreciation on forward currency contracts (Note 1) 316,210 Written options outstanding, at value (premiums $3,552,007) (Notes 1 and 3) 732,148 Premium received on swap contracts (Note 1) 4,027,812 Unrealized depreciation on swap contracts (Note 1) 7,965,293 TBA sale commitments, at value (proceeds receivable $51,503,945) (Note 1) 51,453,827 Collateral on certain derivative contracts, at value (Note 1) 8,140,577 Other accrued expenses 232,635 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $786,965,317 Undistributed net investment income (Note 1) 2,118,818 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (6,190,168) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 45,691,282 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 62 Absolute Return 500 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($376,218,973 divided by 33,210,406 shares) $11.33 Offering price per class A share (100/94.25 of $11.33)* $12.02 Net asset value and offering price per class B share ($37,009,469 divided by 3,309,081 shares)** $11.18 Net asset value and offering price per class C share ($185,115,874 divided by 16,573,360 shares)** $11.17 Net asset value and redemption price per class M share ($7,553,881 divided by 672,912 shares) $11.23 Offering price per class M share (100/96.50 of $11.23)* $11.64 Net asset value, offering price and redemption price per class R share ($1,811,998 divided by 160,938 shares) $11.26 Net asset value, offering price and redemption price per class R5 share ($10,200 divided by 896 shares) $11.38 Net asset value, offering price and redemption price per class R6 share ($10,200 divided by 896 shares) $11.38 Net asset value, offering price and redemption price per class Y share ($220,854,654 divided by 19,401,480 shares) $11.38 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 63 Statement of operations Year ended 10/31/12 INVESTMENT INCOME Interest (net of foreign tax of $29,309) (including interest income of $79,532 from investments in affiliated issuers) (Note 6) $18,332,325 Dividends (net of foreign tax of $987) 4,677,438 Total investment income EXPENSES Compensation of Manager (Note 2) 5,979,677 Investor servicing fees (Note 2) 1,471,310 Custodian fees (Note 2) 126,514 Trustee compensation and expenses (Note 2) 65,932 Administrative services (Note 2) 25,093 Distribution fees (Note 2) 3,221,789 Other 413,457 Fees waived and reimbursed by Manager (Note 2) (746,272) Total expenses Expense reduction (Note 2) (1,167) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (4,140,450) Net realized gain on swap contracts (Note 1) 11,236,642 Net realized gain on futures contracts (Note 1) 2,755,036 Net realized loss on foreign currency transactions (Note 1) (2,576,496) Net realized loss on written options (Notes 1 and 3) (9,868,856) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 769,332 Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year 45,675,740 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 64 Absolute Return 500 Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/12 Year ended 10/31/11 Operations: Net investment income $12,453,430 $19,278,988 Net realized loss on investments and foreign currency transactions (2,594,124) (4,946,333) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 46,445,072 (3,812,550) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (12,281,857) (7,064,890) Class B (780,437) (446,932) Class C (4,306,052) (2,229,946) Class M (194,367) (99,258) Class R (39,758) (21,612) Class Y (6,202,628) (3,651,084) Net realized short-term gain on investments Class A — (1,368,234) Class B — (119,800) Class C — (592,366) Class M — (24,807) Class R — (4,522) Class Y — (652,785) Increase (decrease) from capital share transactions (Note 4) (32,057,477) 184,645,931 Total increase in net assets NET ASSETS Beginning of year 828,143,447 649,253,647 End of year (including undistributed net investment income of $2,118,818 and $14,086,683, respectively) The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 65 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A October 31, 2012 .18 .59 (.33) — — 1.14 1.67 150 f October 31, 2011 .29 (.05) (.23) (.05) — 1.16 2.68 144 f October 31, 2010 .30 .04 (.11) (.08) — e 1.47 2.73 240 f October 31, 2009† .21 .57 — e 7.80 * 1.28 * 1.96 * 63 * Class B October 31, 2012 .10 .58 (.25) — — 1.89 .91 150 f October 31, 2011 .21 (.05) (.17) (.05) — 1.91 1.94 144 f October 31, 2010 .21 .05 (.08) (.08) — e 2.22 1.97 240 f October 31, 2009† .16 .55 — e 7.10 * 1.92 * 1.48 * 63 * Class C October 31, 2012 .10 .58 (.25) — — 1.89 .91 150 f October 31, 2011 .21 (.05) (.17) (.05) — 1.91 1.91 144 f October 31, 2010 .21 .04 (.09) (.08) — e 2.22 1.98 240 f October 31, 2009† .17 .55 — e 7.20 * 1.92 * 1.59 * 63 * Class M October 31, 2012 .13 .58 (.28) — — 1.64 1.16 150 f October 31, 2011 .24 (.05) (.18) (.05) — 1.66 2.18 144 f October 31, 2010 .24 .05 (.10) (.08) — e 1.97 2.22 240 f October 31, 2009† .20 .53 — e 7.30 * 1.71 * 1.83 * 63 * Class R October 31, 2012 .15 .58 (.30) — — 1.39 1.40 150 f October 31, 2011 .26 (.05) (.21) (.05) — 1.41 2.41 144 f October 31, 2010 .27 .04 (.11) (.08) — e 1.72 2.47 240 f October 31, 2009† .22 .54 — e 7.60 * 1.49 * 2.01 * 63 * Class R5 October 31, 2012‡ .07 .15 — 1.97 * .29 * .60 * 150 f Class R6 October 31, 2012‡ .07 .15 — 1.97 * .28 * .62 * 150 f Class Y October 31, 2012 .21 .58 (.35) — — .89 1.91 150 f October 31, 2011 .32 (.05) (.25) (.05) — .91 2.93 144 f October 31, 2010 .32 .05 (.13) (.08) — e 1.22 2.97 240 f October 31, 2009† .27 .54 — e 8.10 * 1.06 * 2.45 * 63 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 66 Absolute Return 500 Fund Absolute Return 500 Fund 67 Financial highlights (Continued) * Not annualized. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): 10/31/12 10/31/11 10/31/10 10/31/09 Class A 0.09% 0.12% 0.02% 0.33% Class B 0.09 0.12 0.02 0.33 Class C 0.09 0.12 0.02 0.33 Class M 0.09 0.12 0.02 0.33 Class R 0.09 0.12 0.02 0.33 Class R5 0.02 — — — Class R6 — Class Y 0.09 0.12 0.02 0.33 e Amount represents less than $0.01 per share. f Portfolio turnover excludes TBA purchase and sale transactions. The accompanying notes are an integral part of these financial statements. 68 Absolute Return 500 Fund Notes to financial statements 10/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from November 1, 2011 through October 31, 2012. Putnam Absolute Return 500 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks to earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%), as reflected by the return of the Bank of America Merrill Lynch U.S. Treasury Bill Index on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; high yield securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts. The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering classR5 and classR6 shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Absolute Return 500 Fund 69 Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment 70 Absolute Return 500 Fund in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on securities owned and to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 765,200,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange Absolute Return 500 Fund 71 rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $235,500,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $518,200,000 on total return swap contracts for the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,243,900,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and 72 Absolute Return 500 Fund market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $95,700,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,407,389 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,410,281 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,252,149. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Absolute Return 500 Fund 73 Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three periods remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2012, the fund had a capital loss carryover of $5,543,042 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $536,790 $4,639,660 $5,176,450 * 366,592 N/A 366,592 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary 74 Absolute Return 500 Fund and/or permanent differences of foreign currency gains and losses, realized gains and losses on certain futures contracts, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $616,196 to decrease undistributed net investment income, $222,895 to increase paid-in-capital and $393,301 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $57,009,069 Unrealized depreciation (14,158,356) Net unrealized appreciation 42,850,713 Undistributed ordinary income 1,967,293 Capital loss carryforward (5,543,042) Cost for federal income tax purposes $947,520,345 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 5.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.20%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.735% of the fund’s average net assets before a decrease of $47,867 (0.006% of the fund’s average net assets) based on performance. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2013, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding Absolute Return 500 Fund 75 brokerage, interest, taxes, investment related expenses, extraordinary expenses, acquired fund fees and expenses and payments under each fund’s distribution plans) will not exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $746,272 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2013 to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: ClassA $696,724 ClassR5 5 ClassB 63,321 ClassR6 2 ClassC 328,945 ClassY 365,917 ClassM 13,611 Total ClassR 2,785 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,095 under the expense offset arrangements and by $72 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $643 as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 76 Absolute Return 500 Fund The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $969,653 ClassM 56,909 ClassB 353,462 ClassR 7,786 ClassC 1,833,979 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $178,456 and $3,106 from the sale of classA and classM shares, respectively, and received $54,504 and $15,828 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $509 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $887,360,377 and $950,903,864, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $1,994,063 and $1,996,445, respectively. Written option transactions during the reporting period are summarized as follows: Written swap Written Written equity Written option contract swap option option contract equity option amounts premiums amounts premiums Written options outstanding at the beginning of the reporting period $1,102,448,328 $49,510,279 2,229,963 $3,225,402 Options opened 541,116,483 33,007,364 19,589,252 14,113,015 Options exercised (319,678,564) (9,699,117) — — Options expired — — (10,354,971) (9,126,760) Options closed (1,308,048,247) (72,513,644) (9,125,022) (4,964,532) Written options outstanding at the end of the reporting period $15,838,000 $304,882 2,339,222 $3,247,125 Absolute Return 500 Fund 77 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/12 Year ended 10/31/11 ClassA Shares Amount Shares Amount Shares sold 9,142,486 $100,772,649 19,519,606 $215,004,136 Shares issued in connection with reinvestment of distributions 1,049,067 11,046,680 690,043 7,431,759 10,191,553 111,819,329 20,209,649 222,435,895 Shares repurchased (14,770,433) (161,904,528) (12,231,198) (134,271,641) Net increase (decrease) Year ended 10/31/12 Year ended 10/31/11 ClassB Shares Amount Shares Amount Shares sold 622,062 $6,798,321 1,097,989 $11,999,588 Shares issued in connection with reinvestment of distributions 67,114 702,014 46,640 499,517 689,176 7,500,335 1,144,629 12,499,105 Shares repurchased (533,534) (5,809,133) (512,560) (5,589,650) Net increase Year ended 10/31/12 Year ended 10/31/11 ClassC Shares Amount Shares Amount Shares sold 3,645,259 $39,732,342 8,196,949 $89,620,543 Shares issued in connection with reinvestment of distributions 347,482 3,627,711 205,067 2,194,212 3,992,741 43,360,053 8,402,016 91,814,755 Shares repurchased (4,556,105) (49,519,806) (3,919,849) (42,603,443) Net increase (decrease) Year ended 10/31/12 Year ended 10/31/11 ClassM Shares Amount Shares Amount Shares sold 123,669 $1,358,249 303,817 $3,349,646 Shares issued in connection with reinvestment of distributions 18,394 192,588 11,298 121,227 142,063 1,550,837 315,115 3,470,873 Shares repurchased (177,781) (1,947,794) (185,041) (2,011,915) Net increase (decrease) 78 Absolute Return 500 Fund Year ended 10/31/12 Year ended 10/31/11 ClassR Shares Amount Shares Amount Shares sold 64,873 $712,493 73,592 $805,264 Shares issued in connection with reinvestment of distributions 3,794 39,758 2,378 25,535 68,667 752,251 75,970 830,799 Shares repurchased (40,035) (434,000) (33,730) (373,543) Net increase For the period 7/3/12 (commencement of operations) to 10/31/12 ClassR5 Shares Amount Shares sold 896 $10,000 Shares issued in connection with reinvestment of distributions — — 896 10,000 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 10/31/12 ClassR6 Shares Amount Shares sold 896 $10,000 Shares issued in connection with reinvestment of distributions — — 896 10,000 Shares repurchased — — Net increase Year ended 10/31/12 Year ended 10/31/11 ClassY Shares Amount Shares Amount Shares sold 10,459,621 $115,043,276 11,396,701 $125,930,227 Shares issued in connection with reinvestment of distributions 435,403 4,593,504 284,580 3,073,465 10,895,024 119,636,780 11,681,281 129,003,692 Shares repurchased (8,827,003) (97,081,801) (8,231,820) (90,558,996) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Value at the end of the Shares owned Percentage of ownership reporting period Class R5 896 100% $10,200 ClassR6 896 100 10,200 Absolute Return 500 Fund 79 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $43,471 Payables $361,701 Foreign exchange contracts Receivables 479,415 Payables 316,210 Investments, Receivables, Net Payables, Net assets— Unrealized assets— Unrealized Equity contracts appreciation 9,220,619* depreciation 5,412,103* Investments, Receivables, Net Payables, Net assets— Unrealized assets— Unrealized Interest rate contracts appreciation 3,922,979* depreciation 4,197,046* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(2,284,678) $(2,284,678) Foreign exchange contracts — — 822,335 — $822,335 Equity contracts (837,088) (775,216) — (2,898,242) $(4,510,546) Interest rate contracts 6,165,707 (1,335,508) — 2,099,146 $6,929,345 Total Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $3,824,433 $3,824,433 Foreign exchange contracts — — (2,683,318) — $(2,683,318) Equity contracts (8,624,428) (370,181) — 4,164,266 $(4,830,343) Interest rate contracts (24,116,894) 3,125,217 — 3,247,943 $(17,743,734) Total 80 Absolute Return 500 Fund Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value Market value at beginning at end of of reporting Investment reporting Affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $46,344,270 $539,935,120 $493,954,680 $79,532 $92,324,710 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) The fund designated 49.98% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 53.36%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. Absolute Return 500 Fund 81 About the Trustees Independent Trustees 82 Absolute Return 500 Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Absolute Return 500 Fund 83 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 84 Absolute Return 500 Fund Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Independent Registered Manager, Assistant Clerk, and Public Accounting Firm Robert T. Burns Associate Treasurer PricewaterhouseCoopers LLP Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Absolute Return 500 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2012	$154,468	$ —	$14,706	$1,679 October 31, 2011	$149,752	$ —	$10,157	$ — For the fiscal years ended October 31 2012 and October 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $255,895 and $187,539 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees October 31, 2012	$ — $122,500	$ — $ — October 31, 2011	$ — $157,505	$ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — October 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 100 Fund ® Annual report 10 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 16 Other information for shareholders 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 62 About the Trustees 63 Officers 65 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: The U.S. economy has been exhibiting greater underlying strength than previously thought, with employment, consumer spending, manufacturing, and housing data all showing steady improvement this year. U.S. stocks and many international markets have responded by delivering strong returns. Still, the rise in equities has been accompanied by heightened investor anxiety, fostered by Europe’s ongoing troubles, China’s economic slowdown, and the looming “fiscal cliff” in the United States. We believe volatility will remain a feature of market behavior until these challenges are resolved. At Putnam, our portfolio managers and analysts are trained to uncover opportunities and manage risk in this type of environment. We also strongly believe that it is prudent for long-term investors to rely on the expertise of a trusted financial advisor, who can help them work toward their financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 11-13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 100 Fund Interview with your fund’s portfolio manager Bill, what is your perspective on financial markets during the past fiscal year? We saw several macro risks that had troubled markets in prior years reassert themselves in the 12months ended October31, 2012. However, asset prices rose despite these risks, particularly in the final months of the period. Markets responded positively to monetary intervention by both the Federal Reserve and the European Central Bank [ECB] in September2012. Both institutions expanded their bond-buying programs, easing fears of a renewed recession in the United States and a deleveraging event in Europe. While we agree that risks have lessened, they have not gone away, but the ability of investors to take these risks in stride, so to speak, marks a major transition to the persistent crisis mentality we have observed since 2008, in our opinion. Over the past 12months, economic data in the G-10 countries — relatively advanced economies — looked very similar to what we had seen in 2011, with a disturbing drop in the middle of 2012. For example, U.S. economic growth abruptly decelerated from about 4% to less than half of that rate during much of 2012. During the year, China’s growth rate also fell meaningfully, reflecting a drop in exports as the nation’s economic policies shift toward an emphasis on domestic consumption and greater income equality. Europe fell into recession and borrowing costs for the heavily indebted major economies of Spain and Italy This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/12. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 17. Absolute Return 100 Fund 5 rose to dangerously high levels until the ECB acted near the end of the period. Also, for much of the year, it appeared that conflict in the Middle East could spread to include a confrontation between Iran and Israel. Yet markets rose despite these issues because of proactive central bank policy. How do you interpret this positive outcome for markets? We believe that it’s a meaningful transition. Since the 2008 financial crisis, an abiding fear of another deleveraging event has influenced asset prices and total return opportunities. In recent months, we have observed that investors appear to no longer regard each macro risk as a systemic threat. This past year has demonstrated that assets can perform well even amid these risks, as investors have seemingly begun to focus on hunting for returns rather than preparing for the next calamity. Has this change in risk perception prompted you to change the portfolio? While we believe that this is a gradual transition, we have begun to modify the portfolio’s positions. We believe that there are diminished opportunities to pursue returns from pricing risk. Again, under the crisis mentality of the past few years, many assets were discounted by investors who feared that prices would soften should a macroeconomic crisis come to pass. Many securities provided attractive total returns to the fund, but now a lot of those discounts have seemingly closed. More normal market conditions appear to be at hand. What changes have you made to the portfolio? We are taking more prepayment risk in so-called “post HARP” [Home Affordable Refinance Program] mortgages, which we feel have less sensitivity to refinancing. Allocations are represented as a percentage of net assets as of 10/31/12. Cash and net other assets represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Portfolio holdings and allocations may vary over time. 6 Absolute Return 100 Fund Additionally, taking credit risk in commercial mortgage-backed securities [CMBS] as the economy improves also appears to offer attractive investment potential. For some time, the fund had emphasized CMBS tranches, but the liquidity premium that drove their returns has narrowed. We are now taking more credit risk in seasoned mezzanine commercial mortgages that offer better yields, a shift that exposes the portfolio to the opportunities and risks in commercial real estate price changes. We have also reduced exposures to alt-A securities in favor of pay-option adjustable-rate mortgages [ARMS] and prime loans. Did the Fed’s “QE3” policy influence your positioning? In one other area — our strategy targeting prepayment risk — we temporarily moved out of interest-only collateralized mortgage obligations [IO CMOs], as the Fed’s “QE3” program that focused on mortgage pass-throughs caused an abrupt tightening of spreads over Treasuries, and the valuation opportunities in these securities appear to be eliminated. Subsequently, the market demonstrated concern that following the election there might be policy changes to increase refinancing, as well as the possible elimination of the mortgage-interest deduction as the federal government seeks revenues. These factors caused spreads to widen again, and we reestablished the IO-CMO positions. In managing the prepayment strategy, we This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/12. Short-term holdings, TBA commitments, and derivatives are excluded. Holdings will vary over time. Absolute Return 100 Fund 7 can use options in an attempt to isolate prepayment risk. What strategies performed well for the fund in the fiscal year? The fund’s positions in corporate spread sectors performed well, as yield spreads tightened steadily. Securities of industrial and financial companies, in particular, contributed to gains. Strong earnings results and a low default rate provided positive conditions. Our mortgage credit strategies, in which we take credit risk in both residential mortgages and commercial mortgages, contributed strongly. Non-agency residential mortgage-backed securities [RMBS] enjoyed persistent demand from investors, and the supply of these securities gradually shrank. We also saw the emergence of greater stability in the housing market over the past year, with firming prices in many regions, a factor that helped RMBS. Our allocation to CMBS performed well, particularly Aaa-rated and seasoned mezzanine issues. The sector benefited from positive economic growth. Demand was supported in part by easing sovereign risk conditions in Europe and the Fed’s bond-buying efforts. We implement interest-rate strategies using several types of derivatives. For example, options allow us to hedge duration — the fund’s sensitivity to interest rates. We also use Treasury futures to manage exposure to interest rates, as well as to market risk. Interest-rate swaps are another tool for hedging interest-rate risk or gaining rate exposure. In addition, we can also implement strategies with options to hedge against changes in security values. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Absolute Return 100 Fund What portfolio strategies had disappointing results? Term structure positioning had the largest negative impact on the fund’s performance. The fund generally held a net short-duration position and a bias toward a steepening yield curve in the United States. However, rates have generally fallen since March and the yield curve flattened as the Fed continued to execute “Operation Twist,” selling bonds at the front end of the curve while buying bonds on the long end. A short-duration position in Australia hurt results as the Reserve Bank of Australia [RBA] embarked on policy rate cuts. The RBA was responding to weakening economic growth in the Pacific region and the global economy more generally. Some of our term structure strategies were designed to pursue positive return opportunities, but we also took those positions to hedge the risks we were taking in the corporate spread and mortgage credit sectors. How do you assess current risks? While the macro risks influencing the markets have not gone away, we believe they threaten less systemic impact than in the past. We regard China’s economic slowdown to be less worrisome because it reflects, in our opinion, a long-term transition toward a consumer-oriented economy. We believe markets are more rationally differentiating risks in the United States. The U.S. federal budget is poised for contraction in 2013, and while the magnitude is yet unclear, we believe the worst outcome would be a short-term recession. A major bank failure or a sovereign default is unlikely in the United States, and these remain the ultimate risks in Europe. In the Middle East, an easing of tensions between Israel and Iran has helped energy prices moderate. With energy prices lower, we believe it is unlikely for inflation to worsen in the near term. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Absolute Return 100 Fund 9 Conditions generally warrant an expectation that asset prices can continue to rise. In the context of an absolute return strategy, we also continue to seek ways of managing portfolio volatility and hedging risks. Bill, thanks for your comments on the fund today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. IN THE NEWS After decelerating in the middle of the year, the world’s two largest economies — the United States and China — are showing signs of growth. Stronger housing demand and hiring is appearing in the United States, and factory output and retail sales are rising in China, potentially marking an end to the recent slowdown in that economy. This fall, President Barack Obama was elected to a second term in the United States, and Xi Jinping, in a once-in-a-decade transition of power, was named President of China. Neither country is without its potential difficulties, however. The United States must produce a budget agreement that averts the across-the-board tax increases and austerity measures in the “fiscal cliff,” and China’s new leadership remains untested. 10 Absolute Return 100 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 5.65% 4.60% 4.38% 4.38% 2.72% 2.72% 5.37% 4.53% 4.59% 6.72% 6.72% 6.72% Annual average 1.44 1.17 1.12 1.12 0.70 0.70 1.37 1.16 1.17 1.70 1.70 1.70 3 years 2.35 1.37 1.62 1.62 0.10 0.10 2.18 1.39 1.52 3.19 3.19 3.19 Annual average 0.78 0.45 0.54 0.54 0.03 0.03 0.72 0.46 0.50 1.05 1.05 1.05 1 year 1.65 0.66 1.48 0.48 0.90 –0.10 1.61 0.82 1.33 1.90 1.90 1.90 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Effective April 5, 2010, the sales charges for class A and M shares were lowered from 3.25% and 2.00%, respectively. Investors who purchased class A or M shares prior to this date received a lower after-sales-charge return. Also effective April 5, 2010, the contingent deferred sales charge (CDSC) for class B shares was lowered. Investors who purchased class B shares prior to April 5, 2010, would pay a CDSC of 3% for shares redeemed in the first year, declining over time to 1% for shares redeemed in the fourth year, and no CDSC thereafter. Effective April 5, 2010, class B share returns after the CDSC reflect the applicable CDSC, which is 1% in the first year, declining to 0.5% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 100 Fund 11 Comparative index returns For periods ended 10/31/12 BofA Merrill Lynch Barclays U.S. Treasury U.S. Aggregate Bill Index Bond Index Life of fund 0.74% 27.16% Annual average 0.19 6.43 3 years 0.46 19.38 Annual average 0.15 6.08 1 year 0.09 5.25 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $10,438 and $10,272, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $10,453. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $10,459, $10,672, $10,672, and $10,672, respectively. The above returns are based on current sales charges. Because sales charges for class A and M shares were decreased effective April 5, 2010, the actual cumulative total returns for shareholders who purchased shares prior to this date would be lower than those shown. 12 Absolute Return 100 Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 5.44% 4.40% 4.17% 4.17% 2.61% 2.61% 5.16% 4.32% 4.48% 6.51% 6.51% 6.51% Annual average 1.42 1.15 1.09 1.09 0.69 0.69 1.34 1.13 1.17 1.69 1.69 1.69 3 years 2.65 1.66 1.92 1.92 0.49 0.49 2.47 1.68 1.91 3.49 3.49 3.49 Annual average 0.88 0.55 0.64 0.64 0.16 0.16 0.82 0.56 0.63 1.15 1.15 1.15 1 year 1.55 0.56 1.38 0.38 0.90 –0.10 1.51 0.72 1.33 1.90 1.90 1.90 Fund price and distribution information For the 12-month period ended 10/31/12 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 — — 1 Income $0.154 $0.137 $0.069 $0.150 $0.122 — — $0.179 Capital gains — Total — — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/11 $10.15 $10.25 $10.11 $10.03 $10.13 $10.21 $10.09 — — $10.20 7/2/12* — $10.12 $10.12 — 10/31/12 10.16 10.26 10.12 10.05 10.14 10.22 10.10 10.21 10.21 10.21 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of class R5 and R6 shares. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Absolute Return 100 Fund 13 Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 10/31/11* 0.67% 0.87% 1.42% 0.72% 0.92% 0.42%** 0.42%** 0.42% Total annual operating expenses for the fiscal year ended 10/31/11 0.97% 1.17% 1.72% 1.02% 1.22% 0.70%** 0.63%** 0.72% Annualized expense ratio for the six-month period ended 10/31/12†‡ 0.64% 0.84% 1.39% 0.69% 0.89% 0.39% 0.39% 0.39% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/13. ** Expenses for class R5 and R6 shares are based on the other expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and R6 shares. † For the fund’s most recent fiscal half year or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 10/31/12; may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.01% from annualizing the performance fee adjustment for the six months ended 10/31/12. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2012 (or, in the case of class R5 and R6 shares, from July 3, 2012 (commencement of operations)) to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.23 $4.24 $7.00 $3.48 $4.49 $1.30‡ $1.30‡ $1.97 Ending value (after expenses) $1,007.90 $1,007.00 $1,004.00 $1,008.00 $1,006.00 $1,008.90 $1,008.90 $1,009.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12 (or, in the case of R5 and R6 shares, the period from 7/3/12 (commencement of operations) to 10/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from May 1, 2012 to October 31, 2012, they would have been higher. 14 Absolute Return 100 Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2012, use the following calculation method. To find the value of your investment on May 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $3.25 $4.27 $7.05 $3.51 $4.52 $1.98 $1.98 $1.98 Ending value (after expenses) $1,021.92 $1,020.91 $1,018.15 $1,021.67 $1,020.66 $1,023.18 $1,023.18 $1,023.18 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12 (or, in the case of classR5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 10/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Absolute Return 100 Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. 16 Absolute Return 100 Fund Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2012, Putnam employees had approximately $338,000,000 and the Trustees had approximately $82,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Absolute Return 100 Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and anotheraffiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and 18 Absolute Return 100 Fund • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve-month period under the new management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain Absolute Return 100 Fund 19 competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). In addition, effective through at least June 30, 2013, Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) to the extent that expenses of your fund (before any performance adjustment to the fund’s management fee and exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s distribution plans) would exceed 0.40% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1st quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, 20 Absolute Return 100 Fund college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the total return of your fund, and your fund’s performance relative to its targeted annualized return, over the one- and three-year periods ended December 31, 2011. Putnam Absolute Return 100 Fund’s class A shares’ return net of fees and expenses was negative and lagged its targeted annualized return over the one-year period, and was positive and exceeded its targeted annualized return over the three-year period. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Absolute Return 100 Fund 21 The Trustees also considered steps that Putnam Management had taken to support improved performance. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 22 Absolute Return 100 Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 100 Fund 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Absolute Return 100 Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of October 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two year period then ended, and the financial highlights for each of the years or periods in the three year period then ended and the period from December 23, 2008 (commencement of operations) through October 31, 2009. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Absolute Return 100 Fund as of October 31, 2012, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 14, 2012 24 Absolute Return 100 Fund The fund’s portfolio 10/31/12 MORTGAGE-BACKED SECURITIES (26.8%)* Principal amount Value Commercial mortgage-backed securities (15.0%) Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 $365,279 $378,307 Ser. 04-3, Class D, 5.604s, 2039 626,000 621,036 FRB Ser. 07-3, Class A2, 5.535s, 2049 1,069,306 1,075,175 Ser. 06-5, Class A2, 5.317s, 2047 1,266,329 1,266,843 Ser. 06-6, Class A2, 5.309s, 2045 1,132,758 1,151,943 Ser. 04-4, Class D, 5.073s, 2042 479,000 475,707 Ser. 07-1, Class XW, IO, 0.306s, 2049 1,349,174 12,383 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 553,000 558,818 Ser. 04-4, Class XC, IO, 0.861s, 2042 1,430,290 14,691 Ser. 02-PB2, Class XC, IO, 0.457s, 2035 1,855,921 174 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 05-PWR9, Class AJ, 4.985s, 2042 890,000 905,397 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 700,000 738,073 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 83,175 83,621 Ser. 05-C6, Class AJ, 5.209s, 2044 F 1,250,000 1,270,778 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 1,006,444 1,009,701 FRB Ser. 07-C4, Class A3, 5.762s, 2039 987,000 1,066,947 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 1,147,000 1,147,000 FRB Ser. 04-C2, Class D, 5.575s, 2036 529,000 558,260 Ser. 02-CP5, Class E, 5.339s, 2035 753,000 752,119 Ser. 05-C6, Class AJ, 5.23s, 2040 1,205,000 1,281,277 Ser. 05-C6, Class B, 5.23s, 2040 710,000 658,965 Ser. 05-C5, Class AJ, 5.1s, 2038 538,000 568,774 Ser. 03-CPN1, Class E, 4.891s, 2035 462,000 461,617 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 594,015 644,506 FRB Ser. 03-CK2, Class G, 5.744s, 2036 857,000 857,969 Ser. 03-C3, Class AX, IO, 1.717s, 2038 15,266,504 41,739 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 468,000 479,700 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 1,050,148 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 894,000 891,765 Ser. 05-C3, Class XC, IO, 0.14s, 2045 69,887,034 323,516 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 710,000 727,760 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 727,000 736,088 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 370,000 375,254 Ser. 03-C1, Class G, 4.773s, 2035 626,000 619,922 Absolute Return 100 Fund 25 MORTGAGE-BACKED SECURITIES (26.8%) cont. Principal amount Value Commercial mortgage-backed securities cont. GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 $183,677 $183,677 Ser. 05-GG4, Class B, 4.841s, 2039 540,000 478,980 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.665s, 2041 372,000 381,002 Ser. 02-C3, Class D, 5.314s, 2035 866,000 866,000 FRB Ser. 02-C2, Class E, 5.256s, 2034 576,000 576,000 FRB Ser. 05-LDP1, Class C, 5.079s, 2046 740,000 756,132 Ser. 04-CB8, Class B, 4 1/2s, 2039 943,000 963,086 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 3,106 3,105 Ser. 06-C7, Class A2, 5.3s, 2038 456,422 456,422 Ser. 05-C7, Class A2, 5.103s, 2030 3,031 3,031 Ser. 07-C2, Class XW, IO, 0.499s, 2040 1,281,205 23,928 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.847s, 2050 1,229,000 1,316,999 Ser. 06-C2, Class AJ, 5.802s, 2043 223,000 201,815 FRB Ser. 07-C1, Class A2, 5.743s, 2050 184,084 187,296 Ser. 03-KEY1, Class C, 5.373s, 2035 463,000 470,778 Ser. 04-KEY2, Class D, 5.046s, 2039 416,000 371,280 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.198s, 2043 53,000,457 618,621 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.334s, 2049 385,287 382,879 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.195s, 2049 63,746,266 796,828 Morgan Stanley Capital I FRB Ser. 07-T27, Class AJ, 5.653s, 2042 874,000 863,326 Ser. 07-IQ14, Class A2, 5.61s, 2049 406,842 420,537 FRB Ser. 07-HQ12, Class A2, 5.576s, 2049 279,577 287,126 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.126s, 2041 704,000 719,981 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.774s, 2035 513,000 511,153 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 574,000 592,655 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 258,000 274,770 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 627,000 639,631 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.585s, 2039 676,000 730,891 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class XA, IO, 1.832s, 2063 5,631,125 600,109 Wachovia Bank Commercial Mortgage Trust Ser. 06-C25, Class A2, 5.684s, 2043 2,370 2,370 Ser. 05-C17, Class D, 5.396s, 2042 580,000 556,858 Ser. 06-C29, Class AM, 5.339s, 2048 570,000 629,965 Ser. 07-C30, Class A3, 5.246s, 2043 306,608 313,173 FRB Ser. 05-C16, Class D, 5.044s, 2041 680,000 691,560 Ser. 06-C29, IO, 0.387s, 2048 39,666,604 567,629 26 Absolute Return 100 Fund MORTGAGE-BACKED SECURITIES (26.8%) cont. Principal amount Value Commercial mortgage-backed securities cont. Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C6, Class J, 5.275s, 2035 $420,000 $425,670 Ser. 07-C31, IO, 0.238s, 2047 90,790,783 737,675 Agency collateralized mortgage obligations (7.4%) Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.635s, 2035 45,801 73,282 Ser. T-8, Class A9, IO, 0.298s, 2028 194,714 2,434 Ser. T-59, Class 1AX, IO, 0.274s, 2043 453,260 5,524 Ser. T-48, Class A2, IO, 0.212s, 2033 658,205 6,299 Ser. 4077, Class TO, PO, zero %, 2041 859,130 732,649 Ser. 3835, Class FO, PO, zero %, 2041 3,634,268 3,053,440 FRB Ser. T-54, Class 2A, IO, zero %, 2043 264,319 41 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.757s, 2031 360,836 492,992 IFB Ser. 06-86, Class SY, 23.244s, 2036 118,593 126,895 IFB Ser. 05-75, Class GS, 19.618s, 2035 500,945 734,862 IFB Ser. 11-4, Class CS, 12.479s, 2040 706,897 849,536 Ser. 98-W2, Class X, IO, 3.355s, 2028 1,242,642 54,754 Ser. 98-W5, Class X, IO, 2.72s, 2028 356,246 15,586 Ser. 03-W10, Class 1, IO, 1.4s, 2043 103,187 4,615 Ser. 03-W1, Class 2A, IO, zero %, 2042 565,115 44 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.611s, 2041 1,724,911 2,751,285 IFB Ser. 10-158, Class SD, 14.368s, 2040 377,000 544,037 IFB Ser. 11-70, Class WS, 9.279s, 2040 1,272,000 1,521,541 IFB Ser. 11-72, Class SE, 7.12s, 2041 F 2,689,000 2,980,340 IFB Ser. 11-56, Class MS, 6.863s, 2041 1,743,260 1,938,139 Ser. 11-70, PO, zero %, 2041 4,585,972 3,810,347 Ser. 10-151, Class KO, PO, zero %, 2037 593,754 543,694 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.573s, 2027 96,168 1,243 Ser. 98-2, IO, 0.385s, 2027 52,500 853 Ser. 98-3, IO, 0.322s, 2027 62,676 1,060 Ser. 98-4, IO, zero %, 2026 76,341 2,099 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.038s, 2045 274,443 52,144 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 698,927 97,850 Residential mortgage-backed securities (non-agency) (4.4%) Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15.103s, 2042 250,000 115,000 Ser. 12-RR10, Class 8A2, 4s, 2042 570,000 562,875 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 2A7, IO, 1.574s, 2047 9,138,260 392,031 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 1,299,628 36,520 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 907,543 13,250 Countrywide Asset Backed Certificates FRB Ser. 07-3, Class 2A1, 0.311s, 2047 359,898 355,962 Absolute Return 100 Fund 27 MORTGAGE-BACKED SECURITIES (26.8%) cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 $964,233 $39,148 GSAA Home Equity Trust FRB Ser. 04-10, Class AF4, 4.819s, 2034 395,563 415,836 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 1,155,308 34,659 Merrill Lynch Mortgage Investors Trust FRB Ser. 05-A5, Class A3, 2.575s, 2035 850,000 735,250 Structured Asset Mortgage Investments, Inc. Ser. 06-AR8, Class X, IO, 0.4s, 2036 2,774,914 45,231 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.224s, 2046 1,153,776 1,003,785 FRB Ser. 2005-AR17, Class A1B2, 0.621s, 2045 1,880,808 1,467,030 FRB Ser. 05-AR6, Class 2AB2, 0.581s, 2045 1,630,298 1,402,056 FRB Ser. 05-AR8, Class 2AB3, 0.571s, 2045 1,619,607 1,400,960 FRB Ser. 05-AR1, Class A3, 0.571s, 2045 1,666,498 1,424,856 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR1, Class 2A5, 5.359s, 2036 1,500,000 1,470,000 FRB Ser. 04-H, Class A1, 2.615s, 2034 1,333,219 1,359,883 Total mortgage-backed securities (cost $70,147,588) CORPORATE BONDS AND NOTES (24.3%)* Principal amount Value Banking (5.8%) Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes 2.4s, 2013 (Australia) $800,000 $802,146 Bank of America Corp. sr. unsec. unsub. FRN notes 1.897s, 2014 260,000 263,217 Bank of America Corp. sr. unsec. unsub. FRN notes 1.733s, 2014 500,000 504,417 Bank of New York Mellon Corp. (The) sr. unsec. FRN notes 0.545s, 2015 700,000 701,047 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 4.95s, 2012 300,000 300,000 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. FRN notes 1.091s, 2014 (Japan) 250,000 250,745 Bank One Corp. unsec. sub. notes 5 1/4s, 2013 377,000 381,238 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 300,000 320,759 Barclays Bank PLC sr. unsec. unsub. notes 2 1/2s, 2013 (United Kingdom) 1,000,000 1,004,532 Citigroup, Inc. sr. unsec. notes FRN 2.438s, 2013 1,100,000 1,113,078 Fifth Third Bancorp sr. unsec. notes 6 1/4s, 2013 1,450,000 1,490,471 ING Bank NV 144A bonds 2 1/2s, 2016 (Netherlands) 129,000 133,941 ING Bank NV 144A sr. unsec. notes FRN 1.439s, 2013 (Netherlands) 900,000 902,429 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 620,000 656,512 JPMorgan Chase & Co. sr. unsec. notes FRN 1.429s, 2015 500,000 505,406 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 510,000 560,638 28 Absolute Return 100 Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Banking cont. National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) $690,000 $692,691 National Australia Bank, Ltd./New York sr. unsec. notes 1.6s, 2015 (Australia) 750,000 762,428 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 2.55s, 2015 (United Kingdom) 855,000 876,471 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 430,000 454,235 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes 4 1/4s, 2013 (Netherlands) 295,000 296,124 Standard Chartered PLC 144A sr. unsec. unsub. notes 5 1/2s, 2014 (United Kingdom) 1,100,000 1,190,420 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 685,000 689,165 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 213,046 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 720,000 720,531 Westpac Banking Corp. 144A sr. unsec. notes FRN 1.092s, 2014 (Australia) 400,000 402,395 Basic materials (1.6%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 845,000 898,557 ArcelorMittal sr. unsec. unsub. notes 5 3/8s, 2013 (France) 600,000 612,618 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. notes FRN 0.704s, 2014 (Australia) 500,000 501,782 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 355,000 391,381 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 790,000 819,702 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 336,379 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 825,000 856,668 Capital goods (1.7%) Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.708s, 2013 650,000 652,391 Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.65s, 2014 1,500,000 1,506,504 John Deere Capital Corp. sr. unsec. unsub. notes FRN 0.754s, 2013 900,000 903,594 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 505,000 554,723 United Technologies Corp. sr. unsec. unsub. notes FRN 0.688s, 2013 1,200,000 1,204,524 Communication services (0.9%) Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 503,250 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. bonds 5 1/4s, 2013 (Netherlands) 1,265,000 1,306,735 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 656,898 Absolute Return 100 Fund 29 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer cyclicals (1.6%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 $465,000 $521,963 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 3/4s, 2014 1,250,000 1,348,720 QVC, Inc. 144A sr. notes 7 1/8s, 2017 215,000 227,073 Toyota Motor Credit Corp. sr. unsec. unsub. notes FRN Ser. MTN, 0.54s, 2013 700,000 700,745 Turner Broadcasting System, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2013 360,000 378,071 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 330,937 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes 1 5/8s, 2015 (Germany) 500,000 507,509 Consumer finance (0.7%) American Express Credit Corp. sr. unsec. sub. notes FRN 1.504s, 2015 600,000 611,698 American Honda Finance Corp. 144A sr. unsec. notes FRN Ser. MTN, 0.809s, 2012 1,000,000 1,000,024 Capital One Bank sr. unsec. sub. notes 6 1/2s, 2013 250,000 258,509 Consumer staples (3.5%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes FRN 0.7s, 2014 700,000 703,575 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 565,000 620,077 ConAgra Foods, Inc. sr. unsec. notes 5 7/8s, 2014 500,000 536,104 ConAgra Foods, Inc. sr. unsec. unsub. notes 1.35s, 2015 1,000,000 1,008,109 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 462,000 Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) 900,000 942,036 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 1,800,000 1,860,919 Mondelez International, Inc. sr. unsec. notes 2 5/8s, 2013 730,000 737,212 Kroger Co. (The) company guaranty sr. unsec. notes 5s, 2013 1,850,000 1,887,604 Walgreen Co. sr. unsec. unsub. FRN notes 0.899s, 2014 1,000,000 1,002,790 Financial (0.4%) Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 445,000 449,952 General Electric Capital Corp. sr. unsec. unsub. notes FRN Ser. MTN, 0.981s, 2014 500,000 503,028 General Electric Capital Corp. sr. unsec. unsub. notes FRN Ser. MTNA, 1.334s, 2013 275,000 276,376 Insurance (2.0%) Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 235,000 274,069 Jackson National Life Global Funding, Co. 144A sr. unsub. notes 5 3/8s, 2013 1,000,000 1,022,329 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 100,000 106,865 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2013 100,000 102,005 30 Absolute Return 100 Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Insurance cont. Metropolitan Life Global Funding I 144A sr. unsub. FRN notes 0.731s, 2014 $500,000 $499,972 Metropolitan Life Global Funding I 144A unsec. notes FRN 0.804s, 2013 500,000 500,047 Monumental Global Funding II 144A sr. unsub. notes FRN 0.485s, 2013 600,000 598,046 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/2s, 2013 400,000 408,770 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/4s, 2014 550,000 577,711 New York Life Global Funding 144A notes 3s, 2015 930,000 981,672 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 446,500 463,603 Investment banking/Brokerage (0.5%) TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 1,420,000 1,422,722 Real estate (2.3%) Camden Property Trust sr. unsec. unsub. notes 5 7/8s, 2012 R 1,300,000 1,304,454 HCP, Inc. sr. unsec. unsub. notes 2.7s, 2014 R 1,000,000 1,021,233 Hospitality Properties Trust sr. unsec. notes 7 7/8s, 2014 R 800,000 863,049 ProLogis LP company guaranty sr. unsec. notes 5 1/2s, 2013 1,600,000 1,623,389 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 R 700,000 776,273 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 770,000 824,176 Technology (0.9%) IBM Corp. sr. unsec. unsub. notes 6 1/2s, 2013 2,000,000 2,117,642 Seagate Technology International 144A company guaranty sr. notes 10s, 2014 (Cayman Islands) 466,000 505,610 Transportation (0.3%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 127,264 138,399 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 125,893 135,020 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 600,000 604,789 Utilities and power (2.1%) Ameren Corp. sr. unsec. notes 8 7/8s, 2014 240,000 265,917 CenterPoint Energy Resources Corp. sr. unsec. unsub. notes 7 7/8s, 2013 1,570,000 1,614,155 DTE Energy Co. sr. unsec. unsub. notes 7 5/8s, 2014 700,000 772,002 Great Plains Energy, Inc. sr. unsec. unsub. notes 2 3/4s, 2013 550,000 558,209 NGPL PipeCo, LLC 144A sr. unsec. notes 6.514s, 2012 600,000 603,000 Pacific Gas & Electric Co. sr. unsec. unsub. notes FRN 0.884s, 2012 1,000,000 1,000,286 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 654,000 885,651 Total corporate bonds and notes (cost $66,441,759) Absolute Return 100 Fund 31 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (1.9%)* Principal amount Value U.S. Government Agency Mortgage Obligations (1.9%) Federal National Mortgage Association Pass-Through Certificates 3s, TBA, November 1, 2042 $5,000,000 $5,248,828 Total U.S. government and agency mortgage obligations (cost $5,231,055) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $56,000 $61,507 Total U.S. treasury obligations (cost $52,980) MUNICIPAL BONDS AND NOTES (1.2%)* Principal amount Value Union Cnty., Indl. Dev. VRDN (Del-Tin Fiber), 0.79s, 10/1/27 $1,700,000 $1,700,000 WI State Hsg. & Econ. Dev. Auth. VRDN, Ser. D, 1s, 3/1/38 1,500,000 1,500,000 Total municipal bonds and notes (cost $3,200,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.8%)* Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 $1,340,000 $1,108,850 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 200,000 220,167 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 300,000 324,313 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 600,000 600,360 Total foreign government and agency bonds and notes (cost $2,410,449) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Deutsche Bank AG 2.27/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.27 $3,236,000 $157,399 2.13375/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.13375 2,022,000 74,632 2.2475/3 month USD-LIBOR-BBA/Nov-22 Nov-12/2.2475 3,236,000 155,296 2.1125/3 month USD-LIBOR-BBA/Nov-22 Nov-12/2.1125 2,022,000 71,660 Goldman Sachs International 1.8625/3 month USD-LIBOR-BBA/Jan-23 Jan-13/1.8625 1,116,000 19,028 1.855/3 month USD-LIBOR-BBA/Dec-22 Dec-12/1.855 1,116,000 18,035 2.325/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.325 712,000 38,142 (2.325)/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.325 712,000 684 2.3675/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.3675 3,236,000 185,746 2.8825/3 month USD-LIBOR-BBA/Dec-42 Dec-12/2.8825 1,139,000 75,368 (2.8825)/3 month USD-LIBOR-BBA/Dec-42 Dec-12/2.8825 1,139,000 7,517 2.34375/3 month USD-LIBOR-BBA/Nov-22 Nov-12/2.34375 3,236,000 184,515 Total purchased swap options outstanding (cost $861,135) 32 Absolute Return 100 Fund SHORT-TERM INVESTMENTS (47.3%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.16% L 51,210,289 $51,210,289 SSgA Prime Money Market Fund 0.12% P 1,252,000 1,252,000 Abbey National North America, LLC commercial paper with an effective yield of 0.845%, April 2, 2013 $1,000,000 996,906 Abbey National North America, LLC commercial paper with an effective yield of 0.625%, January 30, 2013 750,000 748,895 ABN AMRO Group NV commercial paper with an effective yield of 0.636%, January 30, 2013 (Netherlands) 1,000,000 999,209 Arrow Electronics, Inc. commercial paper with an effective yield of 0.750%, November 15, 2012 1,500,000 1,499,533 Avon Capital Corp. commercial paper with an effective yield of 1.013%, December 21, 2012 300,000 299,571 Avon Capital Corp. commercial paper with an effective yield of 0.876%, November 6, 2012 500,000 499,938 Avon Capital Corp. commercial paper with an effective yield of 0.873%, November 2, 2012 800,000 799,980 Axa Financial, Inc. commercial paper with an effective yield of 0.656%, April 25, 2013 1,000,000 997,321 Bacardi Corp. commercial paper with effective yields ranging from 0.406% to 0.420%, November 21, 2012 1,900,000 1,899,552 Bank of Montreal/Chicago, IL FRN certificates of deposit with an effective yield of 0.510%, August 15, 2013 (Canada) 900,000 901,088 CAFCO, LLC asset-backed commercial paper with an effective yield of 0.424%, December 4, 2012 1,000,000 999,606 CHARTA, LLC asset-backed commercial paper with an effective yield of 0.434%, December 4, 2012 1,500,000 1,499,395 COFCO Capital Corp. commercial paper with an effective yield of 0.375%, November 13, 2012 1,400,000 1,399,818 Commonwealth Bank of Australia FRN certificates of deposit with an effective yield of 1.580%, January 17, 2014 (Australia) 650,000 657,290 CRC Funding, LLC asset-backed commercial paper with an effective yield of 0.613%, November 5, 2012 900,000 899,938 Daimler Finance North America, LLC 144A commercial paper with an effective yield of 0.967%, August 15, 2013 1,300,000 1,291,618 Daimler Finance North America, LLC commercial paper with an effective yield of 0.946%, February 7, 2013 600,000 598,448 DCP Midstream, LLC commercial paper with an effective yield of 0.502%, December 3, 2012 500,000 499,773 Devon Energy Corp. commercial paper with an effective yield of 0.307%, November 9, 2012 1,250,000 1,249,911 DNB Bank ASA commercial paper with an effective yield of 0.348%, January 28, 2013 (Norway) 1,800,000 1,798,942 Duke Energy Corp. commercial paper with an effective yield of 0.489%, January 3, 2013 1,000,000 999,348 Duke Energy Corp. commercial paper with an effective yield of 0.413%, November 26, 2012 400,000 399,883 Entergy Corp. commercial paper with an effective yield of 0.857%, December 14, 2012 500,000 499,480 Entergy Corp. commercial paper with an effective yield of 0.778%, November 15, 2012 800,000 799,751 Absolute Return 100 Fund 33 SHORT-TERM INVESTMENTS (47.3%)* cont. Principal amount/shares Value Ford Motor Credit Co., LLC commercial paper with an effective yield of 1.291%, November 16, 2012 $1,000,000 $999,458 Ford Motor Credit Co., LLC commercial paper with an effective yield of 1.153%, November 13, 2012 250,000 249,903 Ford Motor Credit Co., LLC commercial paper with an effective yield of 1.135%, November 6, 2012 250,000 249,960 Gotham Funding Corp. asset-backed commercial paper with an effective yield of 0.267%, December 3, 2012 (Japan) 1,000,000 999,760 Kinder Morgan Energy Partners, L.P. commercial paper with an effective yield of 0.434%, November 7, 2012 1,000,000 999,925 Kinder Morgan Energy Partners, L.P. commercial paper with an effective yield of 0.369%, November 6, 2012 700,000 699,958 Liberty Street Funding, LLC asset-backed commercial paper with an effective yield of 0.187%, November 23, 2012 (Canada) 1,000,000 999,878 Marathon Oil Corp. commercial paper with effective yields ranging from 0.432% to 0.434%, November 15, 2012 1,500,000 1,499,738 Marriot International, Inc./DE commercial paper with an effective yield of 0.329%, November 14, 2012 1,250,000 1,249,847 National Grid USA commercial paper with an effective yield of 0.450%, December 3, 2012 1,800,000 1,799,264 Nationwide Building Society 144A commercial paper with an effective yield of 0.494%, January 29, 2013 (United Kingdom) 1,000,000 999,225 Nordea Bank Finland PLC/New York FRN certificates of deposit with an effective yield of 0.793%, April 5, 2013 1,825,000 1,827,141 Northeast Utilities commercial paper with an effective yield of 0.403%, November 15, 2012 1,000,000 999,833 Prudential PLC 144A commercial paper with an effective yield of 0.689%, November 15, 2012 (United Kingdom) 400,000 399,891 Safeway, Inc. commercial paper with an effective yield of 0.882%, December 11, 2012 250,000 249,750 Safeway, Inc. commercial paper with an effective yield of 0.850%, November 27, 2012 1,500,000 1,499,058 SCANA Corp. commercial paper with an effective yield of 0.640%, November 27, 2012 900,000 899,558 SCANA Corp. commercial paper with an effective yield of 0.583%, November 5, 2012 500,000 499,961 Skandinaviska Enskilda Banken commercial paper with an effective yield of 0.507%, January 10, 2013 (Sweden) 400,000 399,828 Societe Generale North America commercial paper with an effective yield of 0.616%, April 8, 2013 (France) 1,000,000 997,332 Southern Power Co. (The) commercial paper with an effective yield of 0.398%, November 20, 2012 2,200,000 2,199,524 Standard Chartered Bank/New York commercial paper with an effective yield of 0.315%, November 14, 2012 800,000 799,908 Suncor Energy, Inc. commercial paper with an effective yield of 0.394%, November 13, 2012 (Canada) 650,000 649,913 Suncor Energy, Inc. commercial paper with an effective yield of 0.404%, November 8, 2012 (Canada) 500,000 499,960 Suncorp-Metway, Ltd. 144A commercial paper with an effective yield of 0.445%, January 15, 2013 (Australia) 1,500,000 1,499,091 Svenska Handelsbanken/New York, NY FRN certificates of deposit with an effective yield of 1.130%, July 17, 2014 (Sweden) 850,000 853,098 34 Absolute Return 100 Fund SHORT-TERM INVESTMENTS (47.3%)* cont. Principal amount/shares Value Svenska Handelsbanken/New York, NY FRN certificates of deposit with an effective yield of 0.919%, September 25, 2013 (Sweden) $500,000 $501,688 Viacom, Inc. commercial paper with an effective yield of 0.385%, November 26, 2012 1,000,000 999,722 Vodafone Group PLC commercial paper with effective yields ranging from 0.747% to 0.946%, April 16, 2013 (United Kingdom) 1,500,000 1,495,679 Vodafone Group PLC commercial paper with an effective yield of 1.015%, February 15, 2013 (United Kingdom) 350,000 349,527 Volvo Treasury AB commercial paper with an effective yield of 0.492%, November 27, 2012 (Sweden) 1,500,000 1,499,458 Whirlpool Corp. commercial paper with an effective yield of 0.767%, November 29, 2012 1,000,000 999,386 Whirlpool Corp. commercial paper with an effective yield of 0.830%, November 15, 2012 500,000 499,835 Working Capital Management Co. asset-backed commercial paper with an effective yield of 0.189%, November 2, 2012 (Japan) 1,500,000 1,499,991 Wyndham Worldwide Corp. commercial paper with an effective yield of 0.883%, November 28, 2012 1,500,000 1,498,976 U.S. Treasury Bills with an effective yield of 0.132%, January 10, 2013 # ## 21,000,000 20,996,640 Total short-term investments (cost $131,037,480) TOTAL INVESTMENTS Total investments (cost $279,382,446) Key to holding’s currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Absolute Return 100 Fund 35 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through October 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $276,839,232. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $9,058,783 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $447,865) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC British Pound Buy 11/21/12 $5,970 $5,973 $(3) Citibank, N.A. British Pound Buy 11/21/12 62,609 62,214 395 Euro Sell 11/21/12 907 904 (3) Credit Suisse AG British Pound Sell 11/21/12 152,489 152,044 (445) Euro Buy 11/21/12 2,463 2,456 7 Swiss Franc Buy 11/21/12 31,900 31,685 215 Deutsche Bank AG Canadian Dollar Sell 11/21/12 3,303 3,355 52 Swiss Franc Sell 11/21/12 18,904 18,763 (141) Goldman Sachs International Euro Buy 11/21/12 9,334 9,302 32 JPMorgan Chase Bank, N.A. Canadian Dollar Sell 11/21/12 66,557 67,627 1,070 Euro Buy 11/21/12 31,891 31,776 115 UBS AG Swiss Franc Buy 11/21/12 62,189 61,766 423 Total 36 Absolute Return 100 Fund FUTURES CONTRACTS OUTSTANDING at 10/31/12 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 20 $2,282,967 Dec-12 $(1,014) Canadian Government Bond 10 yr (Long) 4 548,966 Dec-12 3,987 U.K. Gilt 10 yr (Short) 2 384,524 Dec-12 4,847 Total WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/12 (premiums $754,712) Counterparty Fixed obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International (2.27)/3 month USD-LIBOR-BBA/ Dec-22 Dec-12/2.27 $3,236,000 $157,398 (2.3675)/3 month USD-LIBOR-BBA/ Dec-22 Dec-12/2.3675 3,236,000 185,746 (2.13375)/3 month USD-LIBOR-BBA/ Dec-22 Dec-12/2.13375 2,022,000 74,612 (2.2475)/3 month USD-LIBOR-BBA/ Nov-22 Nov-12/2.2475 3,236,000 155,296 (2.34375)/3 month USD-LIBOR-BBA/ Nov-22 Nov-12/2.34375 3,236,000 184,517 (2.1125)/3 month USD-LIBOR-BBA/ Nov-22 Nov-12/2.1125 2,022,000 71,660 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC $14,683,000 E $12,627 12/19/14 0.45% 3 month USD- LIBOR-BBA $(3,377) 761,000 E (47,611) 12/19/42 2.40% 3 month USD- LIBOR-BBA (13,602) 11,982,000 E 130,026 12/19/22 3 month USD- LIBOR-BBA 1.75% 114,210 2,918,000 E (11,567) 12/19/22 1.75% 3 month USD- LIBOR-BBA (7,717) 6,994,000 E (4,314) 12/19/17 3 month USD- LIBOR-BBA 0.90% 10,863 GBP 412,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (96,645) Citibank, N.A. $363,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 11,503 1,644,000 E (391) 12/19/14 3 month USD- LIBOR-BBA 0.45% 1,401 Absolute Return 100 Fund 37 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $2,538,000 E $2,924 12/19/17 3 month USD- LIBOR-BBA 0.90% $8,431 3,388,000 E (26,427) 12/19/22 1.75% 3 month USD- LIBOR-BBA (21,955) 71,000 E (3,011) 12/19/42 2.40% 3 month USD- LIBOR-BBA 162 EUR 61,000 — 8/2/22 6 month EUR- EURIBOR- REUTERS 1.8% 634 Credit Suisse International $16,587,000 E (20,230) 12/19/14 3 month USD- LIBOR-BBA 0.45% (2,150) 3,821,000 E 251,813 12/19/42 3 month USD- LIBOR-BBA 2.40% 81,052 231,579,000 E 271,081 12/19/14 0.45% 3 month USD- LIBOR-BBA 18,661 6,104,000 E 2,505 12/19/17 0.90% 3 month USD- LIBOR-BBA (10,742) 431,000 E (26,602) 12/19/42 2.40% 3 month USD- LIBOR-BBA (7,340) 7,148,000 E 97,406 12/19/22 3 month USD- LIBOR-BBA 1.75% 87,971 6,613,000 E (75,353) 12/19/22 1.75% 3 month USD- LIBOR-BBA (66,622) EUR 63,000 — 8/10/22 1.87% 6 month EUR- EURIBOR- REUTERS (1,160) Deutsche Bank AG $184,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 5,704 77,901,000 E (76,198) 12/19/14 3 month USD- LIBOR-BBA 0.45% 8,714 4,418,000 E 1,370 12/19/17 0.90% 3 month USD- LIBOR-BBA (8,217) 12,364,000 E (116,322) 12/19/22 1.75% 3 month USD- LIBOR-BBA (100,002) 3,245,000 E 48,417 12/19/22 3 month USD- LIBOR-BBA 1.75% 44,134 7,120,000 (392,742) 12/19/42 2.40% 3 month USD- LIBOR-BBA (74,549) Goldman Sachs International 109,105,000 E (75,163) 12/19/14 3 month USD- LIBOR-BBA 0.45% 43,762 10,474,000 E (20,024) 12/19/17 0.90% 3 month USD- LIBOR-BBA (42,753) 15,503,000 E (235,128) 12/19/22 1.75% 3 month USD- LIBOR-BBA (214,664) 38 Absolute Return 100 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $2,094,000 E $28,016 12/19/22 3 month USD- LIBOR-BBA 1.75% $25,252 2,471,000 E 175,617 12/19/42 3 month USD- LIBOR-BBA 2.40% 65,188 GBP 412,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 44,512 JPMorgan Chase Bank NA $2,620,000 E (4,778) 12/19/17 0.90% 3 month USD- LIBOR-BBA (10,464) 2,772,000 E (2,452) 12/19/22 1.75% 3 month USD- LIBOR-BBA 1,207 1,899,000 E 39,155 12/19/22 3 month USD- LIBOR-BBA 1.75% 36,648 934,000 E (94,451) 12/19/42 2.40% 3 month USD- LIBOR-BBA (52,710) CAD 590,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR (15,458) CAD 2,213,000 — 5/2/15 3 month CAD- BA-CDOR 1.6575% 20,457 The Royal Bank of Scotland PLC $805,000 E (10,116) 12/19/22 1.75% 3 month USD- LIBOR-BBA (9,054) UBS AG CHF 9,043,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (58,104) Total E Extended effective date. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $800,000 $— 4/7/16 (2.63%) USA Non Revised $(16,879) Consumer Price Index-Urban (CPI-U) Goldman Sachs International 460,000 — 3/1/16 2.47% USA Non Revised 5,281 Consumer Price Index-Urban (CPI-U) 345,000 — 3/3/16 2.45% USA Non Revised 3,602 Consumer Price Index-Urban (CPI-U) 1,058,000 — 4/3/17 2.3225% USA Non Revised 4,730 Consumer Price Index-Urban (CPI-U) Absolute Return 100 Fund 39 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,058,000 $— 4/4/17 2.35% USA Non Revised $6,291 Consumer Price Index-Urban (CPI-U) 1,058,000 — 4/5/17 2.355% USA Non Revised 6,585 Consumer Price Index-Urban (CPI-U) 1,058,000 — 4/5/22 2.66% USA Non Revised (1,048) Consumer Price Index-Urban (CPI-U) GBP 660,000 — 3/30/17 (3.0925%) GBP Non-revised (26,084) UK Retail Price Index GBP 660,000 — 4/2/17 (3.085%) GBP Non-revised (29,335) UK Retail Price Index GBP 1,320,000 — 9/20/17 2.6625% GBP Non-revised 57 UK Retail Price Index GBP 660,000 — 9/21/17 2.66% GBP Non-revised (114) UK Retail Price Index GBP 660,000 — 4/3/17 (3.09%) GBP Non-revised (29,628) UK Retail Price Index Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $67,339,884 $— Foreign government and agency bonds and notes — 2,253,690 — Mortgage-backed securities — 74,080,828 — Municipal bonds and notes — 3,200,000 — Purchased swap options outstanding — 988,022 — U.S. Government and Agency Mortgage Obligations — 5,248,828 — U.S. Treasury Obligations — 61,507 — Short-term investments 52,462,289 78,596,858 — Totals by level $— 40 Absolute Return 100 Fund Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,717 $— Futures contracts 7,820 — — Written swap options outstanding — (829,229) — Interest rate swap contracts — (4,896) — Total return swap contracts — (76,542) — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 41 Statement of assets and liabilities 10/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $228,172,157) $233,021,617 Affiliated issuers (identified cost $51,210,289) (Notes 1 and 6) 51,210,289 Cash 674,491 Interest and other receivables 912,115 Receivable for shares of the fund sold 608,962 Receivable for investments sold 19,562,207 Unrealized appreciation on swap contracts (Note 1) 657,012 Unrealized appreciation on forward currency contracts (Note 1) 2,309 Receivable from Manager (Note 2) 20,070 Premium paid on swap contracts (Note 1) 1,242,880 Total assets LIABILITIES Payable for variation margin (Note 1) 1,027 Payable for investments purchased 20,570,280 Payable for purchases of delayed delivery securities (Note 1) 5,236,471 Payable for shares of the fund repurchased 928,247 Payable for investor servicing fees (Note 2) 33,922 Payable for custodian fees (Note 2) 23,056 Payable for Trustee compensation and expenses (Note 2) 17,816 Payable for administrative services (Note 2) 548 Payable for distribution fees (Note 2) 70,776 Unrealized depreciation on forward currency contracts (Note 1) 592 Written options outstanding, at value (premiums $754,712) (Notes 1 and 3) 829,229 Premium received on swap contracts (Note 1) 1,060,957 Unrealized depreciation on swap contracts (Note 1) 920,373 Collateral on certain derivative contracts, at value (Note 1) 1,252,000 Other accrued expenses 127,426 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $284,713,129 Undistributed net investment income (Note 1) 1,067,453 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (13,449,026) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,507,676 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 42 Absolute Return 100 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($158,622,480 divided by 15,612,075 shares) $10.16 Offering price per class A share (100/99.00 of $10.16)* $10.26 Net asset value and offering price per class B share ($2,655,174 divided by 262,467 shares)** $10.12 Net asset value and offering price per class C share ($40,649,124 divided by 4,045,140 shares)** $10.05 Net asset value and redemption price per class M share ($2,973,288 divided by 293,281 shares) $10.14 Offering price per class M share (100/99.25 of $10.14)* $10.22 Net asset value, offering price and redemption price per class R share ($315,529 divided by 31,229 shares) $10.10 Net asset value, offering price and redemption price per class R5 share ($10,087 divided by 988 shares) $10.21 Net asset value, offering price and redemption price per class R6 share ($10,087 divided by 988 shares) $10.21 Net asset value, offering price and redemption price per class Y share ($71,603,463 divided by 7,014,479 shares) $10.21 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 43 Statement of operations Year ended 10/31/12 INVESTMENT INCOME Interest (net of foreign tax of $1,500) (including interest income of $29,854 from investments in affiliated issuers) (Note 6) $7,154,137 Total investment income EXPENSES Compensation of Manager (Note 2) 1,574,394 Investor servicing fees (Note 2) 474,465 Custodian fees (Note 2) 74,773 Trustee compensation and expenses (Note 2) 27,136 Administrative services (Note 2) 9,948 Distribution fees (Note 2) 1,031,993 Other 218,170 Fees waived and reimbursed by Manager (Note 2) (1,080,414) Total expenses Expense reduction (Note 2) (726) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,604,583) Net realized loss on swap contracts (Note 1) (6,051,366) Net realized loss on futures contracts (Note 1) (1,184,631) Net realized loss on foreign currency transactions (Note 1) (96,369) Net realized loss on written options (Notes 1 and 3) (4,077,489) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (4,790) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 12,787,533 Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 44 Absolute Return 100 Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 10/31/12 Year ended 10/31/11 Operations: Net investment income $4,824,398 $8,321,877 Net realized loss on investments and foreign currency transactions (13,014,438) (5,806,666) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 12,782,743 (7,391,377) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,613,370) (2,216,226) Class B (43,331) (25,047) Class C (410,377) (379,540) Class M (53,093) (36,496) Class R (3,861) (3,804) Class Y (1,386,125) (974,559) Net realized short-term gain on investments Class A — (88,648) Class B — (1,376) Class C — (33,293) Class M — (1,484) Class R — (167) Class Y — (33,839) From net realized long-term gain on investments Class A — (1,418,361) Class B — (22,019) Class C — (532,687) Class M — (23,737) Class R — (2,670) Class Y — (541,421) Increase (decrease) from capital share transactions (Note 4) (122,392,125) 94,869,839 Total increase (decrease) in net assets NET ASSETS Beginning of year 400,148,811 316,490,512 End of year (including undistributed net investment income of $1,067,453 and $4,093,378, respectively) The accompanying notes are an integral part of these financial statements. Absolute Return 100 Fund 45 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c net assets (%) (%) Class A October 31, 2012 .16 — d (.15) — — .65 e 1.55 e 238 f October 31, 2011 .23 (.30) (.13) (.09) — .67 e 2.27 e 186 f October 31, 2010 .20 (.05) (.03) — d — d 1.01 1.92 199 f October 31, 2009 † .16 .16 — d — — d — d * 1.03* e 1.51* e 44* Class B October 31, 2012 .13 .02 (.14) — — .85 e 1.33 e 238 f October 31, 2011 .22 (.32) (.09) (.09) — .87 e 2.10 e 186 f October 31, 2010 .16 (.04) — — d — d — d 1.35 1.58 199 f October 31, 2009 .11 .16 — d — — d — d * 1.54* e 1.03* e 44* Class C October 31, 2012 .08 .01 (.07) — — 1.40 e .80 e 238 f October 31, 2011 .16 (.31) (.06) (.09) — 1.42 e 1.58 e 186 f October 31, 2010 .12 (.04) (.01) — d — d 1.76 1.17 199 f October 31, 2009† .11 .15 — d — — d — d * 1.67* e 1.04* e 44* Class M October 31, 2012 .15 .01 (.15) — — .70 e 1.48 e 238 f October 31, 2011 .23 (.31) (.12) (.09) — .72 e 2.22 e 186 f October 31, 2010 .19 (.05) (.03) — d — d 1.08 1.87 199 f October 31, 2009† .15 .16 — d — — d — d * 1.16* e 1.47* e 44* Class R October 31, 2012 .13 — d (.12) — — .90 e 1.27 e 238 f October 31, 2011 .21 (.31) (.11) (.09) — .92 e 2.06 e 186 f October 31, 2010 .18 (.06) (.03) — d — d 1.26 1.71 199 f October 31, 2009† .11 .19 — d — — d — d * 14 1.24* e 1.10* e 44* Class R5 October 31, 2012‡ .05 .04 — * .13* e .48* e 238 f Class R6 October 31, 2012‡ .05 .04 — * .13* e .48* e 238 f Class Y October 31, 2012 .18 .01 (.18) — — .40 e 1.78 e 238 f October 31, 2011 .26 (.31) (.14) (.09) — .42 e 2.55 e 186 f October 31, 2010 .23 (.05) (.04) — d — d .76 2.17 199 f October 31, 2009† .20 .14 — d — — d — d * .81* e 1.87* e 44* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 46 Absolute Return 100 Fund Absolute Return 100 Fund 47 Financial highlights (Continued) * Not annualized. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Amount represents less than $0.01 per share. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/12 10/31/11 10/31/09 Class A 0.33% 0.29% 0.44% Class B 0.33 0.29 0.44 Class C 0.33 0.29 0.44 Class M 0.33 0.29 0.44 Class R 0.33 0.29 0.44 Class R5 0.10 N/A N/A Class R6 0.08 N/A N/A Class Y 0.33 0.29 0.44 f Portfolio turnover excludes TBA purchase and sale transactions. The accompanying notes are an integral part of these financial statements. 48 Absolute Return 100 Fund Notes to financial statements 10/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from November 30, 2011 through October 31, 2012. Putnam Absolute Return 100 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to earn a positive total return that exceeds the rate of inflation by 100 basis points (or 1.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. These strategies include investments in the following asset categories: (a) sovereign debt: obligations of governments in developed and emerging markets: (b) corporate credit: investment grade debt, high yield debt (sometimes referred to as “junk bonds”), bank loans, convertible bonds and structured credit: and (c) securitized assets: mortgage-backed securities, asset-backed securities, and collateralized mortgage obligations. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, short-term debt securities. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering classR5 and classR6 shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase (on purchases prior to April 5, 2010, a contingent deferred sales charge on ClassB shares is applicable if they are sold within four years of purchase). ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Absolute Return 100 Fund 49 Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is 50 Absolute Return 100 Fund determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $294,100,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average of approximately 290 futures contracts outstanding for the reporting period. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. For the reporting period, the transaction volume of futures contracts was minimal. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts Absolute Return 100 Fund 51 are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $2,700,000 on forward currency contracts for the reporting period. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. For the reporting period, the transaction volume of forward currency contracts was minimal. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, and to gain exposure to rates of inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $73,600,000 on total return swap contracts for the reporting period. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. For the reporting period, the transaction volume of total return swap contracts was minimal. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,077,000,000 on interest rate swap contracts for the reporting period. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. For the reporting period, the transaction volume of interest rate swap contracts was minimal. Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the 52 Absolute Return 100 Fund reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,800,000 on credit default swap contracts for the reporting period. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. For the reporting period, the transaction volume of credit default swap contracts was minimal. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $863,011 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $799,760. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Absolute Return 100 Fund 53 Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 54 Absolute Return 100 Fund At October 31, 2012, the fund had a capital loss carryover of $13,338,609 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $7,956,120 $3,889,418 $11,845,538 * 1,493,071 N/A 1,493,071 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of realized gains and losses on certain futures contracts and income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $2,340,166 to decrease undistributed net investment income, $5 to increase paid-in-capital and $2,340,161 to decrease accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $5,300,530 Unrealized depreciation (544,882) Net unrealized appreciation 4,755,648 Undistributed ordinary income 1,054,774 Capital loss carryforward (13,338,609) Cost for federal income tax purposes $279,484,672 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.430% of the next $50 billion, 0.580% of the next $5 billion, 0.410% of the next $50 billion, 0.530% of the next $10 billion, 0.400% of the next $100 billion and 0.480% of the next $10 billion, 0.395% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 1.00% over the performance period. The maximum annualized performance adjustment rate is +/–0.04%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar Absolute Return 100 Fund 55 months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.486% of the fund’s average net assets before a decrease of $7,721 (0.002% of the fund’s average net assets) based on performance. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2013, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s distribution plans) will not exceed an annual rate of 0.40% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $1,080,414 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. In December 2012, the Trustees of the fund approved a new management contract that would have the fund pay Putnam Management a management fee at an annual rate of 0.40% based on the fund’s average net assets. Pursuant to the contract, Putnam Management would pay or reimburse the fund for all of the fund’s other operating expenses, excluding payments under the fund’s distribution plan, any performance based fee, brokerage, interest, taxes, investment related expenses, extraordinary and acquired fund fees and expenses. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 56 Absolute Return 100 Fund 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: ClassA $286,478 ClassR5 4 ClassB 4,278 ClassR6 2 ClassC 74,970 ClassY 103,526 ClassM 4,749 Total ClassR 458 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $726 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $220, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $491,745 ClassM 9,814 ClassB 13,257 ClassR 1,580 ClassC 515,597 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $7,978 and $86 from the sale of classA and classM shares, respectively, and received $8,484 and $6,287 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,240 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $382,042,823 and $390,596,764, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $2,988,906 and $2,988,516, respectively. Absolute Return 100 Fund 57 Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the USD 417,206,524 $19,500,128 beginning of the reporting period CHF 2,290,000 $3,074 Options opened USD 335,659,851 20,782,101 CHF — — Options exercised USD (219,840,429) (10,094,641) CHF — — Options expired USD — — CHF — — Options closed USD (516,037,946) (29,432,876) CHF (2,290,000) (3,074) Written options outstanding at the end of USD 16,988,000 $754,712 the reporting period CHF — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/12 Year ended 10/31/11 ClassA Shares Amount Shares Amount Shares sold 5,170,807 $52,126,974 21,173,324 $219,259,807 Shares issued in connection with reinvestment of distributions 284,112 2,821,232 279,907 2,877,439 5,454,919 54,948,206 21,453,231 222,137,246 Shares repurchased (14,442,066) (145,301,819) (13,076,179) (134,930,729) Net increase (decrease) Year ended 10/31/12 Year ended 10/31/11 ClassB Shares Amount Shares Amount Shares sold 79,022 $792,959 129,565 $1,332,250 Shares issued in connection with reinvestment of distributions 3,627 35,946 3,635 37,297 82,649 828,905 133,200 1,369,547 Shares repurchased (123,820) (1,243,252) (125,159) (1,289,185) Net increase (decrease) Year ended 10/31/12 Year ended 10/31/11 ClassC Shares Amount Shares Amount Shares sold 671,183 $6,693,524 2,587,429 $26,514,914 Shares issued in connection with reinvestment of distributions 31,807 314,576 67,946 695,086 702,990 7,008,100 2,655,375 27,210,000 Shares repurchased (2,898,155) (28,932,186) (3,006,781) (30,757,702) Net decrease 58 Absolute Return 100 Fund Year ended 10/31/12 Year ended 10/31/11 ClassM Shares Amount Shares Amount Shares sold 34,611 $348,853 205,652 $2,131,531 Shares issued in connection with reinvestment of distributions 4,841 47,979 5,934 60,947 39,452 396,832 211,586 2,192,478 Shares repurchased (99,165) (995,637) (116,831) (1,209,367) Net increase (decrease) Year ended 10/31/12 Year ended 10/31/11 ClassR Shares Amount Shares Amount Shares sold 4,724 $47,373 23,821 $245,668 Shares issued in connection with reinvestment of distributions 390 3,861 649 6,641 5,114 51,234 24,470 252,309 Shares repurchased (5,265) (52,923) (22,112) (227,464) Net increase (decrease) For the period 7/3/12 (commencement of operations) to 10/31/12 ClassR5 Shares Amount Shares sold 988 $10,000 Shares issued in connection with reinvestment of distributions — — 988 10,000 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 10/31/12 ClassR6 Shares Amount Shares sold 988 $10,000 Shares issued in connection with reinvestment of distributions — — 988 10,000 Shares repurchased — — Net increase Year ended 10/31/12 Year ended 10/31/11 ClassY Shares Amount Shares Amount Shares sold 6,099,036 $61,564,066 7,425,045 $77,055,475 Shares issued in connection with reinvestment of distributions 91,083 907,189 109,629 1,130,273 6,190,119 62,471,255 7,534,674 78,185,748 Shares repurchased (7,101,172) (71,590,840) (6,570,471) (68,063,042) Net increase (decrease) Absolute Return 100 Fund 59 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 988 100% $10,087 ClassR6 988 100 10,087 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $2,309 Payables $592 Investments, Receivables, Net Payables, Net assets— Unrealized assets— Unrealized Interest rate contracts appreciation 1,825,541* depreciation 1,740,366* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(44,148) $(44,148) Foreign exchange contracts — — (60,556) — $(60,556) Interest rate contracts (9,187,177) (1,184,631) — (6,007,218) $(16,379,026) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(59,380) $(59,380) Foreign exchange contracts — — 16,939 — $16,939 Interest rate contracts 2,671,077 (761,229) — 5,187,483 $7,097,331 Total 60 Absolute Return 100 Fund Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $4,289,742 $340,767,540 $293,846,993 $29,854 $51,210,289 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Absolute Return 100 Fund 61 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 62 Absolute Return 100 Fund About the Trustees Independent Trustees Absolute Return 100 Fund 63 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 64 Absolute Return 100 Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Absolute Return 100 Fund 65 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund® The Putnam Fund for Growth and Income Absolute Return 300 Fund® International Value Fund Absolute Return 500 Fund® Multi-Cap Value Fund Absolute Return 700 Fund® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 66 Absolute Return 100 Fund Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Retirement Income Fund Lifestyle 2 Conservative Fund Retirement Income Fund Lifestyle 3 Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. Dynamic Asset Allocation Growth Fund Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Absolute Return 100 Fund 67 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 68 Absolute Return 100 Fund Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Independent Registered Manager, Assistant Clerk, and Public Accounting Firm Robert T. Burns Associate Treasurer KPMG LLP Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Absolute Return 100 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2012	$87,871	$ —	$5,150	$ — October 31, 2011	$86,191	$ —	$5,000	$ — For the fiscal years ended October 31 2012 and October 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $5,150 and $5,000 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees October 31, 2012	$ — $ — $ — $ — October 31, 2011	$ — $ — $ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — October 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 300Fund ® Annual report 10 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 76 About the Trustees 77 Officers 79 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: The U.S. economy has been exhibiting greater underlying strength than previously thought, with employment, consumer spending, manufacturing, and housing data all showing steady improvement this year. U.S. stocks and many international markets have responded by delivering strong returns. Still, the rise in equities has been accompanied by heightened investor anxiety, fostered by Europe’s ongoing troubles, China’s economic slowdown, and the looming “fiscal cliff” in the United States. We believe volatility will remain a feature of market behavior until these challenges are resolved. At Putnam, our portfolio managers and analysts are trained to uncover opportunities and manage risk in this type of environment. We also strongly believe that it is prudent for long-term investors to rely on the expertise of a trusted financial advisor, who can help them work toward their financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 300 Fund Interview with your fund’s portfolio manager Bill, what is your perspective on financial markets during the past fiscal year? We saw several macro risks that had troubled markets in prior years reassert themselves in the 12months ended October31, 2012. However, asset prices rose despite these risks, particularly in the final months of the period. Markets responded positively to monetary intervention by both the Federal Reserve and the European Central Bank [ECB] in September2012. Both institutions expanded their bond-buying programs, easing fears of a renewed recession in the United States and a deleveraging event in Europe. While we agree that risks have lessened, they have not gone away, and the ability of investors to take these risks in stride, so to speak, marks a major transition to the persistent crisis mentality we have observed since 2008, in our opinion. Over the past 12months, economic data in the G-10 countries — relatively advanced economies— looked very similar to what we had seen in 2011, with a disturbing drop in the middle of 2012. For example, U.S. economic growth abruptly decelerated from about 4% to less than half of that rate during much of 2012. During the year, China’s growth rate also fell meaningfully, reflecting a drop in exports as the nation’s economic policies shift toward an emphasis on domestic consumption and greater income equality. Europe fell into recession and borrowing costs for the heavily indebted major economies of Spain and Italy rose to dangerously high levels until the ECB acted near the end of the period. Also, for This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/12. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 17. Absolute Return 300 Fund 5 much of the year, it appeared that conflict in the Middle East could spread to include a confrontation between Iran andIsrael. Yet markets rose despite these issues because of proactive central bank policy. How do you interpret this positive outcome for markets? We believe that it’s a meaningful transition. Since the 2008 financial crisis, an abiding fear of another deleveraging event has influenced asset prices and total return opportunities. In recent months, we have observed that investors appear to no longer regard each macro risk as a systemic threat. This past year has demonstrated that assets can perform well even amid these risks, as investors have seemingly begun to focus on hunting for returns rather than preparing for the nextcalamity. Has this change in risk perception prompted you to change the portfolio? While we believe that this is a gradual transition, we have begun to modify the portfolio’s positions. We believe that there are diminished opportunities to pursue returns from pricing risk. Again, under the crisis mentality of the past few years, many assets were discounted by investors who feared that prices would soften should a macroeconomic crisis come to pass. Many securities discounted in this way provided attractive total returns to the fund, but now a lot of these discounts have seemingly closed. More normal market conditions appear to be at hand. What changes have you made to the portfolio? We are taking more prepayment risk in so-called “post HARP” [Home Affordable Refinance Program] mortgages, which Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 10/31/12. Cash and net other assets represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. 6 Absolute Return 300 Fund we feel have less sensitivity to refinancing. Additionally, taking credit risk in commercial mortgage-backed securities [CMBS] as the economy improves also appears to offer attractive investment potential. For some time, the fund had emphasized super-senior CMBS tranches, but the liquidity premium that drove their returns has narrowed. We are now taking more credit risk in seasoned mezzanine commercial mortgages that offer better yields, a shift that exposes the portfolio to the opportunities and risks in commercial real estate price changes. We have also reduced exposures to alt-A securities in favor of pay-option adjustable-rate mortgages [ARMs] and prime loans. Did the Fed’s “QE3” policy influence your positioning? In one other area — our strategy targeting prepayment risk — we temporarily moved out of interest-only collateralized mortgage obligations [IO CMOs], as the Fed’s “QE3” program that focused on mortgage pass-throughs caused an abrupt tightening of spreads over Treasuries, and the valuation opportunities in these securities appear to be eliminated. Subsequently, the market demonstrated concern that following the election there might be policy changes to increase refinancing, as well as the possible elimination of the mortgage-interest deduction as the federal government seeks revenues. These This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/12. Short-term holdings, derivatives securities, and TBA commitments are excluded. Holdings will vary over time. Absolute Return 300 Fund 7 factors caused spreads to widen again, and we reestablished the IO-CMO positions. What strategies performed well for the fund in the fiscal year? The fund’s positions in corporate spread sectors performed well, as yield spreads tightened steadily. Securities of industrial and financial companies, in particular, contributed gains. Strong earnings results and a low default rate provided positive conditions. Our mortgage credit strategies, in which we take credit risk in both residential mortgages and commercial mortgages, contributed strongly. Non-agency residential mortgage-backed securities [RMBS] enjoyed persistent demand from investors, and the supply of these securities gradually shrank. We also saw the emergence of greater stability in the housing market over the past year, with firming prices in many regions, a factor that helped RMBS. Our allocation to CMBS performed well, particularly Aaa-rated and seasoned mezzanine issues. The sector benefited from positive economic growth. Demand was supported in part by easing sovereign risk conditions in Europe and the Fed’s bond-buying efforts. In implementing our credit strategies, we can use total return swaps, a type of derivative, to hedge or to manage sector and industry exposures. We also held positions in agency pass-through securities to benefit from taking prepayment risk. The portfolio primarily owned pass-throughs with lower coupons, mortgages that were among the least likely to be refinanced. They outperformed higher This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Absolute Return 300 Fund coupon pass-throughs during the summer, when the market began to anticipate the Fed’s bond-buying program. The Fed is buying agency pass-throughs in quantities that have lowered mortgage rates even further, making higher coupon mortgages more likely to be called. In pursuing prepayment strategies, we can use options to isolate prepayment risk or hedge against changes in security prices. What strategies had disappointing results? Term structure positioning had the largest negative impact. The fund generally held a net short duration position and a bias toward a steepening yield curve in the United States. However, rates have generally fallen since March and the yield curve flattened as the Fed continued to execute “Operation Twist,” selling bonds at the front end of the curve while buying bonds on the long end. A short-duration position in Australia hurt results as the Reserve Bank of Australia [RBA] embarked on policy rate cuts. The RBA was responding to weakening economic growth in the Pacific region and the global economy more generally. Some of our term structure strategies were designed to pursue positive return opportunities, but we also took those positions to hedge the risks we were taking in the corporate spread and mortgage creditsectors. As a note, in implementing interest-rate-related strategies we can use several types of derivatives. For example, options allow us to hedge duration — the fund’s sensitivity to interest rates. We also use Treasury futures to manage exposure to interest rates or to market risk, and to hedge rate risk. For similar reasons, we also pursued currency strategies in markets that would come under pressure if Europe’s sovereign debt crisis worsened. We had short positions on the euro and on the Czech koruna, which underperformed when the ECB’s interventions late in the fiscal year halted the euro’s decline. However, two other tactical positions, a short position on the Canadian dollar and A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Absolute Return 300 Fund 9 a long position on the British pound sterling, achieved positive results. When we pursue currency strategies, we can use forward contracts to hedge foreign exchange risk or gain the exposures we favor. How do you assess current risks in themarkets? While the macro risks influencing the markets have not gone away, we believe they threaten less systemic impact than in the past. We regard China’s economic slowdown to be less worrisome because it reflects a long-term transition toward a consumer-oriented economy. We believe markets are more rationally differentiating risks in the United States. The U.S. federal budget is poised for contraction in 2013, and while the magnitude is yet unclear, we believe the worst outcome would be a short-term recession. A major bank failure or a sovereign default is unlikely in the United States, and these remain the ultimate risks in Europe. In the Middle East, an easing of tensions between Israel and Iran has helped energy prices moderate. With energy prices lower, we believe it is unlikely for inflation to worsen in the near term. Conditions generally warrant an expectation that asset prices can continue to rise. In the context of an absolute return strategy, we also continue to seek ways of managing portfolio volatility and hedging risks. Bill, thanks for your comments on the fund today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. IN THE NEWS After decelerating in the middle of the year, the world’s two largest economies— the United States and China — are showing signs of growth. Stronger housing demand and hiring is appearing in the United States, and factory output and retail sales are rising in China, potentially marking an end to the recent slowdown in that economy. This fall, President Barack Obama was elected to a second term in the United States, and XiJinping, in a once-in-a-decade transition of power, was named President of China. Neither country is without its potential difficulties, however. The United States must produce a budget agreement that averts the across-the-board tax increases and austerity measures in the “fiscal cliff,” and China’s new leadership remains untested. 10 Absolute Return 300 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 11.59% 10.48% 10.22% 10.22% 8.45% 8.45% 11.16% 10.28% 10.45% 12.68% 12.68% 12.68% Annual average 2.89 2.62 2.56 2.56 2.13 2.13 2.78 2.57 2.61 3.15 3.15 3.15 3 years 4.76 3.68 3.97 3.97 2.39 2.39 4.55 3.77 3.98 5.58 5.58 5.58 Annual average 1.56 1.21 1.31 1.31 0.79 0.79 1.49 1.24 1.31 1.83 1.83 1.83 1 year 2.97 1.98 2.86 1.86 2.23 1.23 2.90 2.11 2.71 3.21 3.21 3.21 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Effective April 5, 2010, the sales charges for class A and M shares were lowered from 3.25% and 2.00%, respectively. Investors who purchased class A or M shares prior to this date received a lower after-sales-charge return. Also effective April 5, 2010, the contingent deferred sales charge (CDSC) for class B shares was lowered. Investors who purchased class B shares prior to April 5, 2010, would pay a CDSC of 3% for shares redeemed in the first year, declining over time to 1% for shares redeemed in the fourth year, and no CDSC thereafter. Effective April 5, 2010, class B share returns after the CDSC reflect the applicable CDSC, which is 1% in the first year, declining to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Absolute Return 300 Fund 11 Comparative index returns For periods ended 10/31/12 BofA (Bank of America) Merrill Lynch U.S. Treasury Barclays U.S. Aggregate Bill Index Bond Index Life of fund 0.74% 27.16% Annual average 0.19 6.43 3 years 0.46 19.38 Annual average 0.15 6.08 1 year 0.09 5.25 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $11,022 and $10,845, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,925 after sales charge) would have been valued at $11,028. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $11,045, $11,268, $11,268 and $11,268, respectively. The above returns are based on current sales charges. Because sales charges for class A and M shares were decreased effective April 5, 2010, the actual cumulative total returns for shareholders who purchased shares prior to this date would be lower than those shown. Because the CDSC for class B shares was reduced, and the period of time for which a CDSC applies was shortened, also effective April 5, 2010, shareholders who purchased class B shares prior to this date would still be subject to a CDSC as of October 31, 2012, and the actual cumulative total return for class B shares would be lower. 12 Absolute Return 300 Fund Fund price and distribution information For the 12-month period ended 10/31/12 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 — — 1 Income $0.103 $0.082 $0.027 $0.096 $0.077 — — $0.129 Capital gains — Total — — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/11 $10.38 $10.48 $10.32 $10.24 $10.35 $10.43 $10.34 — — $10.43 7/2/12* — $10.42 $10.42 — 10/31/12 10.58 10.69 10.53 10.44 10.55 10.63 10.54 10.63 10.63 10.63 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of class R5 and R6 shares. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 11.06% 9.96% 9.59% 9.59% 7.93% 7.93% 10.63% 9.75% 9.93% 12.04% 12.04% 12.04% Annual average 2.82 2.55 2.46 2.46 2.05 2.05 2.72 2.50 2.54 3.06 3.06 3.06 3 years 5.25 4.16 4.36 4.36 2.87 2.87 5.04 4.25 4.48 5.98 5.98 5.98 Annual average 1.72 1.37 1.43 1.43 0.95 0.95 1.65 1.40 1.47 1.95 1.95 1.95 1 year 2.97 1.99 2.68 1.68 2.14 1.14 2.91 2.12 2.62 3.12 3.12 3.12 Absolute Return 300 Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 10/31/11* 0.87% 1.07% 1.62% 0.92% 1.12% 0.62%** 0.62%** 0.62% Total annual operating expenses for the fiscal year ended 10/31/11 1.05% 1.25% 1.80% 1.10% 1.30% 0.78%** 0.71%** 0.80% Annualized expense ratio for the six-month period ended 10/31/12†‡ 0.80% 1.00% 1.55% 0.85% 1.05% 0.55% 0.55% 0.55% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/13. ** Expenses for class R5 and R6 shares are based on the other expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and R6 shares. † For the fund’s most recent fiscal half year or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 10/31/12; may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.05% from annualizing the performance fee adjustment for the six months ended 10/31/12. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2012 (or, in the case of class R5 and R6 shares, from July 3, 2012 (commencement of operations)), to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.05 $5.06 $7.84 $4.30 $5.31 $1.84‡ $1.84‡ $2.79 Ending value (after expenses) $1,014.40 $1,014.50 $1,011.60 $1,014.40 $1,013.50 $1,020.20 $1,020.20 $1,016.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12 (or, in the case of class R5 and R6 shares, the period from 7/3/12 (commencement of operations) to 10/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. ‡ Had expenses for class R5 and R6 shares been shown for the entire period from 5/1/12 to 10/31/12, they would have been higher. 14 Absolute Return 300 Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2012, use the following calculation method. To find the value of your investment on May 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.06 $5.08 $7.86 $4.32 $5.33 $2.80 $2.80 $2.80 Ending value (after expenses) $1,021.11 $1,020.11 $1,017.34 $1,020.86 $1,019.86 $1,022.37 $1,022.37 $1,022.37 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12 (or, in the case of classR5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 10/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Absolute Return 300 Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. 16 Absolute Return 300 Fund Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2012, Putnam employees had approximately $338,000,000 and the Trustees had approximately $82,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Absolute Return 300 Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and anotheraffiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and 18 Absolute Return 300 Fund • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve-month period under the new management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain Absolute Return 300 Fund 19 competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). In addition, effective through at least June 30, 2013, Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) to the extent that expenses of your fund (before any performance adjustment to the fund’s management fee and exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s distribution plans) would exceed 0.60% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1st quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, 20 Absolute Return 300 Fund college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the total return of your fund, and your fund’s performance relative to its targeted annualized return, over the one- and three-year periods ended December 31, 2011. Putnam Absolute Return 300 Fund’s class A shares’ return net of fees and expenses was negative over the one-year period, was positive over the three-year period and lagged its targeted annualized return over the one- and three-year periods. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered steps that Putnam Management had taken to support Absolute Return 300 Fund 21 improved performance. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 22 Absolute Return 300 Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Absolute Return 300 Fund 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Absolute Return 300 Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of October 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the years or periods in the three year period then ended and the period from December 23, 2008 (commencement of operations) through October 31, 2009. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on ouraudits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position ofPutnam Absolute Return 300 Fund as of October 31, 2012, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 14, 2012 24 Absolute Return 300 Fund The fund’s portfolio 10/31/12 MORTGAGE-BACKED SECURITIES (39.8%)* Principal amount Value Agency collateralized mortgage obligations (16.3%) Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.635s, 2035 $210,249 $336,398 IFB Ser. 3072, Class SM, 23.012s, 2035 565,221 897,648 IFB Ser. 3072, Class SB, 22.865s, 2035 506,421 801,121 IFB Ser. 3249, Class PS, 21.569s, 2036 439,234 666,015 IFB Ser. 2990, Class LB, 16.399s, 2034 1,247,382 1,751,188 IFB Ser. 3859, Class SG, IO, 6.486s, 2039 4,237,558 455,538 IFB Ser. 3727, Class PS, IO, 6.486s, 2038 25,756,351 2,182,982 IFB Ser. 3856, Class PS, IO, 6.386s, 2040 4,754,892 682,254 IFB Ser. 3708, Class SQ, IO, 6.336s, 2040 16,499,488 2,322,633 IFB Ser. 3907, Class KS, IO, 6.336s, 2040 9,321,967 1,263,195 IFB Ser. 3708, Class SA, IO, 6.236s, 2040 35,581,211 4,909,851 IFB Ser. 3934, Class SA, IO, 6.186s, 2041 2,160,622 386,535 IFB Ser. 3852, Class NT, 5.786s, 2041 11,713,452 12,904,593 IFB Ser. 3752, Class PS, IO, 5.786s, 2040 21,799,293 3,382,814 Ser. 3632, Class CI, IO, 5s, 2038 559,289 30,940 Ser. 3626, Class DI, IO, 5s, 2037 352,892 11,345 Ser. 3747, Class HI, IO, 4 1/2s, 2037 760,212 62,274 Ser. 4026, Class JI, IO, 4s, 2041 10,006,273 1,141,716 Ser. 3748, Class NI, IO, 4s, 2034 9,726,571 386,145 Ser. 3751, Class MI, IO, 4s, 2034 1,322,161 23,336 Ser. T-8, Class A9, IO, 0.298s, 2028 556,976 6,962 Ser. T-59, Class 1AX, IO, 0.274s, 2043 1,296,354 15,799 Ser. T-48, Class A2, IO, 0.212s, 2033 1,882,865 18,020 Ser. 4077, Class TO, PO, zero %, 2041 1,998,453 1,704,241 Ser. 3835, Class FO, PO, zero %, 2041 27,262,465 22,905,378 FRB Ser. T-54, Class 2A, IO, zero %, 2043 756,160 118 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.757s, 2031 1,763,726 2,409,691 IFB Ser. 05-74, Class NK, 26.447s, 2035 138,038 250,439 IFB Ser. 07-53, Class SP, 23.427s, 2037 492,828 791,413 IFB Ser. 06-86, Class SY, 23.244s, 2036 605,076 647,431 IFB Ser. 05-75, Class GS, 19.618s, 2035 526,143 771,827 IFB Ser. 11-4, Class CS, 12.479s, 2040 4,919,645 5,912,342 IFB Ser. 12-3, Class SD, IO, 6.299s, 2042 6,078,871 1,090,367 IFB Ser. 11-67, Class BS, IO, 6.289s, 2041 19,617,700 3,429,370 IFB Ser. 404, Class S13, IO, 6.189s, 2040 848,253 130,241 IFB Ser. 10-35, Class SG, IO, 6.189s, 2040 13,458,285 1,793,451 Ser. 397, Class 2, IO, 5s, 2039 556,965 77,190 Ser. 398, Class C5, IO, 5s, 2039 1,340,906 134,359 Ser. 12-30, Class PI, IO, 4s, 2042 12,926,271 1,895,638 Ser. 406, Class 2, IO, 4s, 2041 1,765,506 205,505 Ser. 406, Class 1, IO, 4s, 2041 1,112,516 137,729 Ser. 98-W2, Class X, IO, 3.355s, 2028 3,554,696 156,629 Ser. 98-W5, Class X, IO, 2.72s, 2028 1,019,094 44,585 Ser. 03-W10, Class 1, IO, 1.4s, 2043 523,440 23,412 Ser. 03-W1, Class 2A, IO, zero %, 2042 1,616,449 126 Ser. 07-44, Class CO, PO, zero %, 2037 176,678 160,653 Absolute Return 300 Fund 25 MORTGAGE-BACKED SECURITIES (39.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.611s, 2041 $12,579,530 $20,064,727 IFB Ser. 10-158, Class SD, 14.368s, 2040 2,479,000 3,577,365 IFB Ser. 11-70, Class WS, 9.279s, 2040 10,522,271 12,586,530 IFB Ser. 11-72, Class SE, 7.12s, 2041 F 7,375,000 8,174,047 IFB Ser. 11-56, Class MS, 6.863s, 2041 2,462,841 2,738,162 IFB Ser. 11-61, Class CS, IO, 6.469s, 2035 18,908,015 2,623,506 IFB Ser. 10-120, Class SB, IO, 5.989s, 2035 1,955,349 161,805 IFB Ser. 10-20, Class SC, IO, 5.939s, 2040 502,659 83,230 IFB Ser. 11-70, Class SN, IO, 5.686s, 2041 11,996,000 3,030,549 IFB Ser. 11-70, Class SH, IO, 5.676s, 2041 15,001,000 3,855,557 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 896,444 134,915 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 13,224,503 1,405,090 Ser. 11-70, PO, zero %, 2041 18,599,504 15,453,770 Ser. 10-151, Class KO, PO, zero %, 2037 3,562,522 3,262,166 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.573s, 2027 274,982 3,555 Ser. 98-2, IO, 0.385s, 2027 150,229 2,441 Ser. 98-3, IO, 0.322s, 2027 179,232 3,032 Ser. 98-4, IO, zero %, 2026 218,424 6,007 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.038s, 2045 1,407,297 267,387 Commercial mortgage-backed securities (15.5%) Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 2,202,389 2,280,973 Ser. 04-3, Class D, 5.604s, 2039 2,832,319 2,809,859 FRB Ser. 07-3, Class A2, 5.535s, 2049 388,944 391,079 Ser. 06-5, Class A2, 5.317s, 2047 6,953,926 6,956,749 Ser. 06-6, Class A2, 5.309s, 2045 3,960,529 4,027,609 Ser. 04-4, Class D, 5.073s, 2042 1,827,000 1,814,439 Ser. 07-1, Class XW, IO, 0.306s, 2049 7,348,237 67,442 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 1,954,000 1,974,556 Ser. 04-4, Class XC, IO, 0.861s, 2042 6,790,362 69,744 Ser. 02-PB2, Class XC, IO, 0.457s, 2035 7,462,625 701 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.971s, 2042 1,209,000 1,198,216 Ser. 05-PWR9, Class AJ, 4.985s, 2042 5,480,000 5,574,804 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW15, Class X2, IO, 0.39s, 2044 273,318,080 1,452,686 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.73s, 2049 3,462,000 3,391,618 FRB Ser. 05-C3, Class AJ, 4.96s, 2043 2,520,000 2,657,063 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 1,031,169 1,036,702 Ser. 05-C6, Class AJ, 5.209s, 2044 F 3,956,000 4,021,759 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 2,896,875 2,906,250 FRB Ser. 07-C4, Class A3, 5.762s, 2039 1,183,000 1,278,823 26 Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (39.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 $2,196,000 $2,317,466 Ser. 05-C6, Class B, 5.23s, 2040 4,330,000 4,018,760 Ser. 03-CPN1, Class E, 4.891s, 2035 1,849,000 1,847,465 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 2,160,730 2,344,392 Ser. 03-C3, Class AX, IO, 1.717s, 2038 54,414,199 148,768 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.204s, 2031 2,057,000 2,099,602 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 2,410,000 2,470,250 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 1,762,000 1,762,000 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 3,126,000 3,373,857 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 2,606,000 2,607,303 GMAC Commercial Mortgage Securities, Inc. 144A FRB Ser. 03-C2, Class F, 5.473s, 2040 1,472,000 1,457,280 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 2,300,000 2,332,660 Ser. 03-C1, Class G, 4.773s, 2035 2,233,000 2,211,321 GS Mortgage Securities Corp. II Ser. 05-GG4, Class B, 4.841s, 2039 3,310,000 2,935,970 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.665s, 2041 1,475,000 1,510,695 Ser. 07-LDPX, Class A3S, 5.317s, 2049 4,595,000 4,723,747 Ser. 02-C3, Class D, 5.314s, 2035 3,519,000 3,519,000 FRB Ser. 02-C2, Class E, 5.256s, 2034 2,251,000 2,251,000 FRB Ser. 04-CBX, Class B, 5.021s, 2037 807,000 795,581 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 01-C1, Class H, 5.626s, 2035 2,189,305 2,218,642 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 5,600,000 6,259,708 Ser. 06-C3, Class A2, 5.532s, 2032 19,032 19,026 Ser. 05-C7, Class A2, 5.103s, 2030 15,452 15,452 Ser. 07-C2, Class XW, IO, 0.499s, 2040 6,382,596 119,201 Merrill Lynch Mortgage Trust Ser. 06-C2, Class AJ, 5.802s, 2043 688,000 622,640 FRB Ser. 07-C1, Class A2, 5.743s, 2050 666,033 677,655 Ser. 05-CKI1, Class AJ, 5.261s, 2037 2,030,000 2,069,382 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.198s, 2043 156,843,055 1,830,672 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 2,600,000 2,355,389 Morgan Stanley Capital I FRB Ser. 07-T27, Class AJ, 5.653s, 2042 2,531,000 2,500,089 FRB Ser. 07-HQ12, Class A2, 5.576s, 2049 6,063,336 6,227,047 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.126s, 2041 2,734,000 2,796,062 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5.774s, 2035 2,126,000 2,118,346 Absolute Return 300 Fund 27 MORTGAGE-BACKED SECURITIES (39.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 $843,571 $870,987 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 4,302,883 4,582,570 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 4,138,000 4,221,360 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 5.976s, 2046 2,214,000 2,070,090 Ser. 06-C25, Class A2, 5.684s, 2043 6,475 6,475 Ser. 05-C17, Class D, 5.396s, 2042 3,960,000 3,801,996 Ser. 06-C29, Class AM, 5.339s, 2048 3,520,000 3,890,308 Ser. 07-C30, Class A3, 5.246s, 2043 1,251,301 1,278,095 FRB Ser. 05-C16, Class D, 5.044s, 2041 4,180,000 4,251,060 Ser. 06-C29, IO, 0.387s, 2048 162,490,468 2,325,239 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C6, Class J, 5.275s, 2035 2,726,000 2,762,801 Residential mortgage-backed securities (non-agency) (8.0%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.361s, 2036 5,533,000 4,288,075 American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 4,320,411 604,858 Banc of America Funding Corp. FRB Ser. 06-G, Class 2A5, 0.491s, 2036 3,477,234 2,868,718 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15.103s, 2042 950,000 437,000 Ser. 12-RR10, Class 8A2, 4s, 2042 2,130,000 2,103,375 Ser. 12-RR10, Class 9A1, 2.665s, 2042 F 480,000 489,600 FRB Ser. 12-RR10, Class 9A2, 2.665s, 2042 F 300,000 210,000 Ser. 12-RR10, Class 4A2, 2.655s, 2036 1,730,000 1,297,500 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.781s, 2046 29,939,330 1,272,422 Ser. 09-RR7, Class 2A7, IO, 1.574s, 2047 92,186,374 3,954,795 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 16,587,038 466,096 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 11,583,355 169,117 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.589s, 2036 5,477,962 4,984,946 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-8, Class 1A2, 2.663s, 2035 3,958,121 2,701,418 Countrywide Alternative Loan Trust Ser. 07-19, Class 1A34, 6s, 2037 3,484,754 2,718,108 Countrywide Home Loans Ser. 06-9, Class A2, 6s, 2036 3,045,998 2,689,997 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 12,308,277 499,716 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.391s, 2037 12,354,894 8,030,681 JPMorgan Mortgage Trust FRB Ser. 07-A4, Class 2A1, 5.584s, 2037 2,821,600 2,398,360 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 8,747,334 262,420 Merrill Lynch Mortgage Investors Trust FRB Ser. 05-A5, Class A3, 2.575s, 2035 2,800,000 2,422,000 28 Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (39.8%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1APT, 0.521s, 2035 $2,998,512 $2,608,705 Structured Asset Mortgage Investments, Inc. Ser. 06-AR8, Class X, IO, 0.4s, 2036 36,112,581 588,635 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.224s, 2046 2,051,157 1,784,506 FRB Ser. 06-AR15, Class 1A, 0.994s, 2046 2,444,546 1,857,855 FRB Ser. 2004-AR13, Class A1B2, 0.74s, 2034 3,490,448 2,966,881 FRB Ser. 05-AR17, Class A1C4, 0.611s, 2045 5,638,735 2,819,368 FRB Ser. 05-AR15, Class A1A2, 0.491s, 2045 1,453,285 1,206,227 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR1, Class 2A5, 5.359s, 2036 5,250,000 5,144,991 FRB Ser. 06-AR10, Class 5A2, 2.614s, 2036 3,799,988 3,267,990 FRB Ser. 06-AR10, Class 5A6, 2.614s, 2036 4,711,667 4,052,034 FRB Ser. 06-AR13, Class A4, 2.613s, 2036 6,795,986 5,674,649 Total mortgage-backed securities (cost $361,230,019) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (34.1%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.5%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, January 1, 2043 $5,000,000 $5,296,875 3s, TBA, November 1, 2042 8,000,000 8,520,625 U.S. Government Agency Mortgage Obligations (32.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, November 1, 2042 13,000,000 13,616,485 Federal National Mortgage Association Pass-Through Certificates 4s, July 1, 2042 19,327,807 21,528,610 3s, TBA, February 1, 2043 34,000,000 35,441,015 3s, TBA, November 1, 2042 231,000,000 242,495,854 1.625%, October 26, 2015 i 58,000 60,050 Total U.S. government and agency mortgage obligations (cost $324,926,307) U.S. TREASURY OBLIGATIONS (0.6%)* Principal amount Value U.S. Treasury Bonds 4.625%, February 15, 2040 i $415,000 $571,733 U.S. Treasury Notes 2 5/8s, November 15, 2020 371,000 407,487 U.S. Treasury Notes 0.750%, December 15, 2013 i 1,028,000 1,036,923 U.S. Treasury Notes 0.750%, September 15, 2013 i 2,194,000 2,206,651 U.S. Treasury Notes 0.250%, June 30, 2014 i 1,269,000 1,269,622 Total U.S. treasury obligations (cost $5,435,924) Absolute Return 300 Fund 29 CORPORATE BONDS AND NOTES (14.6%)* Principal amount Value Basic materials (1.1%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 $1,500,000 $1,595,072 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 950,000 1,058,063 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 1,270,000 1,400,151 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 1,985,000 2,725,357 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 4,175,000 4,335,262 Capital goods (0.4%) Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,000,000 1,105,000 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 2,495,000 2,740,660 Communication services (1.6%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 1,020,000 1,101,600 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 2,205,000 2,482,473 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,000,000 1,057,500 Crown Castle International Corp. 144A sr. unsec. notes 5 1/4s, 2023 840,000 869,400 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,480,000 1,635,400 DISH DBS Corp. company guaranty 7 1/8s, 2016 977,000 1,091,798 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,500,000 1,728,750 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 210,000 226,275 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,270,000 1,260,475 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 2,900,000 3,048,004 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,113,750 Consumer cyclicals (1.4%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,560,000 2,873,600 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 250,000 270,625 Ford Motor Credit Co., LLC sr. unsec. notes 12s, 2015 1,250,000 1,540,625 MGM Resorts International sr. notes 10 3/8s, 2014 340,000 382,075 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,500,000 1,912,500 QVC, Inc. 144A sr. notes 7 1/8s, 2017 965,000 1,019,189 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 950,000 1,020,063 Turner Broadcasting System, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2013 2,365,000 2,483,718 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 1,571,000 1,677,102 Consumer staples (1.2%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 2,775,000 3,045,513 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,105,000 2,431,275 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 415,000 442,494 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 365,000 392,831 30 Absolute Return 300 Fund CORPORATE BONDS AND NOTES (14.6%)* cont. Principal amount Value Consumer staples cont. Delhaize Group company guaranty sr. unsec. unsub. bonds 5 7/8s, 2014 (Belgium) $950,000 $994,372 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 500,000 560,000 Mondelez International, Inc. sr. unsec. notes 2 5/8s, 2013 3,270,000 3,302,304 Energy (1.2%) Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 935,000 1,047,200 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,111,600 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 95,000 97,850 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 448,000 512,960 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000,000 5,311,675 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,000,000 1,077,500 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,135,000 Financials (4.7%) Air Lease Corp. 144A company guaranty sr. unsec. notes 4 1/2s, 2016 1,000,000 1,000,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 1,500,000 1,545,000 CIT Group, Inc. 144A sr. unsec. notes 4 3/4s, 2015 1,500,000 1,552,500 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 2,315,000 2,340,763 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 1,150,000 1,201,750 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 4,575,000 4,844,426 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 60,000 65,957 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 2,940,000 3,202,836 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 200,000 213,729 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2013 350,000 357,018 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 2,830,000 2,841,037 New York Life Global Funding 144A notes 3s, 2015 4,560,000 4,813,358 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 1,667,250 1,731,114 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 2.55s, 2015 (United Kingdom) 2,260,000 2,316,753 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 1,620,000 1,711,306 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes 4 1/4s, 2013 (Netherlands) 605,000 607,306 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 300,000 321,107 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 3,610,000 3,631,949 Absolute Return 300 Fund 31 CORPORATE BONDS AND NOTES (14.6%)* cont. Principal amount Value Financials cont. TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 $4,250,000 $4,258,147 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, perpetual maturity (Jersey) EUR 27,000 31,658 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) $500,000 532,615 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,078,860 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,850,000 1,970,676 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 2,665,000 2,666,964 Health care (0.5%) ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 510,000 705,788 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $900,000 1,032,750 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 805,000 899,588 HCA, Inc. sr. notes 6 1/2s, 2020 612,000 674,730 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 630,000 656,775 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 718,200 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 130,000 145,275 Technology (0.2%) NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.09s, 2013 (Netherlands) 75,000 74,906 Seagate Technology International 144A company guaranty sr. notes 10s, 2014 (Cayman Islands) 2,095,000 2,273,075 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 120,000 127,268 Transportation (0.8%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 888,000 1,020,251 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 $1,029,421 1,119,495 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 1,022,484 1,096,614 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 4,400,000 4,435,117 Utilities and power (1.5%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,005,000 1,149,469 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 1,760,000 1,950,057 El Paso Corp. sr. unsec. notes 7s, 2017 1,140,000 1,302,491 NGPL PipeCo, LLC 144A sr. unsec. notes 6.514s, 2012 4,400,000 4,422,000 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 3,816,000 5,167,649 Total corporate bonds and notes (cost $134,343,483) 32 Absolute Return 300 Fund SENIOR LOANS (7.1%)* c Principal amount Value Basic materials (0.4%) Fortescue Metals Group, Ltd. bank term loan FRN Class B, 5 1/4s, 2017 (Australia) $420,000 $417,834 INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) 497,500 503,922 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,447,950 1,420,801 Novelis, Inc./GA bank term loan FRN Class B, 4s, 2017 280,013 279,371 Styron Corp. bank term loan FRN 8s, 2017 326,581 311,170 Tube City IMS Corp. bank term loan FRN Ser. B, 5 3/4s, 2019 661,675 668,292 Capital goods (0.5%) ADS Waste Holdings, Inc. bank term loan FRN Class B, 5 1/4s, 2019 500,000 503,959 Allison Transmission, Inc. bank term loan FRN Class B3, 4 1/4s, 2019 1,496,250 1,501,375 Generac Power Systems, Inc. bank term loan FRN Class B, 6 1/4s, 2018 997,500 1,017,450 Reynolds Group Holdings, Inc. bank term loan FRN Class B, 4 3/4s, 2018 600,000 601,797 SRAM Corp. bank term loan FRN 4.793s, 2018 758,598 764,287 Communication services (1.1%) Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,263,926 1,270,878 Cequel Communications, LLC bank term loan FRN Ser. B, 4s, 2019 1,243,750 1,244,269 Crown Castle Operating Co. bank term loan FRN Class B, 4s, 2019 992,500 996,842 Intelsat Jackson Holdings SA bank term loan FRN 4 1/2s, 2018 (Bermuda) 1,480,631 1,489,885 Intelsat SA bank term loan FRN 3.214s, 2014 (Luxembourg) 1,000,000 990,938 Level 3 Financing, Inc. bank term loan FRN Class B2, 4 3/4s, 2019 1,000,000 1,003,500 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 1,108,111 1,108,341 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 493,750 493,750 Telesat Canada bank term loan FRN Class B, 4 1/4s, 2019 (Canada) 1,246,875 1,249,992 Windstream Corp. bank term loan FRN Ser. B3, 4s, 2019 249,375 250,518 Zayo Group, LLC bank term loan FRN Class B, 5 1/4s, 2019 665,000 668,325 Consumer cyclicals (2.0%) Affinion Group, Inc. bank term loan FRN 5s, 2016 979,929 920,980 AMC Entertainment, Inc. bank term loan FRN Ser. B3, 4 3/4s, 2018 992,500 998,696 Aot Bedding Super Holings, LLC bank term loan FRN 5s, 2019 190,000 189,763 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.695s, 2015 1,368,750 1,367,039 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 235,125 236,721 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.461s, 2018 600,000 538,166 Cumulus Media Holdings, Inc. bank term loan FRN 5 3/4s, 2018 793,359 796,611 David’s Bridal, Inc. bank term loan FRN Class B, 5s, 2019 365,000 364,088 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 2,324,218 2,312,582 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 $685,009 688,256 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 847,100 853,806 Absolute Return 300 Fund 33 SENIOR LOANS (7.1%)* c cont. Principal amount Value Consumer cyclicals cont. J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 $985,000 $985,000 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,208,627 1,205,908 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 220,523 221,488 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,307,692 1,307,692 Motor City Casino bank term loan FRN 6s, 2017 900,447 905,512 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,281,746 Nielsen Finance, LLC bank term loan FRN Ser. C, 3.469s, 2016 491,206 493,136 Nortek, Inc. bank term loan FRN Class B, 5 1/4s, 2017 83,902 84,042 Peninsula Gaming, LLC bank term loan FRN Ser. B, 5 3/4s, 2017 1,000,000 1,011,250 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 980,000 983,871 Roofing Supply Group, LLC bank term loan FRN Class B, 5.54s, 2019 1,000,000 1,000,000 Spectrum Brands Holdings, Inc. bank term loan FRN 5.02s, 2016 544,376 544,764 Consumer staples (0.5%) Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 460,204 458,824 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 248,953 250,405 Pinnacle Foods Finance, LLC / Pinnacle Foods Finance Corp. bank term loan FRN Ser. F, 4 3/4s, 2018 997,500 999,163 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 1,481,250 1,481,945 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 967,008 962,172 Wendy’s International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 645,000 649,972 Energy (0.4%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 368,976 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 826,650 828,329 Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 900,000 902,893 Vantage Drilling Co. bank term loan FRN Class B, 6 1/4s, 2017 1,330,000 1,285,113 Financials (0.1%) iStar Financial, Inc. bank term loan FRN 5 3/4s, 2017 405,000 403,988 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 500,442 500,442 Health care (1.5%) Bausch & Lomb, Inc. bank term loan FRN Class B, 5 1/4s, 2019 1,496,250 1,511,836 Capsugel Holdings US, Inc. bank term loan FRN Class B, 4 3/4s, 2018 974,857 980,079 DaVita, Inc. bank term loan FRN Ser. B2, 4s, 2019 1,625,000 1,627,031 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 487,202 490,978 Grifols, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 1,099,889 1,109,513 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,116,563 1,124,466 Hologic, Inc. bank term loan FRN Class B, 4 1/2s, 2019 1,122,188 1,133,877 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 561,450 562,386 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 992,500 1,003,666 34 Absolute Return 300 Fund SENIOR LOANS (7.1%)* c cont. Principal amount Value Health care cont. Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 $824,731 $826,448 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 5s, 2019 375,000 374,063 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,071,900 1,083,959 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 987,500 991,697 Valeant Pharmaceuticals International, Inc. bank term loan FRN Class C, 4 1/4s, 2019 (Canada) 750,000 752,250 Valeant Pharmaceuticals International, Inc. bank term loan FRN Class D, 4 1/4s, 2019 (Canada) 750,000 752,063 Technology (0.3%) Eagle Parent, Inc. bank term loan FRN 5s, 2018 987,500 991,697 NXP Funding, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 (Netherlands) 1,243,750 1,258,778 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2017 987,525 991,228 Transportation (0.1%) Swift Transportation Company, LLC bank term loan FRN Ser. B2, 5s, 2017 1,146,856 1,152,181 Utilities and power (0.2%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 492,500 494,963 Calpine Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 1,000 1,002 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 1,285,000 1,282,502 Total senior loans (cost $67,253,690) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (2.3%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,810,000 $2,051,300 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,175,000 1,092,750 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 9,520,000 7,877,800 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 960,000 1,088,083 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 350,000 385,293 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 EUR 755,000 1,062,135 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $2,000,000 2,162,087 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 (Canada) 2,100,000 2,101,260 Portugal (Republic of) sr. unsec. bonds 4.35s, 2017 EUR 755,000 902,037 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 EUR 755,000 1,024,499 Ukraine (Government of) 144A notes 9 1/4s, 2017 $935,000 1,016,980 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,711,050 Total foreign government and agency bonds and notes (cost $24,155,607) Absolute Return 300 Fund 35 PURCHASED SWAP OPTIONS OUTSTANDING (0.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclay’s Bank PLC 1.50/3 month USD-LIBOR-BBA/Dec-22 Dec-12/1.50 $88,079,000 $180,562 Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 6,681,000 40,340 (2.00)/3 month USD-LIBOR-BBA/Dec-22 E Dec-12/2.00 143,463,000 494,947 Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 6,681,000 40,340 Goldman Sachs International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 6,681,000 40,340 1.8625/3 month USD-LIBOR-BBA/Jan-23 Jan-13/1.8625 8,469,000 144,396 1.855/3 month USD-LIBOR-BBA/Dec-22 Dec-12/1.855 8,469,000 136,859 2.325/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.325 5,375,000 287,939 (2.325)/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.325 5,375,000 5,160 2.8825/3 month USD-LIBOR-BBA/Dec-42 Dec-12/2.8825 8,726,000 577,399 (2.8825)/3 month USD-LIBOR-BBA/Dec-42 Dec-12/2.8825 8,726,000 57,592 JPMorgan Chase Bank NA (2.00)/3 month USD-LIBOR-BBA/Dec-22 E Dec-12/2.00 141,972,000 489,803 (2.00)/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.00 92,504,000 372,792 Total purchased swap options outstanding (cost $4,934,689) SHORT-TERM INVESTMENTS (34.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.16% L 102,975,917 $102,975,917 SSgA Prime Money Market Fund 0.12% P 2,080,000 2,080,000 U.S. Treasury Bills with an effective yield of 0.175%, October 17, 2013 ## $34,430,000 34,372,364 U.S. Treasury Bills with an effective yield of 0.168%, May 2, 2013 # 12,000,000 11,990,604 U.S. Treasury Bills with an effective yield of 0.167%, May 30, 2013 10,000,000 9,990,820 U.S. Treasury Bills with an effective yield of 0.161%, June 27, 2013 25,000,000 24,974,000 U.S. Treasury Bills with an effective yield of 0.144%, February 7, 2013 ## 12,000,000 11,996,328 U.S. Treasury Bills with an effective yield of 0.106%, December 13, 2012 # ## 33,000,000 32,995,919 U.S. Treasury Bills with effective yields ranging from 0.155% to 0.180%, August 22, 2013 # ## 50,000,000 49,932,700 U.S. Treasury Bills with effective yields ranging from 0.152% to 0.178%, July 25, 2013 ## 25,000,000 24,970,025 U.S. Treasury Bills with effective yields ranging from 0.136% to 0.163%, April 4, 2013 # ## 25,000,000 24,985,575 Total short-term investments (cost $331,258,064) TOTAL INVESTMENTS Total investments (cost $1,253,537,783) 36 Absolute Return 300 Fund Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso SEK Swedish Krona USD / $ United States Dollar Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through October 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $959,104,124. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). E Extended settlement date on premium. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. Absolute Return 300 Fund 37 At the close of the reporting period, the fund maintained liquid assets totaling $295,038,918 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $348,423,656) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Buy 11/21/12 $4,595,999 $4,579,645 $16,354 Barclays Bank PLC Australian Dollar Buy 11/21/12 4,924,371 4,897,970 26,401 Brazilian Real Buy 11/21/12 1,465,103 1,459,051 6,052 British Pound Sell 11/21/12 4,920,488 4,889,569 (30,919) Canadian Dollar Sell 11/21/12 9,957,764 10,100,347 142,583 Chilean Peso Buy 11/21/12 612,900 613,473 (573) Chilean Peso Sell 11/21/12 612,900 620,818 7,918 Euro Buy 11/21/12 4,601,703 4,619,500 (17,797) Indonesian Rupiah Sell 11/21/12 728,667 724,774 (3,893) Japanese Yen Sell 11/21/12 6,253,910 6,338,135 84,225 Mexican Peso Buy 11/21/12 1,431,767 1,463,050 (31,283) New Zealand Dollar Sell 11/21/12 1,012,301 1,016,778 4,477 Norwegian Krone Buy 11/21/12 8,087,896 8,084,788 3,108 Polish Zloty Buy 11/21/12 2,936,536 2,961,864 (25,328) Singapore Dollar Sell 11/21/12 48,778 48,373 (405) South African Rand Buy 11/21/12 508,791 505,854 2,937 South African Rand Sell 11/21/12 508,791 524,579 15,788 South Korean Won Buy 11/21/12 246,082 241,019 5,063 Swedish Krona Sell 11/21/12 1,061,628 1,034,149 (27,479) Taiwan Dollar Buy 11/21/12 1,481,870 1,485,890 (4,020) Turkish Lira Buy 11/21/12 2,875,589 2,868,506 7,083 Citibank, N.A. Australian Dollar Buy 11/21/12 67,476 67,346 130 Brazilian Real Buy 11/21/12 1,465,005 1,459,096 5,909 British Pound Sell 11/21/12 4,488,354 4,474,502 (13,852) Canadian Dollar Sell 11/21/12 5,525,096 5,615,305 90,209 Euro Sell 11/21/12 1,640,419 1,624,731 (15,688) Taiwan Dollar Buy 11/21/12 2,052,781 2,056,397 (3,616) Taiwan Dollar Sell 11/21/12 2,052,781 2,048,436 (4,345) Turkish Lira Buy 11/21/12 971,253 1,004,891 (33,638) Credit Suisse AG Australian Dollar Buy 11/21/12 9,613,044 9,565,008 48,036 Brazilian Real Buy 11/21/12 1,465,103 1,459,051 6,052 British Pound Sell 11/21/12 3,386,557 3,364,774 (21,783) 38 Absolute Return 300 Fund FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $348,423,656) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Canadian Dollar Sell 11/21/12 $1,671,821 $1,669,257 $(2,564) Chilean Peso Buy 11/21/12 158,033 158,099 (66) Chilean Peso Sell 11/21/12 158,033 159,857 1,824 Euro Sell 11/21/12 1,178,266 1,135,498 (42,768) Indonesian Rupiah Sell 11/21/12 728,667 724,774 (3,893) Mexican Peso Buy 11/21/12 1,126,902 1,147,715 (20,813) New Zealand Dollar Sell 11/21/12 309,013 311,200 2,187 Norwegian Krone Buy 11/21/12 6,267,463 6,283,134 (15,671) Philippines Peso Buy 11/21/12 1,057,374 1,047,284 10,090 Polish Zloty Buy 11/21/12 985,139 989,637 (4,498) South African Rand Buy 11/21/12 371,667 368,509 3,158 South African Rand Sell 11/21/12 371,667 372,360 693 Swedish Krona Sell 11/21/12 1,684,463 1,655,407 (29,056) Swiss Franc Buy 11/21/12 5,300,652 5,263,241 37,411 Taiwan Dollar Buy 11/21/12 1,694,419 1,697,812 (3,393) Taiwan Dollar Sell 11/21/12 1,694,419 1,690,601 (3,818) Turkish Lira Buy 11/21/12 2,116,002 2,100,201 15,801 Deutsche Bank AG Australian Dollar Buy 11/21/12 6,405,206 6,387,956 17,250 Brazilian Real Buy 11/21/12 1,465,103 1,458,195 6,908 British Pound Sell 11/21/12 5,138,007 5,140,288 2,281 Canadian Dollar Sell 11/21/12 4,877,446 4,958,207 80,761 Euro Sell 11/21/12 9,999,892 9,946,636 (53,256) Mexican Peso Buy 11/21/12 296,607 301,695 (5,088) Norwegian Krone Buy 11/21/12 2,432,579 2,435,943 (3,364) Polish Zloty Buy 11/21/12 1,049,006 1,052,038 (3,032) Singapore Dollar Sell 11/21/12 1,708,197 1,694,065 (14,132) South Korean Won Buy 11/21/12 2,262,230 2,213,596 48,634 Swedish Krona Sell 11/21/12 2,470,981 2,468,044 (2,937) Swiss Franc Sell 11/21/12 35,552 35,289 (263) Turkish Lira Buy 11/21/12 2,502,111 2,494,522 7,589 Goldman Sachs International Turkish Lira Buy 11/21/12 37,670 37,609 61 HSBC Bank USA, National Association Australian Dollar Buy 11/21/12 10,172,438 10,143,079 29,359 British Pound Sell 11/21/12 4,962,926 4,949,277 (13,649) Canadian Dollar Sell 11/21/12 2,399,239 2,410,591 11,352 Euro Buy 11/21/12 4,896,107 4,886,780 9,327 Norwegian Krone Sell 11/21/12 2,447,846 2,418,000 (29,846) Russian Ruble Buy 11/21/12 2,948,803 2,974,610 (25,807) JPMorgan Chase Bank, N.A. Australian Dollar Buy 11/21/12 8,074,372 8,044,556 29,816 Brazilian Real Buy 11/21/12 1,465,103 1,458,337 6,766 British Pound Sell 11/21/12 9,927,144 9,912,343 (14,801) Absolute Return 300 Fund 39 FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $348,423,656) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Canadian Dollar Sell 11/21/12 $6,930,091 $7,031,340 $101,249 Chilean Peso Buy 11/21/12 115,450 116,745 (1,295) Chilean Peso Sell 11/21/12 115,450 115,436 (14) Euro Buy 11/21/12 3,357,324 3,364,207 (6,883) Japanese Yen Sell 11/21/12 2,409,215 2,455,986 46,771 Mexican Peso Buy 11/21/12 2,473,067 2,523,161 (50,094) New Zealand Dollar Sell 11/21/12 1,497,917 1,505,473 7,556 Polish Zloty Buy 11/21/12 2,083,445 2,107,437 (23,992) Russian Ruble Buy 11/21/12 2,948,810 2,973,422 (24,612) South African Rand Buy 11/21/12 397,604 394,469 3,135 South African Rand Sell 11/21/12 397,604 410,729 13,125 Taiwan Dollar Buy 11/21/12 2,222,812 2,219,699 3,113 Taiwan Dollar Sell 11/21/12 2,222,812 2,219,020 (3,792) Turkish Lira Buy 11/21/12 2,825,231 2,830,769 (5,538) Royal Bank of Scotland PLC (The) Japanese Yen Sell 11/21/12 2,504,120 2,562,487 58,367 Swiss Franc Buy 11/21/12 220,185 218,704 1,481 State Street Bank and Trust Co. Australian Dollar Buy 11/21/12 4,347,356 4,324,110 23,246 Brazilian Real Buy 11/21/12 1,465,103 1,459,051 6,052 British Pound Sell 11/21/12 10,946,967 10,915,487 (31,480) Canadian Dollar Sell 11/21/12 4,840,214 4,885,519 45,305 Chilean Peso Buy 11/21/12 912,984 926,823 (13,839) Chilean Peso Sell 11/21/12 912,984 912,227 (757) Euro Sell 11/21/12 3,111,403 3,085,128 (26,275) Indonesian Rupiah Sell 11/21/12 728,667 724,849 (3,818) Japanese Yen Sell 11/21/12 6,107,912 6,252,762 144,850 Mexican Peso Buy 11/21/12 2,355,846 2,404,156 (48,310) New Zealand Dollar Sell 11/21/12 608,991 612,322 3,331 Norwegian Krone Sell 11/21/12 2,272,111 2,256,078 (16,033) Polish Zloty Buy 11/21/12 1,447,307 1,468,599 (21,292) Singapore Dollar Buy 11/21/12 108,048 124,480 (16,432) South African Rand Buy 11/21/12 478,852 475,865 2,987 South African Rand Sell 11/21/12 478,852 494,865 16,013 Swedish Krona Sell 11/21/12 2,393,592 2,376,568 (17,024) Taiwan Dollar Buy 11/21/12 1,481,870 1,481,061 809 Taiwan Dollar Sell 11/21/12 1,481,870 1,477,690 (4,180) Thai Baht Buy 11/21/12 1,301,675 1,299,236 2,439 Turkish Lira Buy 11/21/12 2,157,957 2,142,736 15,221 UBS AG Australian Dollar Buy 11/21/12 2,478,769 2,459,892 18,877 British Pound Sell 11/21/12 3,380,748 3,371,191 (9,557) 40 Absolute Return 300 Fund FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $348,423,656) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Canadian Dollar Sell 11/21/12 $2,407,847 $2,455,775 $47,928 Euro Buy 11/21/12 11,580,030 11,558,832 21,198 Japanese Yen Sell 11/21/12 169,435 173,434 3,999 Mexican Peso Buy 11/21/12 6,618 6,663 (45) Mexican Peso Sell 11/21/12 6,618 6,741 123 New Zealand Dollar Sell 11/21/12 1,834,529 1,844,498 9,969 Norwegian Krone Buy 11/21/12 64,450 71,847 (7,397) Philippines Peso Buy 11/21/12 1,253,651 1,241,359 12,292 Russian Ruble Buy 11/21/12 2,948,803 2,977,994 (29,191) Singapore Dollar Sell 11/21/12 2,912,878 2,890,143 (22,735) Swedish Krona Sell 11/21/12 2,281,877 2,272,172 (9,705) Swiss Franc Sell 11/21/12 6,258,616 6,216,077 (42,539) Taiwan Dollar Buy 11/21/12 651,036 656,067 (5,031) Thai Baht Buy 11/21/12 1,028,840 1,027,044 1,796 Turkish Lira Buy 11/21/12 1,380,676 1,378,560 2,116 WestPac Banking Corp. Australian Dollar Buy 11/21/12 1,344,433 1,340,390 4,043 British Pound Buy 11/21/12 1,707,075 1,707,783 (708) Canadian Dollar Sell 11/21/12 4,620,828 4,669,838 49,010 Euro Buy 11/21/12 7,113,279 7,121,162 (7,883) Japanese Yen Sell 11/21/12 2,415,667 2,448,756 33,089 Mexican Peso Buy 11/21/12 733,447 746,725 (13,278) Swedish Krona Sell 11/21/12 220,520 218,106 (2,414) Total FUTURES CONTRACTS OUTSTANDING at 10/31/12 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 101 $11,528,981 Dec-12 $(5,108) Canadian Government Bond 10 yr (Long) 28 3,842,763 Dec-12 27,909 Euro-Bobl 5 yr (Short) 15 2,446,417 Dec-12 (19,746) Euro-Bund 10 yr (Short) 20 3,672,769 Dec-12 (22,566) Euro-Swiss Franc 3 Month (Short) 110 29,525,663 Dec-12 (424,656) Japanese Government Bond 10 yr (Short) 1 1,806,965 Dec-12 (7,146) Japanese Government Bond 10 yr Mini (Short) 10 1,806,338 Dec-12 (6,940) U.K. Gilt 10 yr (Short) 3 576,786 Dec-12 7,932 U.S. Treasury Note 10 yr (Short) 4 532,125 Dec-12 (758) Total Absolute Return 300 Fund 41 WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/12 (premiums $1,140,986) Counterparty Fixed obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Deutsche Bank AG (1.75)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.75 $29,636,000 $398,456 1.75/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.75 29,636,000 625,409 E Extended settlement date on premium. TBA SALE COMMITMENTS OUTSTANDING at 10/31/12 (proceeds receivable $41,039,922) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, November 1, 2042 $34,000,000 11/14/12 $35,692,030 Government National Mortgage Association, 3s, November 1, 2042 5,000,000 11/20/12 5,325,391 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC $640,163,000 E $530,563 12/19/14 0.45% 3 month USD- LIBOR-BBA $(167,215) 2,242,000 E (1,883) 12/19/14 3 month USD- LIBOR-BBA 0.45% 561 73,776,000 E (4,430,400) 12/19/42 2.40% 3 month USD- LIBOR-BBA (1,133,350) 23,316,000 E 232,692 12/19/22 3 month USD- LIBOR-BBA 1.75% 201,915 209,681,000 E (2,013,783) 12/19/22 1.75% 3 month USD- LIBOR-BBA (1,737,006) 70,462,000 E — 12/19/22 3 month USD- LIBOR-BBA 1.805% 270,574 42,570,000 E — 12/19/22 3 month USD- LIBOR-BBA 1.83% 263,083 23,487,000 E — 12/19/22 3 month USD- LIBOR-BBA 1.80% 79,151 118,855,000 E (45,748) 12/19/17 3 month USD- LIBOR-BBA 0.90% 212,167 11,926,000 — 10/23/22 1.826% 3 month USD- LIBOR-BBA (119,695) 10,226,000 — 10/26/22 1.8205% 3 month USD- LIBOR-BBA (95,413) AUD 13,226,000 — 9/25/22 6 month AUD- BBR-BBSW 3.78687% 60,545 AUD 22,990,000 — 9/17/22 3.88% 6 month AUD- BBR-BBSW (279,593) AUD 2,348,000 — 10/4/22 6 month AUD- BBR-BBSW 3.542% (37,851) 42 Absolute Return 300 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. EUR 5,487,000 $— 10/12/22 6 month EUR- EURIBOR- REUTERS 1.755% $2,389 EUR 35,190,000 — 10/16/22 1.747% 6 month EUR- EURIBOR- REUTERS 32,162 EUR 8,083,000 — 10/26/22 6 month EUR- EURIBOR- REUTERS 1.8305% 68,909 EUR 1,670,000 — 10/2/22 6 month EUR- EURIBOR- REUTERS 1.724% (4,403) EUR 81,659,000 E — 8/3/17 1 month EUR- EONIA-OIS- COMPOUND 1.41727% 99,492 EUR 3,739,000 — 8/16/22 1.862% 6 month EUR- EURIBOR- REUTERS (63,903) EUR 4,288,000 — 9/10/22 6 month EUR- EURIBOR- REUTERS 1.8325% 51,236 GBP 7,940,000 — 10/19/22 6 month GBP- LIBOR-BBA 1.98375% 71,556 GBP 2,502,000 — 10/26/22 1.96% 6 month GBP- LIBOR-BBA (11,848) GBP 2,782,000 — 9/30/22 6 month GBP- LIBOR-BBA 1.865% (20,690) GBP 2,816,000 — 8/15/31 3.60% 6 month GBP- LIBOR-BBA (660,561) GBP 3,552,000 — 7/25/42 6 month GBP- LIBOR-BBA 2.8425% (120,789) GBP 6,303,000 — 7/25/22 1.885% 6 month GBP- LIBOR-BBA (11,212) GBP 1,930,000 — 8/2/22 6 month GBP- LIBOR-BBA 1.93% 15,359 GBP 4,500,000 — 9/17/22 6 month GBP- LIBOR-BBA 2.048% 94,645 GBP 11,064,000 — 9/21/22 1.9425% 6 month GBP- LIBOR-BBA (55,004) SEK 27,205,000 — 7/11/22 2.1275% 3 month SEK- STIBOR-SIDE (46,774) Citibank, N.A. $2,734,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 86,640 61,248,000 E 14,553 12/19/14 0.45% 3 month USD- LIBOR-BBA (52,208) 52,381,000 E (60,342) 12/19/17 0.90% 3 month USD- LIBOR-BBA (174,009) Absolute Return 300 Fund 43 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $84,217,000 E $(735,380) 12/19/22 1.75% 3 month USD- LIBOR-BBA $(624,213) 550,000 E 23,324 12/19/42 3 month USD- LIBOR-BBA 2.40% (1,255) EUR 7,956,000 — 8/2/22 6 month EUR- EURIBOR- REUTERS 1.80% 82,681 GBP 4,783,000 — 8/8/22 6 month GBP- LIBOR-BBA 1.97% 64,486 GBP 5,281,000 — 9/24/22 1.9175% 6 month GBP- LIBOR-BBA (3,851) SEK 37,318,000 — 8/2/22 3 month SEK- STIBOR-SIDE 2.285% 111,828 Credit Suisse International $3,642,000 — 10/15/22 1.73875% 3 month USD- LIBOR-BBA (8,457) 7,930,000 — 10/19/22 3 month USD- LIBOR-BBA 1.80375% 65,386 338,174,000 E (389,459) 12/19/14 3 month USD- LIBOR-BBA 0.45% (20,850) 37,833,000 E 32,571 12/19/17 3 month USD- LIBOR-BBA 0.90% 114,669 9,361,000 E 684,709 12/19/42 3 month USD- LIBOR-BBA 2.40% 266,366 118,587,000 E 126,151 12/19/14 0.45% 3 month USD- LIBOR-BBA (3,109) 16,964,000 E 28,938 12/19/17 0.90% 3 month USD- LIBOR-BBA (7,874) 26,862,000 E (1,733,282) 12/19/42 2.40% 3 month USD- LIBOR-BBA (532,817) 85,949,000 E 1,100,256 12/19/22 3 month USD- LIBOR-BBA 1.75% 986,803 415,574,000 E (4,905,675) 12/19/22 1.75% 3 month USD- LIBOR-BBA (4,357,066) AUD 5,514,000 — 9/21/22 6 month AUD- BBR-BBSW 3.8275% 46,117 AUD 4,632,000 — 7/17/22 3.77125% 6 month AUD- BBR-BBSW (23,549) AUD 7,113,000 — 7/24/22 6 month AUD- BBR-BBSW 3.665% (30,075) AUD 4,499,000 — 9/18/22 4.05% 6 month AUD- BBR-BBSW (122,218) CAD 4,112,000 — 10/24/22 2.28875% 3 month CAD- BA-CDOR (36,101) CHF 20,684,000 — 10/4/22 0.92% 6 month CHF- LIBOR-BBA (12,893) CHF 3,749,000 — 10/8/22 6 month CHF- LIBOR-BBA 0.905% (4,440) 44 Absolute Return 300 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CHF 3,878,000 $— 10/9/22 6 month CHF- LIBOR-BBA 0.92% $4,657 CHF 3,661,000 — 10/19/22 6 month CHF- LIBOR-BBA 0.94% 7,283 CHF 3,554,000 — 10/31/22 0.92% 6 month CHF- LIBOR-BBA 434 EUR 5,329,000 — 10/11/22 1 month EUR- EONIA-OIS- COMPOUND 1.4575% 5,621 EUR 3,419,000 — 10/26/22 6 month EUR- EURIBOR- REUTERS 1.831% 29,325 EUR 3,548,000 — 10/29/22 6 month EUR- EURIBOR- REUTERS 1.86% 42,078 EUR 7,278,000 — 8/10/22 1.87% 6 month EUR- EURIBOR- REUTERS (134,017) EUR 2,977,000 — 9/19/22 6 month EUR- EURIBOR- REUTERS 1.913% 63,346 GBP 2,155,000 — 10/5/22 1.905% 6 month GBP- LIBOR-BBA 3,762 GBP 12,249,000 — 8/2/22 6 month GBP- LIBOR-BBA 1.9125% 25,525 GBP 6,910,000 — 9/11/22 1.93% 6 month GBP- LIBOR-BBA (6,309) GBP 3,636,000 — 9/13/22 1.985% 6 month GBP- LIBOR-BBA (43,780) SEK 103,384,000 — 10/11/22 2.07% 3 month SEK- STIBOR-SIDE 4,380 SEK 36,268,000 — 10/29/22 3 month SEK- STIBOR-SIDE 2.105% 13,521 Deutsche Bank AG $1,383,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 42,873 15,708,000 E 4,873 12/19/17 0.90% 3 month USD- LIBOR-BBA (29,214) 131,445,000 E (1,236,654) 12/19/22 1.75% 3 month USD- LIBOR-BBA (1,063,147) 77,168,000 E 1,061,776 12/19/22 3 month USD- LIBOR-BBA 1.75% 959,914 Goldman Sachs International 5,648,000 — 10/30/22 1.80625% 3 month USD- LIBOR-BBA (43,561) 89,830,000 E (61,884) 12/19/14 3 month USD- LIBOR-BBA 0.45% 36,030 Absolute Return 300 Fund 45 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $52,322,000 E $(100,030) 12/19/17 0.90% 3 month USD- LIBOR-BBA $(213,568) 8,867,000 E (38,571) 12/19/22 1.75% 3 month USD- LIBOR-BBA (26,867) 160,854,000 E 1,924,741 12/19/22 3 month USD- LIBOR-BBA 1.75% 1,712,413 65,818,000 E 4,677,771 12/19/42 3 month USD- LIBOR-BBA 2.40% 1,736,365 CHF 7,018,000 — 10/4/22 0.92% 6 month CHF- LIBOR-BBA (4,374) CHF 3,824,000 — 10/18/22 6 month CHF- LIBOR-BBA 0.91% (4,221) EUR 4,368,000 — 10/11/22 1 month EUR- EONIA-OIS- COMPOUND 1.46333% 7,271 EUR 11,938,000 — 10/18/22 1.818% 6 month EUR- EURIBOR- REUTERS (90,784) EUR 3,548,000 — 10/29/22 1 month EUR- EONIA-OIS- COMPOUND 1.554% 39,903 EUR 148,470,000 E — 8/1/17 1 month EUR- EONIA-OIS- COMPOUND 1.425% 202,061 EUR 74,235,000 E — 8/9/17 1 month EUR- EONIA-OIS- COMPOUND 1.4775% 138,556 EUR 74,235,000 E — 8/9/17 1 month EUR- EONIA-OIS- COMPOUND 1.497% 156,838 EUR 74,426,000 — 8/30/14 1 month EUR- EONIA-OIS- COMPOUND 0.11% (28,397) EUR 74,426,000 — 8/30/14 0.309% 3 month EUR- EURIBOR- REUTERS (43,710) EUR 74,426,000 — 8/31/14 1 month EUR- EONIA-OIS- COMPOUND 0.11% (28,408) EUR 74,426,000 — 8/31/14 0.314% 3 month EUR- EURIBOR- REUTERS (53,501) EUR 94,000 E — 8/31/17 1.3802% 1 month EUR- EONIA-OIS- COMPOUND (15) EUR 74,426,000 — 9/3/14 1 month EUR- EONIA-OIS- COMPOUND 0.086% (77,531) 46 Absolute Return 300 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 74,426,000 $— 9/3/14 0.283% 3 month EUR- EURIBOR- REUTERS $8,682 EUR 9,220,000 — 9/25/22 1.824% 6 month EUR- EURIBOR- REUTERS (92,307) GBP 2,816,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 304,234 GBP 3,676,000 — 10/10/22 1.88% 6 month GBP- LIBOR-BBA 21,663 GBP 13,585,000 — 8/2/22 6 month GBP- LIBOR-BBA 1.91% 23,088 GBP 4,459,000 — 8/7/22 1.9775% 6 month GBP- LIBOR-BBA (65,326) GBP 11,018,000 — 8/28/22 1.9225% 6 month GBP- LIBOR-BBA (13,015) SEK 38,769,000 — 10/11/22 3 month SEK- STIBOR-SIDE 2.06% (6,935) JPMorgan Chase Bank NA $122,266,000 E (222,991) 12/19/17 0.90% 3 month USD- LIBOR-BBA (488,308) 71,442,000 E (370,008) 12/19/22 1.75% 3 month USD- LIBOR-BBA (275,704) 62,203,000 E 683,134 12/19/22 3 month USD- LIBOR-BBA 1.75% 601,025 22,525,000 E 2,274,471 12/19/42 3 month USD- LIBOR-BBA 2.40% 1,267,829 140,046,000 E — 12/19/22 3 month USD- LIBOR-BBA 1.854% 1,180,588 39,980,000 — 10/11/22 1.7776% 3 month USD- LIBOR-BBA (253,285) CAD 7,254,000 — 10/3/22 2.15% 3 month CAD- BA-CDOR 20,492 CAD 6,356,000 — 10/26/22 2.274% 3 month CAD- BA-CDOR (46,655) CAD 3,390,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR (88,820) CAD 15,775,000 — 5/2/15 3 month CAD- BA-CDOR 1.6575% 145,824 EUR 3,623,000 — 7/30/22 6 month EUR- EURIBOR- REUTERS 1.803% 39,785 JPY 379,619,000 — 9/19/22 0.80% 6 month JPY- LIBOR-BBA (17,506) MXN 14,762,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (75,749) MXN 19,089,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (97,732) Absolute Return 300 Fund 47 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA cont. MXN 63,220,000 $— 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO $(191,401) MXN 6,909,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (20,917) MXN 63,220,000 — 8/19/20 1 month MXN- TIIE-BANXICO 6.615% 258,841 MXN 40,760,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 196,060 UBS AG CHF 74,153,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (476,457) Total E Extended effective date. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $1,416,172 $— 1/12/40 5.00% (1 month Synthetic MBX $2,665 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 307,837 — 1/12/41 5.00% (1 month Synthetic MBX 1,397 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 5,979,084 — 1/12/40 4.50% (1 month Synthetic MBX 8,764 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 9,784,181 — 1/12/40 5.00% (1 month Synthetic MBX 18,412 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 8,049,369 — 1/12/41 5.00% (1 month Synthetic MBX 16,395 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 37,697,875 — 1/12/38 (6.50%) 1 month Synthetic MBX (230,232) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 11,020,983 — 1/12/41 5.00% (1 month Synthetic MBX 22,448 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 48 Absolute Return 300 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $4,085,629 $— 1/12/41 5.00% (1 month Synthetic MBX $8,322 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,088,567 — 1/12/40 4.00% (1 month Synthetic MBX 5,648 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,042,814 — 1/12/41 5.00% (1 month Synthetic MBX 4,161 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,325,728 (6,759) 1/12/39 6.00% (1 month Synthetic TRS 19,544 USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 32,721,984 — 1/12/38 (6.50%) 1 month Synthetic MBX (199,843) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 26,495,301 — 1/12/41 5.00% (1 month Synthetic MBX 53,967 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 9,262,301 — 1/12/40 4.00% (1 month Synthetic MBX 16,938 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,082,585 — 1/12/40 4.00% (1 month Synthetic TRS 4,301 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 748,445 — 1/12/38 6.50% (1 month Synthetic TRS 2,201 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 4,104,567 — 1/12/38 (6.50%) 1 month Synthetic MBX (25,068) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,760,000 — 4/7/16 (2.63%) USA Non Revised (121,524) Consumer Price Index-Urban (CPI-U) 4,085,629 — 1/12/41 5.00% (1 month Synthetic MBX 8,322 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Absolute Return 300 Fund 49 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $23,931,358 $— 1/12/38 (6.50%) 1 month Synthetic MBX $(146,156) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 16,428,547 — 1/12/40 4.00% (1 month Synthetic MBX 30,043 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 13,811,201 — 1/12/38 (6.50%) 1 month Synthetic MBX (84,349) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 25,922,599 — 1/12/41 4.00% (1 month Synthetic TRS 179,896 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 9,201,186 — 1/12/41 4.00% (1 month Synthetic TRS 63,854 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,611,038 — 1/12/40 4.50% (1 month Synthetic MBX 3,827 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,747,943 — 1/12/40 5.00% (1 month Synthetic MBX 3,289 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 12,102,266 — 1/12/40 4.50% (1 month Synthetic MBX 17,739 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 45,256,507 — 1/12/41 5.00% (1 month Synthetic MBX 92,181 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,190,537 — 1/12/41 5.00% (1 month Synthetic MBX 22,793 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 565,860 — 1/12/41 5.00% (1 month Synthetic MBX 1,153 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,241,070 — 1/12/40 5.00% (1 month Synthetic MBX 2,336 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 50 Absolute Return 300 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $4,024,775 $— 1/12/40 5.00% (1 month Synthetic MBX $7,574 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,917,847 — 1/12/40 5.00% (1 month Synthetic MBX 5,491 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 2,279,100 — 1/12/41 5.00% (1 month Synthetic MBX 4,642 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,891,646 — 1/12/41 5.00% (1 month Synthetic MBX 3,853 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Credit Suisse International 2,723,752 — 1/12/41 5.00% (1 month Synthetic MBX 5,548 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 32,891 — 1/12/41 4.00% (1 month Synthetic TRS 228 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 12,186,353 — 1/12/38 (6.50%) 1 month Synthetic MBX (74,426) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Deutsche Bank AG 12,186,353 — 1/12/38 (6.50%) 1 month Synthetic MBX (74,426) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Goldman Sachs International 2,712,682 — 1/12/38 6.50% (1 month Synthetic TRS 7,978 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 9,507,387 — 1/12/38 6.50% (1 month Synthetic TRS 27,960 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 7,334,154 — 1/12/38 6.50% (1 month Synthetic TRS 21,569 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools Absolute Return 300 Fund 51 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,290,000 $— 3/1/16 2.47% USA Non Revised $37,769 Consumer Price Index-Urban (CPI-U) 2,467,500 — 3/3/16 2.45% USA Non Revised 25,761 Consumer Price Index-Urban (CPI-U) 9,212,071 — 1/12/38 6.50% (1 month Synthetic TRS 27,092 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 13,310,297 — 1/12/41 5.00% (1 month Synthetic MBX 27,111 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 995,839 — 1/12/41 4.00% (1 month Synthetic TRS 6,911 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 11,390,585 — 1/12/38 (6.50%) 1 month Synthetic MBX (69,566) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,279,238 — 1/12/38 (6.50%) 1 month Synthetic MBX (26,135) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,020,435 (4,247) 1/12/39 6.00% (1 month Synthetic TRS 14,118 USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 527,872 — 1/12/38 6.50% (1 month Synthetic TRS 1,552 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 6,900,890 — 1/12/41 4.00% (1 month Synthetic TRS 47,890 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 859,375 — 1/12/41 4.00% (1 month Synthetic TRS 5,964 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 15,604,219 — 1/12/38 (6.50%) 1 month Synthetic MBX (95,300) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,258,038 — 1/12/38 6.50% (1 month Synthetic TRS 3,700 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 52 Absolute Return 300 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,580,054 $— 1/12/38 6.50% (1 month Synthetic TRS $7,588 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 691,169 — 1/12/38 (6.50%) 1 month Synthetic MBX (4,221) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,843,186 — 1/12/38 (6.50%) 1 month Synthetic MBX (11,257) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,647,000 — 4/3/17 2.3225% USA Non Revised 34,190 Consumer Price Index-Urban (CPI-U) 7,647,000 — 4/4/17 2.35% USA Non Revised 45,469 Consumer Price Index-Urban (CPI-U) 2,504,093 — 1/12/38 6.50% (1 month Synthetic TRS 7,364 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 5,008,185 — 1/12/38 6.50% (1 month Synthetic TRS 14,729 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 3,392,478 — 1/12/38 6.50% (1 month Synthetic TRS 9,977 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 7,647,000 — 4/5/17 2.355% USA Non Revised 47,595 Consumer Price Index-Urban (CPI-U) 7,647,000 — 4/5/22 2.66% USA Non Revised (7,571) Consumer Price Index-Urban (CPI-U) 1,563,509 — 1/12/38 6.50% (1 month Synthetic TRS 4,598 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 10,419,129 — 1/12/38 6.50% (1 month Synthetic TRS 30,642 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools GBP 4,772,000 — 3/30/17 (3.0925%) GBP Non-revised (188,593) UK Retail Price Index Absolute Return 300 Fund 53 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. GBP 4,772,000 $— 4/2/17 (3.085%) GBP Non-revised $(212,096) UK Retail Price Index GBP 9,544,000 — 9/20/17 2.6625% GBP Non-revised 416 UK Retail Price Index GBP 4,772,000 — 9/21/17 2.66% GBP Non-revised (824) UK Retail Price Index GBP 4,772,000 — 4/3/17 (3.09%) GBP Non-revised (214,214) UK Retail Price Index JPMorgan Chase Bank NA GBP 4,325,000 — 9/12/14 2.825% GBP Non-revised 5,304 UK Retail Price Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/12 Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum depreciation Barclay’s Bank, PLC Irish Gov’t, 4.50%, 4/18/20 — $(60,491) $755,000 9/20/17 (100 bp) $(32,785) Obrigacoes Do Tesouro, 5.45%, 9/23/13 — (123,188) 755,000 9/20/17 (100 bp) (3,825) Credit Suisse International Spain Gov’t, 5.50%, 7/30/17 — (89,008) 755,000 9/20/17 (100 bp) (25,963) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in thatindex. 54 Absolute Return 300 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $140,025,388 $— Foreign government and agency bonds and notes — 22,475,274 — Mortgage-backed securities — 382,114,802 — Purchased swap options outstanding — 2,868,469 — Senior loans — 67,637,498 — U.S. government and agency mortgage obligations — 326,959,514 — U.S. treasury obligations — 5,492,416 — Short-term investments 105,055,917 226,208,335 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $499,606 $— Futures contracts (451,079) — — Written swap options outstanding — (1,023,865) — TBA sale commitments — (41,017,421) — Interest rate swap contracts — 912,741 — Total return swap contracts — (673,616) — Credit default contracts — 210,114 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Absolute Return 300 Fund 55 Statement of assets and liabilities 10/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,150,561,866) $1,175,861,696 Affiliated issuers (identified cost $102,975,917) (Note 6) 102,975,917 Cash 4,884,330 Interest and other receivables 4,846,203 Receivable for shares of the fund sold 1,484,924 Receivable for investments sold 192,214,301 Receivable for sales of delayed delivery securities (Note 1) 42,115,974 Unrealized appreciation on swap contracts (Note 1) 13,750,166 Premium paid on swap contracts (Note 1) 16,629,783 Unrealized appreciation on forward currency contracts (Note 1) 1,493,083 Total assets LIABILITIES Payable for variation margin (Note 1) 9,897 Payable for investments purchased 204,445,305 Payable for purchases of delayed delivery securities (Note 1) 305,202,516 Payable for shares of the fund repurchased 6,438,686 Payable for compensation of Manager (Note 2) 141,142 Payable for investor servicing fees (Note 2) 117,914 Payable for custodian fees (Note 2) 58,193 Payable for Trustee compensation and expenses (Note 2) 59,072 Payable for administrative services (Note 2) 1,937 Payable for distribution fees (Note 2) 295,112 Unrealized depreciation on forward currency contracts (Note 1) 993,477 Written options outstanding, at value (premiums $1,140,986) (Notes 1 and 3) 1,023,865 Premium received on swap contracts (Note 1) 13,400,523 Unrealized depreciation on swap contracts (Note 1) 16,530,187 TBA sale commitments, at value (proceeds receivable $41,039,922) (Note 1) 41,017,421 Collateral on certain derivative contracts, at value (Note 1) 7,224,979 Other accrued expenses 192,027 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,000,391,283 Undistributed net investment income (Note 1) 6,322,652 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (70,212,866) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 22,603,055 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 56 Absolute Return 300 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($518,088,370 divided by 48,960,220 shares) $10.58 Offering price per class A share (100/99.00 of $10.58)* $10.69 Net asset value and offering price per class B share ($13,859,473 divided by 1,316,784 shares)** $10.53 Net asset value and offering price per class C share ($201,888,616 divided by 19,340,298 shares)** $10.44 Net asset value and redemption price per class M share ($11,914,440 divided by 1,129,070 shares) $10.55 Offering price per class M share (100/99.25 of $10.55)* $10.63 Net asset value, offering price and redemption price per class R share ($733,829 divided by 69,608 shares) $10.54 Net asset value, offering price and redemption price per class R5 share ($10,199 divided by 960 shares) $10.63† Net asset value, offering price and redemption price per class R6 share ($10,199 divided by 960 shares) $10.63† Net asset value, offering price and redemption price per class Y share ($212,598,998 divided by 20,005,037 shares) $10.63 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Absolute Return 300 Fund 57 Statement of operations Year ended 10/31/12 INVESTMENT INCOME Interest (net of foreign tax of $32,578) (including interest income of $92,560 from investments in affiliated issuers) (Note 6) EXPENSES Compensation of Manager (Note 2) 6,578,455 Investor servicing fees (Note 2) 1,710,863 Custodian fees (Note 2) 144,292 Trustee compensation and expenses (Note 2) 98,328 Administrative services (Note 2) 36,183 Distribution fees (Note 2) 4,175,211 Other 414,765 Fees waived and reimbursed by Manager (Note 2) (2,223,594) Total expenses Expense reduction (Note 2) (1,483) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (16,824,442) Net realized loss on swap contracts (Note 1) (26,764,359) Net realized loss on futures contracts (Note 1) (5,607,702) Net realized loss on foreign currency transactions (Note 1) (16,318,282) Net realized loss on written options (Notes 1 and 3) (28,156,412) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 7,017,649 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 82,915,817 Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 58 Absolute Return 300 Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 10/31/12 Year ended 10/31/11 Operations: Net investment income $33,461,192 $48,972,495 Net realized loss on investments and foreign currency transactions (93,671,197) (32,675,405) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 89,933,466 (62,808,951) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (7,704,865) (16,056,244) Class B (126,092) (394,628) Class C (738,438) (5,426,425) Class M (159,111) (416,717) Class R (5,792) (17,871) Class Y (3,956,762) (8,311,662) Net realized short-term gain on investments Class A — (1,060,382) Class B — (28,976) Class C — (450,415) Class M — (27,781) Class R — (1,247) Class Y — (521,030) From net realized long-term gain on investments Class A — (1,161,372) Class B — (31,736) Class C — (493,311) Class M — (30,427) Class R — (1,365) Class Y — (570,651) Increase (decrease) from capital share transactions (Note 4) (581,302,700) 608,933,232 Total increase (decrease) in net assets NET ASSETS Beginning of year 1,523,374,423 995,955,292 End of year (including undistributed net investment income of $6,322,652 and $16,529,880, respectively) The accompanying notes are an integral part of these financial statements. Absolute Return 300 Fund 59 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A October 31, 2012 .31 (.01) (.10) — — .82 d 2.94 d 238 e October 31, 2011 .38 (.56) (.32) (.04) — .87 d 3.55 d 188 e October 31, 2010 .45 (.08) (.10) — — f 1.09 4.18 219 e October 31, 2009† .32 .33 — f — — f — f * 1.11* d 3.02* d 39* Class B October 31, 2012 .28 .01 (.08) — — 1.02 d 2.71 d 238 e October 31, 2011 .37 (.58) (.29) (.04) — 1.07 d 3.48 d 188 e October 31, 2010 .41 (.08) (.07) — — f 1.41 3.81 219 e October 31, 2009† .26 .34 — f — — f — f * 1.63* d 2.49* d 39* Class C October 31, 2012 .22 .01 (.03) — — 1.57 d 2.19 d 238 e October 31, 2011 .30 (.57) (.25) (.04) — 1.62 d 2.86 d 188 e October 31, 2010 .37 (.08) (.08) — — f 1.84 3.40 219 e October 31, 2009† .28 .31 — f — — f — f * 1.76* d 2.66* d 39* Class M October 31, 2012 .30 — f (.10) — — .87 d 2.89 d 238 e October 31, 2011 .38 (.57) (.32) (.04) — .92 d 3.56 d 188 e October 31, 2010 .45 (.08) (.10) — — f 1.16 4.12 219 e October 31, 2009† .29 .34 — f — — f — f * 1.24* d 2.74* d 39* Class R October 31, 2012 .28 — f (.08) — — 1.07 d 2.68 d 238 e October 31, 2011 .36 (.57) (.30) (.04) — 1.12 d 3.35 d 188 e October 31, 2010 .43 (.08) (.08) — — f 1.34 3.95 219 e October 31, 2009† .30 .32 — f — — f — f * 88 1.33* d 2.87* d 39* Class R5 October 31, 2012‡ .09 .12 — * .18* d .84 * d 238 e Class R6 October 31, 2012‡ .09 .12 — * .18* d .84 * d 238 e Class Y October 31, 2012 .33 — f (.13) — — .57 d 3.20 d 238 e October 31, 2011 .41 (.56) (.34) (.04) — .62 d 3.82 d 188 e October 31, 2010 .48 (.08) (.11) — — f .84 4.41 219 e October 31, 2009† .39 .28 — f — — f — f * .90* d 3.67* d 39* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 60 Absolute Return 300 Fund Absolute Return 300 Fund 61 Financial highlights (Continued) * Not annualized. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/12 10/31/11 10/31/09 Class A 0.19% 0.18% 0.15% Class B 0.19 0.18 0.15 Class C 0.19 0.18 0.15 Class M 0.19 0.18 0.15 Class R 0.19 0.18 0.15 Class R5 0.05 N/A N/A Class R6 0.03 N/A N/A Class Y 0.19 0.18 0.15 e Portfolio turnover excludes TBA purchase and sale transactions. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 62 Absolute Return 300 Fund Notes to financial statements 10/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from November 1, 2011 through October 31, 2012. Putnam Absolute Return 300 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to earn a positive total return that exceeds the rate of inflation by 300 basis points (or 3.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. These strategies include investments in the following asset categories: (a) sovereign debt: obligations of governments in developed and emerging markets; (b) corporate credit: investment grade debt, high yield debt (sometimes referred to as “junk bonds”), bank loans, convertible bonds and structured credit; and (c) securitized assets: mortgage-backed securities, asset-backed securities, commercial mortgage-backed securities and collateralized mortgage obligations. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, bonds with moderate exposure to interest rate and credit risks. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR classR5, classR6 and classY shares. The fund began offering classR5 and classR6 shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase (on purchases prior to April 5, 2010, a contingent deferred sales charge on ClassB shares is applicable if they are sold within four years of purchase). ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Absolute Return 300 Fund 63 If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized 64 Absolute Return 300 Fund between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts include premiums that do not settle until the expiration date of the contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $2,610,700,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average of approximately 790 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $1,216,800,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge Absolute Return 300 Fund 65 sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $6,383,500,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between 66 Absolute Return 300 Fund the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $17,100,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $4,918,228 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,562,657 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $5,187,712. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Absolute Return 300 Fund 67 Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2012, the fund had a capital loss carryover of $69,454,813 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $30,346,374 $33,886,552 $64,232,926 * 5,221,887 N/A 5,221,887 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, realized gains and losses on certain futures contracts, income on swap contracts and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $30,977,360 to decrease undistributed net investment income, $4 to decrease paid-in-capital and $30,977,364 to decrease accumulated net realized losses. 68 Absolute Return 300 Fund The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $32,753,298 Unrealized depreciation (8,566,977) Net unrealized appreciation 24,186,321 Undistributed ordinary income 6,569,304 Capital loss carryforward (69,454,813) Cost for federal income tax purposes $1,254,770,964 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.730% of the first $5 billion, 0.530% of the next $50 billion, 0.680% of the next $5 billion, 0.510% of the next $50 billion, 0.630% of the next $10 billion, 0.500% of the next $100 billion and 0.580% of the next $10 billion, 0.495% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 3.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.12%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.585% of the fund’s average net assets before a decrease of $325,140 (0.028% of the fund’s average net assets) based on performance. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2013, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s distribution plans) will not exceed an annual rate of 0.60% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $2,223,594 as a result of this limit. Absolute Return 300 Fund 69 Putnam Management has also contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. In December 2012, the Trustees of the fund approved a new management contract that would have the fund pay Putnam Management a management fee at an annual rate of 0.60% based on the fund’s average net assets. Pursuant to the contract, Putnam Management would pay or reimburse the fund for all of the fund’s other operating expenses, excluding payments under the fund’s distribution plan, any performance based fee, brokerage, interest, taxes, investment-related expenses, extraordinary and acquired fund fees and expenses. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: ClassA $935,498 ClassR5 $4 ClassB 21,576 ClassR6 2 ClassC 354,764 ClassY 377,157 ClassM 20,748 Total ClassR 1,114 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $1,483 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $776, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. 70 Absolute Return 300 Fund Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,612,254 ClassM $42,942 ClassB 67,162 ClassR 3,854 ClassC 2,448,999 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $3,984 and $138 from the sale of classA and classM shares, respectively, and received $9,223 and $26,168 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $3,298 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,999,632,798 and $2,268,511,983, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $15,935,000 and $15,924,492, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the USD 3,095,298,304 $140,100,510 beginning of the reporting period CHF 15,020,000 $20,164 Options opened USD 2,258,723,944 109,131,961 CHF — — Options exercised USD (828,802,551) (22,475,564) CHF — — Options expired USD — — CHF — — Options closed USD (4,465,947,697) (225,615,921) CHF (15,020,000) (20,164) Written options outstanding at the USD 59,272,000 $1,140,986 end of the reporting period CHF — $— Absolute Return 300 Fund 71 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/12 Year ended 10/31/11 ClassA Shares Amount Shares Amount Shares sold 9,584,589 $99,378,437 60,585,292 $655,283,850 Shares issued in connection with reinvestment of distributions 651,575 6,593,943 1,406,851 15,025,173 10,236,164 105,972,380 61,992,143 670,309,023 Shares repurchased (41,263,297) (427,351,509) (27,653,993) (295,481,581) Net increase (decrease) Year ended 10/31/12 Year ended 10/31/11 ClassB Shares Amount Shares Amount Shares sold 171,422 $1,771,756 566,607 $6,081,412 Shares issued in connection with reinvestment of distributions 10,602 106,975 34,918 371,523 182,024 1,878,731 601,525 6,452,935 Shares repurchased (421,328) (4,358,200) (423,035) (4,520,019) Net increase (decrease) Year ended 10/31/12 Year ended 10/31/11 ClassC Shares Amount Shares Amount Shares sold 2,552,978 $26,203,722 14,953,968 $159,822,328 Shares issued in connection with reinvestment of distributions 57,918 582,079 455,808 4,831,565 2,610,896 26,785,801 15,409,776 164,653,893 Shares repurchased (11,730,137) (120,579,122) (7,346,583) (77,813,793) Net increase (decrease) Year ended 10/31/12 Year ended 10/31/11 ClassM Shares Amount Shares Amount Shares sold 117,273 $1,215,081 978,417 $10,578,695 Shares issued in connection with reinvestment of distributions 15,179 153,312 38,011 404,816 132,452 1,368,393 1,016,428 10,983,511 Shares repurchased (707,783) (7,326,760) (542,328) (5,747,386) Net increase (decrease) 72 Absolute Return 300 Fund Year ended 10/31/12 Year ended 10/31/11 ClassR Shares Amount Shares Amount Shares sold 17,883 $184,038 71,888 $772,978 Shares issued in connection with reinvestment of distributions 573 5,792 1,847 19,687 18,456 189,830 73,735 792,665 Shares repurchased (26,297) (273,100) (47,085) (509,129) Net increase (decrease) For the period 7/3/12 (commencement of operations) to 10/31/12 ClassR5 Shares Amount Shares sold 960 $10,000 Shares issued in connection with reinvestment of distributions — — 960 10,000 Shares repurchased — — Net increase For the period 7/3/12 (commencement of operations) to 10/31/12 ClassR6 Shares Amount Shares sold 960 $10,000 Shares issued in connection with reinvestment of distributions — — 960 10,000 Shares repurchased — — Net increase Year ended 10/31/12 Year ended 10/31/11 ClassY Shares Amount Shares Amount Shares sold 9,750,614 $101,156,780 34,278,961 $371,506,119 Shares issued in connection with reinvestment of distributions 237,559 2,411,226 536,455 5,740,069 9,988,173 103,568,006 34,815,416 377,246,188 Shares repurchased (25,198,856) (261,197,150) (22,235,438) (237,433,075) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 960 100% $10,199 ClassR6 960 100 10,199 Absolute Return 300 Fund 73 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $210,114 Payables $— Foreign exchange contracts Receivables 1,493,083 Payables 993,477 Investments, Receivables, Net Payables, Net assets— Unrealized assets— Unrealized Interest rate contracts appreciation 15,091,988* depreciation 13,459,338* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(229,984) $(229,984) Foreign exchange contracts — — (16,086,177) — $(16,086,177) Interest rate contracts (64,329,367) (5,607,702) — (26,534,375) $(96,471,444) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(334,839) $(334,839) Foreign exchange contracts — — 7,176,010 — $7,176,010 Interest rate contracts 13,098,213 (253,989) — 26,887,298 $39,731,522 Total Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $94,518,953 $1,082,357,473 $1,073,900,509 $92,560 $102,975,917 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 74 Absolute Return 300 Fund Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Absolute Return 300 Fund 75 Federal tax information (Unaudited) For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $12,691,060 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 76 Absolute Return 300 Fund About the Trustees Independent Trustees Absolute Return 300 Fund 77 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 78 Absolute Return 300 Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Absolute Return 300 Fund 79 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund ® The Putnam Fund for Growth and Income Absolute Return 300 Fund ® International Value Fund Absolute Return 500 Fund ® Multi-Cap Value Fund Absolute Return 700 Fund ® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 80 Absolute Return 300 Fund Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Retirement Income Fund Lifestyle 2 Conservative Fund Retirement Income Fund Lifestyle 3 Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. Dynamic Asset Allocation Growth Fund Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Absolute Return 300 Fund 81 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 82 Absolute Return 300 Fund Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Independent Registered Manager, Assistant Clerk, and Public Accounting Firm Robert T. Burns Associate Treasurer KPMG LLP Vice President and Chief Legal Officer Absolute Return 300 Fund 83 This report is for the information of shareholders of Putnam Absolute Return 300 Fund ® . It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 84 Absolute Return 300 Fund Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2012	$88,458	$ —	$5,150	$ — October 31, 2011	$86,680	$ —	$5,000	$ — For the fiscal years ended October 31 2012 and October 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $5,150 and $5,000 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees October 31, 2012	$ — $ — $ — $ — October 31, 2011	$ — $ — $ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — October 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 700Fund ® Annual report 10 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 81 About the Trustees 82 Officers 84 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Our active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: The U.S. economy has been exhibiting greater underlying strength than previously thought, with employment, consumer spending, manufacturing, and housing data all showing steady improvement this year. U.S. stocks and many international markets have responded by delivering strong returns. Still, the rise in equities has been accompanied by heightened investor anxiety, fostered by Europe’s ongoing troubles, China’s economic slowdown, and the looming “fiscal cliff” in the United States. We believe volatility will remain a feature of market behavior until these challenges are resolved. At Putnam, our portfolio managers and analysts are trained to uncover opportunities and manage risk in this type of environment. We also strongly believe that it is prudent for long-term investors to rely on the expertise of a trusted financial advisor, who can help them work toward their financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 700 Fund Interview with your fund’s portfolio manager Jeff, once again in the fund’s fiscal year, macro risks played a big role in financial markets. How would you characterize the twelve-month reporting period? In our view, three large macroeconomic risks loomed throughout the past year: a deleveraging crisis in Europe, a slowdown in the U.S. economy, and a hard economic landing in China. Markets appeared to move up and down throughout the year in reflection of how greatly investors feared these risks. At the start of the period in November2011, we saw a few months of optimism, as the U.S. economy grew and the European Central Bank [ECB] extended to banks three years of lending support. This was followed by pessimism from approximately March until June on fears of rising borrowing costs for Spain and Italy, political instability in Greece, and economic slowdowns in the United States and China. Real U.S. GDP grew at a 4.1% rate in the final three months of 2011, but since then has struggled to grow at half that pace. Nevertheless, optimism returned in the final months on signs of significant new monetary interventions by the ECB, the Federal Reserve, and other central banks. Putting aside perceptions, the period ended amid economic weakness, with the United States and China continuing to grow at subpar rates, and Europe in recession. Nevertheless, markets have remained upbeat, and we saw positive results from many of our strategies. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/12. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Absolute Return 700 Fund 5 What were some of the defining elements of your strategy during the fund’s fiscal year? In our analysis, the past year constituted an appropriate environment for taking moderately more investment risk, and so we increased exposure to upward movement in risk assets, primarily stocks and high-yield bonds. In our absolute return approach, this means taking risk with strategies that seek to limit the potential volatility of those exposures. We wanted to participate in the stock market’s potential rise but with a degree of stability. How did you execute this strategy? We favored stocks that have historically performed with less volatility than the market in general. We also made a significant allocation to high-yield securities. This asset class typically trades similarly with equities, but with less long-term volatility. In our opinion, high-yield bonds were also fundamentally attractive. In our view, many high-yield issuers today are companies with strong balance sheets and attractive market valuations — attributes that can support stable performance. The sector as a whole has benefited from a relatively low corporate default rate over the past couple of years. How did this positioning influence performance? These strategies largely succeeded. Both the stocks and the high-yield securities in the portfolio provided strong, positive Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary overtime. 6 Absolute Return 700 Fund returns for the year, and did not increase the fund’s volatility. What non-directional strategies did you pursue? We regard many of our fixed-income strategies to be non-directional because they are not aligned with the primary drivers of performance in the broad fixed-income market, such as interest-rate and inflation risk. Instead their results are influenced by factors specific to each sector. The fixed-income strategies delivered positive returns with generally low volatility during the reporting period. In the first couple of months of the fiscal period, there was some weakness in non-agency residential mortgage-backed securities [RMBS]. We purchased these securities because we believed the significant discounts made them fundamentally attractive. The securities continued to offer attractive income and total return potential. Their performance during the reporting period just completed is a better reflection of their positive investment attributes, in our view. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/12. Short-term holdings, derivatives securities, and TBA commitments are excluded. Holdings will vary over time. Absolute Return 700 Fund 7 We also saw strong results from a strategy that combines research in what we call forensic accounting with long-short positions. We seek to identify stocks of companies whose accounting conventions appear to be aggressive and tend to have high correlation with stock underperformance. Examples include unusually high accounts receivable, or accelerated revenue recognition. When we find such companies, we establish short exposure to their stocks, then offset this position with a long exposure by purchasing an option on a broad market index. Under this strategy, we expect the combined position to be less volatile than a position in the stock only. Why do you offset these positions with long market exposure? If the stock sold short appreciates because the market in general rises, our option becomes more valuable. It’s one way that we can hedge the risk that the stock’s price moves in a different direction than we anticipate. Conversely, we also buy stocks that we think the market has significantly undervalued, and we offset this with a short position using options. During the period for example, we selected Apple as a stock holding, and offset this position with a short position on the Nasdaq Composite Index. Although Apple underperformed in the later months of the period, we have continued to hold it because we believe it can outperform the market. In most of our long-short positions based on the forensic accounting screen, the stocks moved in the direction that we had anticipated. Given that the market also advanced, the long positions generally proved profitable, while the short positions did not fare as well. Which of the fund’s otherpositions yielded disappointing results during the reportingperiod? Since our basic stance was to own risk assets which, as it turned out, performed as well as we had expected, underperformance primarily occurred in the hedges we had established to protect the fund. These included a short position in the euro and hedges against sovereign risk in the euro area. For example, we built exposure to the This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Absolute Return 700 Fund potential that the yields on the sovereign bonds of France and Germany would widen. We did this because we saw that when the crisis flared up in 2011, the yield spread of French bonds, compared with German bonds, widened substantially. We established the position this year when the yield differential was rather small, expecting that it could not narrow much more, but could widen a great deal should the euro area plunge into greater instability. In other words, we had an asymmetric opportunity, with greater return potential than loss potential. However, in this case, the yield differential tightened. Investors became more comfortable with taking the additional risk of investing in French bonds over German bonds. It reaffirmed why we seek to hedge the risks of our active positions. Do you view the market advance in the final few months of the fiscal year as a sign of lower risk or greater investor complacency? We believe there is evidence supporting both of those possibilities, but, in our view, there is a greater amount of complacency. On one hand, we believe economic data in China and the United States have become more reassuring in the past few months, and the possibility of an abrupt deleveraging crisis in Europe has dissipated. However, in the case of Europe, the pricing of securities designed to protect investors from a crisis has fallen precipitously, perhaps by more than is justified given that Europe still faces significant challenges. In the United States, we also believe the market might not be appropriately discounting the risk posed by the federal fiscal contraction likely to occur in 2013, known as the “fiscal cliff,” a result of looming legislated federal spending cuts and tax increases. Given the difficulty of reaching agreements in Washington, we anticipate seeing some degree of market volatility that is not yet priced into many assets, in our estimation. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Absolute Return 700 Fund 9 What is your outlook for markets and the economy over the coming year? We believe the process of reaching a resolution to the fiscal cliff might lay bare the divisions that still exist in the country, and this could be a source of market volatility. It’s important for political leaders to approach the problem analytically, in our view, and strive for effective solutions rather than trying to continue to win small victories over the opposition. Should leaders achieve a reasonable solution to avoid the impending fiscal cliff, we would be optimistic about the potential for economic growth. We believe there are positive signs in the consumer sector, for example, such as rising consumer confidence and greater stability in home prices that can encourage spending. Absent a major fiscal contraction, we believe the recovery can proceed. The portfolio continues to hold the risk assets that we have found attractive during the past year, offset by a variety of hedges. We believe this is the right positioning given the opportunities in the markets. Jeff, thanks for discussing the fund and its strategies today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James A. Fetch; Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS After decelerating in the middle of the year, the world’s two largest economies— the United States and China — are showing signs of growth. Stronger housing demand and hiring is appearing in the United States, and factory output and retail sales are rising in China, potentially marking an end to the recent slowdown in that economy. This fall, President Barack Obama was elected to a second term in the United States, and XiJinping, in a once-in-a-decade transition of power, was named President of China. Neither country is without its potential difficulties, however. The United States must produce a budget agreement that averts the across-the-board tax increases and austerity measures in the “fiscal cliff,” and China’s new leadership remains untested. 10 Absolute Return 700 Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 29.05% 21.63% 25.16% 22.16% 25.32% 25.32% 26.16% 21.78% 27.41% 30.08% 30.08% 30.08% Annual average 6.84 5.21 5.99 5.33 6.03 6.03 6.21 5.24 6.49 7.06 7.06 7.06 3 years 15.64 8.99 12.96 9.96 13.00 13.00 13.66 9.71 14.58 16.45 16.45 16.45 Annual average 4.96 2.91 4.15 3.22 4.16 4.16 4.36 3.14 4.64 5.21 5.21 5.21 1 year 7.97 1.78 7.13 2.13 7.16 6.16 7.40 3.61 7.77 8.31 8.31 8.31 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 10/31/12 BofA Merrill Lynch Barclays U.S. U.S. Treasury Bill Index Aggregate Bond Index S&P 500 Index Life of fund 0.74% 27.16% 77.89% Annual average 0.19 6.43 16.12 3 years 0.46 19.38 45.09 Annual average 0.15 6.08 13.21 1 year 0.09 5.25 15.21 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Absolute Return 700 Fund 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $12,516 ($12,216 with contingent deferred sales charge). ClassC shares would have been valued at $12,532, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $12,178. A $10,000 investment in the fund’s class R, R5, R6 and class Y shares would have been valued at $12,741, $13,008, $13,008 and $13,008, respectively. Fund price and distribution information For the 12-month period ended 10/31/12 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 — — 1 Income $0.437 $0.360 $0.363 $0.380 $0.410 — — $0.464 Capital gains — Total — — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/11 $11.35 $12.04 $11.19 $11.19 $11.23 &NBSP;> $11.64 $11.25 — — $11.37 7/2/12* — $11.56 $11.56 — 10/31/12 11.78 12.50 11.60 11.60 11.65 12.07 11.68 11.81 11.81 11.81 The classification of distributions, if any, is an estimate. Before-sales-charge share value for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, if applicable, is calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of class R5 and class R6 shares. 12 Absolute Return 700 Fund Fund performance as of most recent calendar quarter Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value .value value Life of fund 29.60% 22.15% 25.92% 22.92% 26.08% 26.08% 26.81% 22.41% 27.96% 30.63% 30.63% 30.63% Annual average 7.12 5.45 6.31 5.63 6.34 6.34 6.51 5.51 6.76 7.35 7.35 7.35 3 years 16.75 10.01 14.06 11.06 14.20 14.20 14.76 10.75 15.59 17.47 17.47 17.47 Annual average 5.30 3.23 4.48 3.56 4.53 4.53 4.70 3.46 4.95 5.51 5.51 5.51 1 year 11.67 5.27 10.85 5.85 10.88 9.88 11.12 7.19 11.40 12.02 12.02 12.02 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 10/31/11* 1.37% 2.12% 2.12% 1.87% 1.62% 1.12%** 1.04%** 1.12% Total annual operating expenses for the fiscal year ended 10/31/11 1.45% 2.20% 2.20% 1.95% 1.70% 1.14%** 1.04%** 1.20% Annualized expense ratio for the six-month period ended 10/31/12†‡ 1.31% 2.06% 2.06% 1.81% 1.56% 1.04% 0.94% 1.06% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/13. ** Expenses for class R5 and R6 shares are based on the other expenses of class A shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to class R5 and R6 shares. † For the fund’s most recent fiscal half year or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 10/31/12; may differ from expense ratios based on one-year data in the financial highlights. ‡ Includes a decrease of 0.04% (in the case of class R5 and R6, a decrease of 0.05%) from annualizing the performance fee adjustment for the six months ended 10/31/12. Absolute Return 700 Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2012 (or, in the case of class R5 and R6 shares, for the period from July 3, 2012 (commencement of operations)) to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.63 $10.40 $10.40 $9.14 $7.89 $3.48# $3.14# $5.37 Ending value (after expenses) $1,012.00 $1,007.80 $1,007.80 $1,009.50 $1,011.30 $1,021.60 $1,021.60 $1,013.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12 (or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 10/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. # Had expenses for class R5 and R6 shares been shown for the entire period from 5/1/12 to 10/31/12, they would have been higher. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2012, use the following calculation method. To find the value of your investment on May 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.65 $10.43 $10.43 $9.17 $7.91 $5.28 $4.77 $5.38 Ending value (after expenses) $1,018.55 $1,014.78 $1,014.78 $1,016.04 $1,017.29 $1,019.91 $1,020.41 $1,019.81 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12 (or, in the case of class R5 and R6 shares, for the period from 7/3/12 (commencement of operations) to 10/31/12). The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Absolute Return 700 Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Absolute Return 700 Fund 15 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2012, Putnam employees had approximately $338,000,000 and the Trustees had approximately $82,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Absolute Return 700 Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and anotheraffiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and Absolute Return 700 Fund 17 • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve-month period under the new management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain 18 Absolute Return 700 Fund competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). In addition, effective through at least June 30, 2013, Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) to the extent that expenses of your fund (before any performance adjustment to the fund’s management fee and exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s distribution plans) would exceed 1.10% of the fund’s average net assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 1st quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, Absolute Return 700 Fund 19 college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the total return of your fund, and your fund’s performance relative to its targeted annualized return, over the one- and three-year periods ended December 31, 2011. Putnam Absolute Return 700 Fund’s class A shares’ return net of fees and expenses was positive and lagged its targeted annualized return over the one- and three-year periods. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered steps that Putnam Management had taken to support improved performance. These changes 20 Absolute Return 700 Fund included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. Absolute Return 700 Fund 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Absolute Return 700 Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Absolute Return 700 Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Absolute Return 700 Fund (the “fund”) at October 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 13, 2012 Absolute Return 700 Fund 23 The fund’s portfolio 10/31/12 COMMON STOCKS (29.8%)* Shares Value Basic materials (0.9%) Allied Nevada Gold Corp. † 10,800 $398,736 Bemis Co., Inc. 12,100 399,905 FMC Corp. 12,300 658,296 International Flavors & Fragrances, Inc. 8,077 521,936 Newmont Mining Corp. 23,198 1,265,451 PPG Industries, Inc. 9,912 1,160,496 Royal Gold, Inc. 6,100 537,288 Sherwin-Williams Co. (The) 6,882 981,236 Sigma-Aldrich Corp. 9,481 664,997 Valspar Corp. 9,952 557,611 Capital goods (1.3%) Ball Corp. 14,648 627,374 Covanta Holding Corp. 22,661 411,977 General Dynamics Corp. 21,800 1,484,143 Lockheed Martin Corp. 17,423 1,632,012 Northrop Grumman Corp. 20,352 1,397,978 Raytheon Co. 26,216 1,482,776 Republic Services, Inc. 30,100 853,335 Roper Industries, Inc. 9,438 1,030,345 Stericycle, Inc. † 8,900 843,364 Waste Connections, Inc. 16,400 538,412 Communication services (0.9%) American Tower Corp. Class A R 15,598 1,174,373 AT&T, Inc. 35,600 1,231,404 IAC/InterActiveCorp. 13,327 644,360 Verizon Communications, Inc. 74,566 3,328,625 Windstream Corp. 34,600 330,084 Conglomerates (0.5%) AMETEK, Inc. 25,243 897,389 Danaher Corp. 33,300 1,722,609 General Electric Co. 74,700 1,573,182 Consumer cyclicals (3.6%) Advance Auto Parts, Inc. 5,410 383,785 Amazon.com, Inc. † 12,087 2,814,094 AutoZone, Inc. † 1,675 628,125 Bed Bath & Beyond, Inc. † 13,100 755,608 Big Lots, Inc. † 6,709 195,433 Cintas Corp. 15,278 638,773 Discovery Communications, Inc. Class A † 15,622 922,010 Dollar General Corp. † 8,900 432,718 Dollar Tree, Inc. † 14,742 587,764 Dun & Bradstreet Corp. (The) 6,800 551,072 Ecolab, Inc. 17,090 1,189,463 24 Absolute Return 700 Fund COMMON STOCKS (29.8%)* cont. Shares Value Consumer cyclicals cont. Equifax, Inc. 15,351 $768,164 Expedia, Inc. 9,428 557,666 Home Depot, Inc. (The) 51,200 3,142,655 Kimberly-Clark Corp. 29,073 2,426,142 Kohl’s Corp. 14,500 772,560 McGraw-Hill Cos., Inc. (The) 16,775 927,322 Moody’s Corp. 21,923 1,055,811 MSC Industrial Direct Co., Inc. Class A 6,605 492,733 O’Reilly Automotive, Inc. † 7,700 659,736 Omnicom Group, Inc. 15,445 739,970 PetSmart, Inc. 8,595 570,622 Priceline.com, Inc. † 2,189 1,255,982 Ross Stores, Inc. 13,500 822,825 Scotts Miracle-Gro Co. (The) Class A 6,088 260,627 Scripps Networks Interactive Class A 8,100 491,832 Target Corp. 26,854 1,711,942 Towers Watson & Co. Class A 8,200 440,422 Tupperware Brands Corp. 5,465 322,982 Verisk Analytics, Inc. Class A † 15,074 768,774 Viacom, Inc. Class B 24,144 1,237,863 Consumer staples (3.2%) Altria Group, Inc. 104,800 3,332,640 Brinker International, Inc. 9,437 290,660 Church & Dwight Co., Inc. 21,000 1,065,960 Coca-Cola Co. (The) 13,300 494,494 ConAgra Foods, Inc. 47,500 1,322,400 Dr. Pepper Snapple Group, Inc. 29,000 1,242,650 Kroger Co. (The) 60,000 1,513,200 Lorillard, Inc. 12,529 1,453,489 McDonald’s Corp. 30,200 2,621,360 Panera Bread Co. Class A † 2,502 421,937 Philip Morris International, Inc. 53,033 4,696,602 Procter & Gamble Co. (The) 17,700 1,225,548 Reynolds American, Inc. 34,900 1,453,236 Starbucks Corp. 29,716 1,363,964 W.W. Grainger, Inc. 4,849 976,637 Yum! Brands, Inc. 19,378 1,358,592 Energy (2.9%) Chevron Corp. 45,369 5,000,117 ConocoPhillips 39,200 2,267,720 Deepocean Group (Shell) (acquired 6/9/11, cost $415,869) (Norway) ‡ 28,574 428,610 Diamond Offshore Drilling, Inc. 4,800 332,352 Exxon Mobil Corp. 94,492 8,614,836 FMC Technologies, Inc. † 12,477 510,309 HollyFrontier Corp. 25,488 984,601 Absolute Return 700 Fund 25 COMMON STOCKS (29.8%)* cont. Shares Value Energy cont. Marathon Oil Corp. 15,900 $477,954 Murphy Oil Corp. 17,908 1,074,480 National Oilwell Varco, Inc. 7,000 515,900 Phillips 66 24,400 1,150,704 Spectra Energy Corp. 46,375 1,338,846 Financials (3.8%) ACE, Ltd. 28,480 2,239,952 Allied World Assurance Co. Holdings AG 13,182 1,058,515 American Express Co. 53,500 2,994,395 Arch Capital Group, Ltd. † 33,612 1,483,970 AvalonBay Communities, Inc. R 4,800 650,688 Bank of Hawaii Corp. 10,696 472,335 Bank of New York Mellon Corp. (The) 21,000 518,910 Berkshire Hathaway, Inc. Class B † 25,805 2,228,262 Chubb Corp. (The) 18,029 1,387,872 Commerce Bancshares, Inc. 15,000 571,200 Digital Realty Trust, Inc. R 6,105 375,030 Discover Financial Services 44,600 1,828,600 Equity Residential Trust R 13,500 775,035 Essex Property Trust, Inc. R 2,500 375,000 Everest Re Group, Ltd. 12,639 1,403,561 Federal Realty Investment Trust R 4,089 440,917 JPMorgan Chase & Co. 17,900 746,072 M&T Bank Corp. 14,069 1,464,583 Northern Trust Corp. 21,800 1,041,604 People’s United Financial, Inc. 58,367 702,155 Public Storage R 6,000 831,780 Rayonier, Inc. R 8,438 413,546 Realty Income Corp. R 9,576 376,050 RenaissanceRe Holdings, Ltd. 14,750 1,200,060 Simon Property Group, Inc. R 10,100 1,537,321 Validus Holdings, Ltd. 28,217 1,010,169 W.R. Berkley Corp. 31,661 1,231,296 Wells Fargo & Co. 21,800 734,442 Health care (3.1%) Abbott Laboratories 44,570 2,920,226 Aetna, Inc. 7,200 314,640 AmerisourceBergen Corp. 20,131 793,967 Amgen, Inc. 26,000 2,250,170 Biogen Idec, Inc. † 9,508 1,314,196 Bristol-Myers Squibb Co. 55,500 1,845,375 C.R. Bard, Inc. 7,105 683,430 Cardinal Health, Inc. 22,601 929,579 Cerner Corp. † 8,600 655,234 Eli Lilly & Co. 36,600 1,779,858 Forest Laboratories, Inc. † 16,171 545,124 26 Absolute Return 700 Fund COMMON STOCKS (29.8%)* cont. Shares Value Health care cont. Gilead Sciences, Inc. † 29,200 $1,961,072 Humana, Inc. 2,100 155,967 Johnson & Johnson 16,400 1,161,448 Laboratory Corp. of America Holdings † 5,200 440,596 McKesson Corp. 14,478 1,350,942 Merck & Co., Inc. 4,800 219,024 Perrigo Co. 5,054 581,261 Pfizer, Inc. 41,800 1,039,566 UnitedHealth Group, Inc. 42,900 2,402,400 Ventas, Inc. R 12,200 771,894 Zimmer Holdings, Inc. 7,200 462,312 Technology (8.2%) Accenture PLC Class A 32,023 2,158,670 Altera Corp. 33,200 1,011,936 Analog Devices, Inc. 31,908 1,247,922 Apple, Inc. 52,654 31,334,395 Avago Technologies, Ltd. (Singapore) 27,653 913,379 BMC Software, Inc. † 20,306 826,454 Cisco Systems, Inc. 197,300 3,381,722 Google, Inc. Class A † 7,414 5,039,815 IBM Corp. 29,074 5,655,765 Intel Corp. 19,600 423,850 Intuit, Inc. 21,042 1,250,316 KLA-Tencor Corp. 21,986 1,022,789 L-3 Communications Holdings, Inc. 10,998 811,652 Lam Research Corp. † 22,179 785,137 Maxim Integrated Products, Inc. 38,500 1,059,713 Microchip Technology, Inc. 27,700 868,395 Microsoft Corp. 180,589 5,153,107 Xilinx, Inc. 31,200 1,022,112 Transportation (0.6%) Copa Holdings SA Class A (Panama) 5,811 539,377 J. B. Hunt Transport Services, Inc. 11,922 699,821 Southwest Airlines Co. 84,760 747,583 United Parcel Service, Inc. Class B 35,127 2,573,053 Utilities and power (0.8%) DTE Energy Co. 15,306 950,503 Entergy Corp. 14,380 1,043,700 Kinder Morgan, Inc. 25,800 895,518 NextEra Energy, Inc. 11,000 770,660 PG&E Corp. 28,100 1,194,812 Pinnacle West Capital Corp. 12,766 676,215 Westar Energy, Inc. 16,493 489,842 Total common stocks (cost $195,361,981) Absolute Return 700 Fund 27 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (23.1%)* Principal amount Value U.S. Government Agency Mortgage Obligations (23.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, November 1, 2042 $11,000,000 $11,521,641 Federal National Mortgage Association Pass-Through Certificates 3s, TBA, February 1, 2043 34,000,000 35,441,015 3s, TBA, November 1, 2042 128,000,000 134,369,997 Total U.S. government and agency mortgage obligations (cost $181,102,367) U.S. TREASURY OBLIGATIONS (0.9%)* Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.500%, May 1, 2033 i $472,392 $531,016 Federal National Mortgage Association Pass-Through Certificates 2.058%, October 1, 2030 i 427,469 441,879 Federal National Mortgage Association Pass-Through Certificates 1.625%, October 26, 2015 i 405,000 419,313 Government National Mortgage Association Pass-Through Certificates 5.500%, July 20, 2037 i 256,939 291,310 U.S. Treasury Bonds 4.625%, February 15, 2040 i 727,000 1,001,566 U.S. Treasury Notes 0.750%, September 15, 2013 i 2,675,000 2,690,424 U.S. Treasury Notes 0.125%, September 30, 2013 i 175,000 174,874 U.S. Treasury Notes 0.250%, March 31, 2014 i 96,000 96,025 U.S. Treasury Notes 0.250%, June 30, 2014 i 1,078,000 1,078,528 Total U.S. treasury obligations (cost $6,724,935) MORTGAGE-BACKED SECURITIES (15.8%)* Principal amount Value Agency collateralized mortgage obligations (4.4%) Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.399s, 2034 $619,959 $870,354 IFB Ser. 4098, Class MS, IO, 6.486s, 2041 4,682,501 1,007,112 IFB Ser. 3859, Class SG, IO, 6.486s, 2039 7,963,318 856,057 IFB Ser. 3727, Class PS, IO, 6.486s, 2038 3,501,579 296,777 IFB Ser. 3860, Class SP, IO, 6.386s, 2040 3,735,611 627,994 IFB Ser. 3856, Class PS, IO, 6.386s, 2040 1,407,951 202,019 IFB Ser. 3803, Class SP, IO, 6.386s, 2038 2,505,993 200,479 IFB Ser. 3861, Class PS, IO, 6.386s, 2037 1,603,039 255,877 IFB Ser. 3708, Class SQ, IO, 6.336s, 2040 7,835,755 1,103,039 IFB Ser. 3907, Class KS, IO, 6.336s, 2040 2,972,719 402,825 IFB Ser. 3708, Class SA, IO, 6.236s, 2040 12,678,817 1,749,550 IFB Ser. 3934, Class SA, IO, 6.186s, 2041 643,834 115,182 IFB Ser. 3232, Class KS, IO, 6.086s, 2036 1,656,831 188,464 IFB Ser. 3116, Class AS, IO, 5.886s, 2034 2,338,909 183,450 IFB Ser. 3964, Class SA, IO, 5.786s, 2041 9,888,315 1,458,527 IFB Ser. 3852, Class NT, 5.786s, 2041 3,072,320 3,384,744 IFB Ser. 3752, Class PS, IO, 5.786s, 2040 2,926,230 454,092 Ser. 3687, Class CI, IO, 5s, 2038 2,866,330 334,816 Ser. 3632, Class CI, IO, 5s, 2038 545,173 30,159 Ser. 3626, Class DI, IO, 5s, 2037 320,590 10,307 28 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (15.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. Ser. 4122, Class TI, IO, 4 1/2s, 2042 $2,972,000 $452,338 Ser. 3747, Class HI, IO, 4 1/2s, 2037 378,082 30,971 Ser. 4116, Class MI, IO, 4s, 2042 5,936,000 912,660 Ser. 4090, Class BI, IO, 4s, 2042 1,160,854 130,956 Ser. 4098, Class PI, IO, 4s, 2042 3,276,243 512,732 Ser. 3748, Class NI, IO, 4s, 2034 1,810,874 71,892 Ser. 3751, Class MI, IO, 4s, 2034 403,444 7,121 Ser. T-8, Class A9, IO, 0.298s, 2028 261,509 3,269 Ser. T-59, Class 1AX, IO, 0.274s, 2043 608,674 7,418 Ser. T-48, Class A2, IO, 0.212s, 2033 884,030 8,460 FRB Ser. T-54, Class 2A, IO, zero %, 2043 355,081 55 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.447s, 2035 93,669 169,941 IFB Ser. 05-122, Class SE, 22.363s, 2035 352,218 535,425 IFB Ser. 11-4, Class CS, 12.479s, 2040 2,283,270 2,743,993 IFB Ser. 12-96, Class PS, IO, 6.489s, 2041 4,317,380 899,310 IFB Ser. 12-88, Class SB, IO, 6.459s, 2042 4,008,904 732,186 IFB Ser. 12-75, Class SK, IO, 6.439s, 2041 3,228,439 648,045 IFB Ser. 12-75, Class KS, IO, 6.339s, 2042 2,196,140 394,010 IFB Ser. 11-87, Class HS, IO, 6.289s, 2041 2,383,911 414,801 IFB Ser. 11-67, Class BS, IO, 6.289s, 2041 6,190,738 1,082,203 IFB Ser. 404, Class S13, IO, 6.189s, 2040 200,226 30,743 IFB Ser. 10-35, Class SG, IO, 6.189s, 2040 4,491,323 598,514 IFB Ser. 12-113, Class CS, IO, 5.939s, 2041 2,274,358 442,954 IFB Ser. 12-113, Class SG, IO, 5.889s, 2042 2,421,979 439,444 Ser. 12-132, Class SA, IO, 5s, 2042 2,357,000 393,737 Ser. 397, Class 2, IO, 5s, 2039 132,710 18,392 Ser. 398, Class C5, IO, 5s, 2039 850,978 85,268 Ser. 10-13, Class EI, IO, 5s, 2038 703,878 30,321 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 4,873,612 494,720 Ser. 12-118, Class IO, IO, 4s, 2042 4,883,000 752,080 Ser. 12-124, Class UI, IO, 4s, 2042 4,220,000 757,490 Ser. 12-118, Class PI, IO, 4s, 2042 3,395,000 582,989 Ser. 12-30, Class PI, IO, 4s, 2042 8,344,390 1,223,705 Ser. 12-96, Class PI, IO, 4s, 2041 3,674,240 533,830 Ser. 406, Class 2, IO, 4s, 2041 540,504 62,915 Ser. 406, Class 1, IO, 4s, 2041 281,462 34,845 Ser. 409, Class C16, IO, 4s, 2040 1,254,064 126,009 Ser. 98-W2, Class X, IO, 3.355s, 2028 1,668,984 73,540 Ser. 98-W5, Class X, IO, 2.72s, 2028 478,465 20,933 Ser. 03-W10, Class 1, IO, 1.4s, 2043 381,393 17,058 Ser. 03-W1, Class 2A, IO, zero %, 2042 759,011 59 Ser. 08-36, Class OV, PO, zero %, 2036 47,867 42,840 Government National Mortgage Association IFB Ser. 11-61, Class CS, IO, 6.469s, 2035 11,187,173 1,552,231 IFB Ser. 10-120, Class SB, IO, 5.989s, 2035 580,314 48,021 IFB Ser. 10-20, Class SC, IO, 5.939s, 2040 136,280 22,565 IFB Ser. 10-61, Class SJ, IO, 5.836s, 2040 1,249,048 229,200 Absolute Return 700 Fund 29 MORTGAGE-BACKED SECURITIES (15.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 11-70, Class SN, IO, 5.686s, 2041 $1,610,000 $406,734 IFB Ser. 11-70, Class SH, IO, 5.676s, 2041 1,892,718 486,466 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 377,271 56,779 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,190,330 352,506 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 9,082,649 965,022 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.573s, 2027 129,117 1,669 Ser. 98-2, IO, 0.385s, 2027 70,520 1,146 Ser. 98-3, IO, 0.322s, 2027 84,144 1,423 Ser. 98-4, IO, zero %, 2026 102,588 2,821 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.038s, 2045 1,025,783 194,899 Commercial mortgage-backed securities (5.7%) Banc of America Commercial Mortgage, Inc. FRB Ser. 08-1, Class AJ, 6.248s, 2051 342,000 323,361 Ser. 06-4, Class AJ, 5.695s, 2046 710,000 654,458 Ser. 06-1, Class B, 5.49s, 2045 255,000 227,200 Ser. 06-6, Class A2, 5.309s, 2045 669,452 680,791 FRB Ser. 05-5, Class D, 5.231s, 2045 426,000 373,283 FRB Ser. 05-6, Class G, 5.19s, 2047 443,000 363,260 Ser. 07-1, Class XW, IO, 0.306s, 2049 3,921,139 35,988 Banc of America Commercial Mortgage, Inc. 144A FRB Ser. 05-2, Class E, 5.323s, 2043 410,000 419,225 Ser. 04-2, Class G, 5.239s, 2038 1,000,000 1,000,500 Ser. 04-2, Class F, 4.992s, 2038 650,000 655,200 Ser. 04-4, Class XC, IO, 0.861s, 2042 4,156,143 42,688 Ser. 02-PB2, Class XC, IO, 0.457s, 2035 1,931,108 182 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.971s, 2042 315,000 312,190 FRB Ser. 07-PW17, Class AJ, 5.894s, 2050 1,456,000 1,237,600 Ser. 05-PWR7, Class D, 5.304s, 2041 431,000 382,881 Ser. 05-PWR7, Class C, 5.235s, 2041 489,000 445,381 FRB Ser. 05-T20, Class C, 5.15s, 2042 324,000 313,061 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 04-PWR5, Class E, 5.222s, 2042 654,000 661,122 CFCRE Commercial Mortgage Trust 144A Ser. 11-C1, Class XA, IO, 1.477s, 2044 7,737,539 458,062 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class B, 5.029s, 2043 770,000 697,620 Citigroup/Deutsche Bank Commercial Mortgage Trust FRB Ser. 06-CD2, Class AJ, 5.388s, 2046 1,380,000 1,104,420 Commercial Mortgage Pass-Through Certificates FRB Ser. 04-LB3A, Class E, 5.357s, 2037 693,000 690,505 Ser. 05-C6, Class AJ, 5.209s, 2044 F 1,250,000 1,270,778 FRB Ser. 05-LP5, Class D, 5.098s, 2043 250,000 256,570 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 05-LP5, Class E, 5.196s, 2043 1,215,000 1,223,760 30 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (15.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.762s, 2039 $265,324 $266,182 CS First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 525,000 524,386 Ser. 05-C6, Class B, 5.23s, 2040 1,270,000 1,178,712 Ser. 05-C5, Class AJ, 5.1s, 2038 225,000 237,870 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class H, 6.326s, 2035 460,000 464,163 Ser. 03-C3, Class AX, IO, 1.717s, 2038 7,073,472 19,339 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 733,189 729,523 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.307s, 2045 258,000 214,140 FRB Ser. 06-C1, Class AJ, 5.3s, 2044 301,000 267,890 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 567,000 567,284 GMAC Commercial Mortgage Securities, Inc. FRB Ser. 03-C2, Class E, 5.473s, 2040 2,310,000 2,369,598 Ser. 04-C3, Class B, 4.965s, 2041 233,000 198,341 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 532,000 484,919 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 670,000 679,514 Ser. 03-C1, Class G, 4.773s, 2035 311,000 307,981 GS Mortgage Securities Corp. II Ser. 06-GG8, Class AJ, 5.622s, 2039 347,000 307,315 Ser. 05-GG4, Class B, 4.841s, 2039 970,000 860,390 Ser. 05-GG4, Class AJ, 4.782s, 2039 313,000 312,615 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2, 5.827s, 2051 368,158 375,522 FRB Ser. 04-CB9, Class B, 5.665s, 2041 800,000 819,360 Ser. 06-LDP6, Class AJ, 5.565s, 2043 497,000 455,607 Ser. 02-C3, Class D, 5.314s, 2035 351,000 351,000 FRB Ser. 02-C2, Class E, 5.256s, 2034 376,000 376,000 FRB Ser. 05-LDP3, Class D, 5.194s, 2042 555,000 504,356 Ser. 03-C1, Class D, 5.192s, 2037 3,147,000 3,217,808 FRB Ser. 04-CBX, Class B, 5.021s, 2037 210,000 207,028 FRB Ser. 05-LDP3, Class AJ, 4.997s, 2042 F 362,000 363,167 FRB Ser. 05-LDP2, Class C, 4.911s, 2042 F 250,000 235,100 Ser. 04-CB8, Class B, 4 1/2s, 2039 708,000 723,080 Ser. 07-LDPX, Class X, IO, 0.311s, 2049 14,486,486 158,989 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.513s, 2040 228,424 219,573 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 16,152 16,147 FRB Ser. 06-C6, Class C, 5.482s, 2039 377,000 319,454 Ser. 07-C2, Class XW, IO, 0.499s, 2040 2,625,419 49,032 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class J, 5.584s, 2037 1,000,000 985,372 FRB Ser. 03-C8, Class K, 5.584s, 2037 1,441,000 1,403,534 Absolute Return 700 Fund 31 MORTGAGE-BACKED SECURITIES (15.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 5.805s, 2051 F $328,000 $316,412 Ser. 06-C2, Class AJ, 5.802s, 2043 598,000 541,190 Ser. 05-CKI1, Class AJ, 5.261s, 2037 590,000 601,446 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.195s, 2049 54,463,412 680,793 Morgan Stanley Capital I Ser. 06-HQ9, Class AJ, 5.793s, 2044 390,000 409,924 FRB Ser. 07-T27, Class AJ, 5.653s, 2042 818,000 808,010 06-HQ10 Ser. 06-HQ10, Class AJ, 5.389s, 2041 350,000 302,750 Morgan Stanley Capital I 144A Ser. 12-C4, Class XA, IO, 2.7s, 2045 3,968,765 590,671 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 177,000 188,505 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 1,700,000 1,734,247 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.996s, 2045 639,000 595,101 Ser. 04-C14, Class D, 5.269s, 2041 1,480,000 1,510,821 FRB Ser. 05-C16, Class D, 5.044s, 2041 1,220,000 1,240,740 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.24s, 2044 569,000 526,902 Residential mortgage-backed securities (non-agency) (5.7%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.361s, 2036 3,090,000 2,394,750 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, 2.861s, 2047 8,715,786 1,021,381 Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5.817s, 2036 387,072 276,757 FRB Ser. 07-C, Class 07-C, 2.756s, 2036 3,039,709 2,583,753 FRB Ser. 06-G, Class 2A5, 0.491s, 2036 1,526,589 1,259,436 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15.103s, 2042 280,000 128,800 Ser. 12-RR10, Class 8A2, 4s, 2042 620,000 612,250 Ser. 12-RR10, Class 9A1, 2.665s, 2042 F 440,000 448,800 FRB Ser. 12-RR10, Class 9A2, 2.665s, 2042 F 280,000 196,000 Ser. 12-RR10, Class 4A2, 2.655s, 2036 420,000 315,000 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.781s, 2046 12,191,053 518,120 Ser. 09-RR7, Class 2A7, IO, 1.574s, 2047 28,952,834 1,242,077 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 5,256,477 147,707 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 3,670,769 53,593 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.589s, 2036 1,369,491 1,246,236 FRB Ser. 07-10, Class 22AA, 3.083s, 2037 2,132,011 1,545,708 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-8, Class 1A2, 2.663s, 2035 1,300,000 887,250 FRB Ser. 12-7, Class 12A2, 2.629s, 2036 3,847,314 2,741,211 Countrywide Alternative Loan Trust Ser. 07-19, Class 1A34, 6s, 2037 3,290,325 2,566,454 32 Absolute Return 700 Fund MORTGAGE-BACKED SECURITIES (15.8%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Countrywide Home Loans Ser. 06-9, Class A2, 6s, 2036 $1,384,544 $1,222,726 Ser. 07-3, Class A30, 5 3/4s, 2037 838,748 728,945 Ser. 05-24, Class A8, 5 1/2s, 2035 2,470,855 2,334,958 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 3,900,520 158,361 Harborview Mortgage Loan Trust FRB Ser. 05-8, Class 1A2A, 0.542s, 2035 1,659,670 1,146,412 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.391s, 2037 4,075,752 2,649,239 JPMorgan Mortgage Trust FRB Ser. 07-A4, Class 2A1, 5.584s, 2037 838,854 713,026 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 2,672,444 80,173 Structured Asset Mortgage Investments, Inc. Ser. 06-AR8, Class X, IO, 0.4s, 2036 11,508,351 187,586 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.224s, 2046 1,794,762 1,561,443 FRB Ser. 06-AR15, Class 1A, 0.994s, 2046 733,364 557,357 FRB Ser. 2004-AR13, Class A1B2, 0.74s, 2034 801,860 681,581 FRB Ser. 05-AR11, Class A1C3, 0.721s, 2045 1,653,241 1,157,269 FRB Ser. 05-AR11, Class A1C4, 0.651s, 2045 999,500 699,650 FRB Ser. 05-AR17, Class A1C4, 0.611s, 2045 3,182,518 1,591,259 FRB Ser. 05-AR15, Class A1A2, 0.491s, 2045 1,961,935 1,628,406 Wells Fargo Mortgage Backed Securities Trust Ser. 07-8, Class 2A8, 6s, 2037 1,706,435 1,710,701 FRB Ser. 06-AR1, Class 2A5, 5.359s, 2036 1,250,000 1,225,000 FRB Ser. 06-AR10, Class 5A1, 2.614s, 2036 1,787,087 1,519,024 FRB Ser. 06-AR10, Class 5A3, 2.614s, 2036 1,435,987 1,231,359 FRB Ser. 06-AR13, Class A4, 2.613s, 2036 2,020,662 1,687,253 Total mortgage-backed securities (cost $120,796,792) CORPORATE BONDS AND NOTES (13.6%)* Principal amount Value Basic materials (1.0%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $196,000 $217,270 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 84,718 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 650,000 650,000 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 196,000 209,579 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 1,000,000 1,061,250 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 325,000 361,707 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 263,000 279,281 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 1,250,000 1,250,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.935s, 2014 750,000 701,250 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 165,000 170,775 Absolute Return 700 Fund 33 CORPORATE BONDS AND NOTES (13.6%)* cont. Principal amount Value Basic materials cont. Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) $265,000 $363,839 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 1.599s, 2015 (Germany) EUR 150,000 190,851 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $1,000,000 1,002,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 507,500 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 230,000 266,954 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 300,000 195,000 Capital goods (0.9%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 761,000 810,465 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,750,000 1,898,750 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 115,000 136,895 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 148,000 158,113 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 359,000 384,725 Deere & Co. sr. unsec. notes 6.95s, 2014 148,000 162,019 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.735s, 2015 125,000 119,688 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 445,000 480,600 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,155,000 1,065,488 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 1,250,000 1,290,997 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 263,000 291,563 Communication services (2.3%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 196,000 208,130 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 1,501,000 1,581,143 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 270,000 291,600 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 263,000 278,754 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 750,000 798,750 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 400,000 424,000 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 655,000 799,133 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 963,000 1,018,373 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Netherlands) 263,000 301,000 DISH DBS Corp. company guaranty 7 1/8s, 2016 255,000 284,963 DISH DBS Corp. company guaranty 7s, 2013 220,000 230,175 34 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (13.6%)* cont. Principal amount Value Communication services cont. Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 $1,000,000 $1,152,500 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 140,075 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 1,250,000 1,393,750 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 805,000 806,006 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 837,000 830,723 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 725,000 781,188 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 290,000 340,298 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 620,000 666,500 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 297,000 314,449 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 140,000 152,114 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 185,000 192,863 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) 165,000 218,677 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 115,000 152,784 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 $555,000 664,094 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 613,542 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 846,000 973,806 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 297,000 352,808 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 235,000 293,681 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $420,000 409,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,113,750 Consumer cyclicals (1.3%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,000,000 822,500 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,445,000 1,564,213 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 163,000 172,678 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 657,000 753,908 HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 1,000,000 1,105,000 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 163,000 187,735 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 234,000 252,720 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 135,000 144,281 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 200,000 222,000 MGM Resorts International sr. notes 10 3/8s, 2014 190,000 213,513 News America, Inc. sr. unsec. notes company guaranty 4 1/2s, 2021 263,000 300,496 Owens Corning company guaranty sr. unsec. notes 9s, 2019 275,000 350,625 Absolute Return 700 Fund 35 CORPORATE BONDS AND NOTES (13.6%)* cont. Principal amount Value Consumer cyclicals cont. QVC, Inc. 144A sr. notes 7 1/8s, 2017 $570,000 $602,008 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 224,500 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 500,000 511,250 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 395,000 436,475 Target Corp. sr. unsec. notes 5 3/8s, 2017 263,000 312,938 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 426,000 504,169 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 580,000 448,050 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 622,000 648,354 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 162,000 171,720 Consumer staples (0.8%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 387,000 423,989 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 359,000 386,626 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 163,000 169,029 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 590,000 681,450 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 320,000 341,200 CVS Corp. sr. unsec. notes 5 3/4s, 2017 230,000 276,934 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 196,000 238,714 Dole Food Co. 144A sr. notes 8s, 2016 200,000 208,750 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 750,000 1,051,971 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 $622,000 686,326 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 163,000 198,049 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 459,000 483,976 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 196,000 240,592 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 263,000 280,227 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 316,125 Energy (1.3%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 170,000 198,276 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 148,000 158,955 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 115,000 135,042 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,000,000 1,077,500 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 500,000 560,000 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 685,000 717,538 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 521,000 566,600 36 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (13.6%)* cont. Principal amount Value Energy cont. EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) $230,000 $246,364 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 518,000 558,145 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 555,800 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 110,000 113,300 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 1,250,000 1,259,375 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 175,000 184,188 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 748,000 821,865 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 265,000 303,425 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,805,000 1,669,300 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 500,000 486,250 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 280,000 288,400 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 459,000 489,677 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 196,000 244,382 Financials (3.4%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 196,000 210,808 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 1,000,000 1,098,244 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 588,000 634,762 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 325,000 372,098 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 2,085,000 2,415,037 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 265,000 274,146 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 359,000 383,842 BB&T Corp. unsec. sub. notes 5.2s, 2015 196,000 219,585 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 717,000 758,402 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 263,000 323,672 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 650,000 723,125 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 956,250 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 218,000 260,487 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 818,000 872,202 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 359,000 431,370 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 510,000 General Electric Capital Corp. sr. unsec. unsub. notes 6s, 2019 2,050,000 2,511,065 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 1,597,000 1,876,531 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 645,000 752,231 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, Perpetual maturity (Jersey) 300,000 245,250 Absolute Return 700 Fund 37 CORPORATE BONDS AND NOTES (13.6%)* cont. Principal amount Value Financials cont. HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 $435,000 $514,751 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 750,000 806,250 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 700,000 731,500 Jefferies Group, Inc. sr. unsec. notes 3 7/8s, 2015 1,500,000 1,522,500 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 1,759,000 1,862,455 MetLife, Inc. sr. unsec. 6 3/4s, 2016 263,000 314,245 PNC Funding Corp. bank guaranty sr. unsec. notes 3 5/8s, 2015 167,000 178,197 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 325,000 359,061 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 230,000 246,191 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 230,000 273,339 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 250,000 265,166 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 263,000 275,171 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 250,000 295,940 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 532,615 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,618,290 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 1,334,000 1,597,017 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 230,000 242,689 Health care (1.0%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 297,000 348,589 Amgen, Inc. sr. unsec. notes 5.85s, 2017 196,000 236,283 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 196,000 240,254 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 175,000 195,844 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 445,000 615,835 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $500,000 542,500 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 525,000 602,438 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 263,000 277,825 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 50,000 56,188 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 672,525 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,390,000 1,449,075 Merck & Co., Inc. sr. unsec. notes 4s, 2015 297,000 323,699 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 263,000 278,096 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 622,000 691,160 Service Corporation International sr. notes 7s, 2017 185,000 211,825 Service Corporation International sr. unsec. notes 7 3/8s, 2014 195,000 213,525 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 718,200 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 80,000 89,400 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 $196,000 $240,310 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 93,000 104,130 38 Absolute Return 700 Fund CORPORATE BONDS AND NOTES (13.6%)* cont. Principal amount Value Technology (0.7%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ $740,000 $727,050 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 330,000 321,750 Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 297,000 343,753 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 500,000 512,500 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,000,000 1,070,000 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 263,000 278,555 IBM Corp. sr. unsec. notes 5.7s, 2017 392,000 477,799 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 359,000 410,324 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 1,085,000 1,109,955 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 230,000 243,931 Transportation (—%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 196,000 205,749 Utilities and power (0.9%) AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 150,000 179,438 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,000,000 1,143,750 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 111,000 157,174 Calpine Corp. 144A sr. notes 7 1/4s, 2017 315,000 333,900 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 160,000 195,452 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 93,000 121,582 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 510,000 619,813 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 510,000 545,590 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,000,000 502,500 El Paso Corp. sr. unsec. notes 7s, 2017 465,000 531,279 El Paso, LLC sr. unsec. notes Ser. GMTN, 7 3/8s, 2012 26,000 26,160 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 230,000 281,989 Exelon Corp. sr. unsec. notes 4.9s, 2015 488,000 536,527 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 130,000 175,735 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 163,000 196,236 Kinder Morgan Energy Partners LP notes 6s, 2017 263,000 311,244 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 134,000 199,296 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 185,000 254,879 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 130,000 137,071 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 196,000 215,698 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 125,000 169,276 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 230,000 287,126 Total corporate bonds and notes (cost $103,445,889) Absolute Return 700 Fund 39 SENIOR LOANS (6.4%)* c Principal amount Value Basic materials (0.4%) INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) $746,250 $755,883 Momentive Performance Materials, Inc. bank term loan FRN Ser. B3, 3 3/4s, 2015 746,250 742,519 Novelis, Inc./GA bank term loan FRN Class B, 4s, 2017 280,013 279,371 Styron Corp. bank term loan FRN 8s, 2017 326,581 311,170 Tube City IMS Corp. bank term loan FRN Ser. B, 5 3/4s, 2019 661,675 668,292 Capital goods (0.3%) Generac Power Systems, Inc. bank term loan FRN Class B, 6 1/4s, 2018 997,500 1,017,450 Husky Injection Molding Systems, Ltd. bank term loan FRN Class B, 5 3/4s, 2018 (Canada) 464,368 470,027 Kloeckner Pentaplast GmbH & Co. KG bank term loan FRN Ser. B, 6 3/4s, 2016 (Germany) 374,063 377,336 SRAM Corp. bank term loan FRN 8 1/2s, 2018 595,000 603,925 SRAM Corp. bank term loan FRN 4.793s, 2018 168,939 170,206 Communication services (0.4%) Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,263,926 1,270,878 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 491,263 491,365 Wide Open West Finance, LLC bank term loan FRN 6 1/4s, 2018 798,000 804,076 Zayo Group, LLC bank term loan FRN Class B, 5 1/4s, 2019 997,500 1,002,488 Consumer cyclicals (2.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 1,175,625 1,183,603 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.461s, 2018 1,600,000 1,435,110 Cenveo, Inc. bank term loan FRN Ser. B, 6 5/8s, 2016 651,631 652,717 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.866s, 2016 1,131,906 933,999 Compucom Systems, Inc. bank term loan FRN 10 1/4s, 2019 1,000,000 985,000 David’s Bridal, Inc. bank term loan FRN Class B, 5s, 2019 725,000 723,188 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 1,673,437 1,665,058 Goodman Global, Inc. bank term loan FRN 9s, 2017 $356,364 358,680 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 173,708 173,756 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 685,009 688,256 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 985,000 985,000 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 580,141 578,836 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 275,405 276,610 Motor City Casino bank term loan FRN 6s, 2017 900,447 905,512 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,281,746 Nortek, Inc. bank term loan FRN Class B, 5 1/4s, 2017 83,634 83,773 Realogy Corp. bank term loan FRN Ser. B, 4.464s, 2016 349,587 348,422 Roofing Supply Group, LLC bank term loan FRN Class B, 5.54s, 2019 1,000,000 1,000,000 Serta Simmons Holings, LLC bank term loan FRN 5s, 2019 735,000 734,081 40 Absolute Return 700 Fund SENIOR LOANS (6.4%)* c cont. Principal amount Value Consumer cyclicals cont. Spectrum Brands Holdings, Inc. bank term loan FRN 5.02s, 2016 $544,376 $544,764 Travelport, LLC bank term loan FRN Ser. B, 4.855s, 2015 760,442 723,507 Travelport, LLC bank term loan FRN Ser. S, 4.862s, 2015 239,558 227,922 Consumer staples (0.5%) Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 460,204 458,824 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 1,194,000 1,204,696 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 1,481,250 1,481,945 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 967,008 962,172 Energy (0.3%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 563,940 564,645 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 368,976 Vantage Drilling Co. bank term loan FRN Class B, 6 1/4s, 2017 1,335,000 1,289,944 Financials (0.7%) CNO Financial Group, Inc. bank term loan FRN Class B2, 5s, 2018 1,250,000 1,256,250 iStar Finanacial, Inc. bank term loan FRN 5 3/4s, 2017 1,220,000 1,216,950 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,125,000 1,133,438 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.899s, 2017 587,336 586,234 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.899s, 2017 502,664 502,350 Springleaf Financial bank term loan FRN Ser. B, 5 1/2s, 2017 825,000 811,594 Health care (1.2%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 996,045 996,045 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,116,563 1,124,466 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 1,060,184 1,061,952 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 1,191,000 1,204,399 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 820,273 821,981 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 5s, 2019 375,000 374,063 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 714,600 722,639 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 987,500 991,697 Valeant Pharmaceuticals International, Inc. bank term loan FRN Class C, 4 1/4s, 2019 (Canada) 950,000 952,850 Valeant Pharmaceuticals International, Inc. bank term loan FRN Class D, 4 1/4s, 2019 (Canada) 950,000 952,613 Technology (0.3%) First Data Corp. bank term loan FRN 4.211s, 2018 1,500,000 1,432,734 Lawson Software bank term loan FRN Class B2, 5 1/4s, 2018 685,775 692,204 Utilities and power (0.2%) EP Energy/EP Energy Finance, Inc. bank term loan FRN 5s, 2018 1,000,000 1,005,625 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.749s, 2017 1,093,159 705,087 Total senior loans (cost $50,345,476) Absolute Return 700 Fund 41 COMMODITY LINKED NOTES (4.8%)* Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $4,909,000 $6,127,414 Deutsche Bank AG/London 144A sr. unsec. notes Ser. 00DL, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) 2,825,000 2,586,288 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 2,712,000 2,290,284 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 4,909,000 6,130,363 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 2,712,000 2,298,026 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 18,058,000 18,138,896 Total commodity linked notes (cost $36,125,000) INVESTMENT COMPANIES (1.2%)* Shares Value PowerShares DB Gold Fund † 159,300 $9,425,781 Total investment companies (cost $8,844,336) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.0%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $725,000 $529,250 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,305,000 1,213,650 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 3,710,000 3,070,025 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 220,000 249,352 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 775,000 853,149 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 150,000 142,500 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 230,000 242,450 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,711,050 Total foreign government and agency bonds and notes (cost $8,700,883) PURCHASED SWAP OPTIONS OUTSTANDING (0.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 $55,447,000 $334,789 Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 55,447,000 334,789 2.27/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.27 5,413,000 263,288 2.13375/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.13375 1,792,000 66,143 42 Absolute Return 700 Fund PURCHASED SWAP OPTIONS OUTSTANDING (0.3%)* cont. Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International (2.25)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/2.25 $55,447,000 $334,789 1.8625/3 month USD-LIBOR-BBA/Jan-23 Jan-13/1.8625 4,286,000 73,076 1.855/3 month USD-LIBOR-BBA/Dec-22 Dec-12/1.855 4,286,000 69,262 2.325/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.325 2,246,000 120,318 (2.325)/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.325 2,246,000 2,156 2.3675/3 month USD-LIBOR-BBA/Dec-22 Dec-12/2.3675 5,413,000 310,706 2.8825/3 month USD-LIBOR-BBA/Dec-42 Dec-12/2.8825 3,313,000 219,221 (2.8825)/3 month USD-LIBOR-BBA/Dec-42 Dec-12/2.8825 3,313,000 21,866 1.845/3 month USD-LIBOR-BBA/Dec-22 Dec-12/1.845 4,286,000 62,490 1.835/3 month USD-LIBOR-BBA/Nov-22 Nov-12/1.835 4,286,000 53,404 Total purchased swap options outstanding (cost $3,182,541) PURCHASED EQUITY OPTIONS OUTSTANDING (0.4%)* Expiration Contract date/strike amount Value SPDR S&P rust (Put) Oct-13/$123.00 $169,261 $950,126 SPDR S&P rust (Put) Sep-13/$125.00 178,845 1,005,574 SPDR S&P rust (Put) Aug-13/$115.00 99,419 306,595 SPDR S&P rust (Put) Jul-13/$115.00 121,567 326,733 SPDR S&P rust (Put) Jun-13/$110.00 144,323 265,807 SPDR S&P rust (Put) May-13/$108.00 129,078 160,277 SPDR S&P rust (Put) Apr-13/$117.00 141,593 237,429 SPDR S&P rust (Put) Mar-13/$116.00 116,203 131,924 SPDR S&P rust (Put) Feb-13/$115.00 117,974 82,714 SPDR S&P rust (Put) Jan-13/$110.00 83,466 23,159 SPDR S&P rust (Put) Dec-12/$102.00 137,607 6,923 SPDR S&P rust (Put) Nov-12/$99.00 105,301 1 Total purchased equity options outstanding (cost $8,596,062) SHORT-TERM INVESTMENTS (28.0%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.16% L 75,245,392 $75,245,392 SSgA Prime Money Market Fund 0.12% P 7,422,186 7,422,186 U.S. Treasury Bills with effective yields ranging from 0.155% to 0.180%, August 22, 2013 # ## $26,500,000 26,464,331 U.S. Treasury Bills with effective yields ranging from 0.152% to 0.178%, July 25, 2013 # 20,000,000 19,976,020 U.S. Treasury Bills with an effective yield of 0.161%, June 27, 2013 16,500,000 16,482,840 U.S. Treasury Bills with an effective yield of 0.167%, May 30, 2013 5,000,000 4,995,410 U.S. Treasury Bills with an effective yield of 0.168%, May 2, 2013 # 7,250,000 7,244,323 U.S. Treasury Bills with effective yields ranging from 0.136% to 0.163%, April 4, 2013 # 15,000,000 14,991,345 Absolute Return 700 Fund 43 SHORT-TERM INVESTMENTS (28.0%)* cont. Principal amount Value U.S. Treasury Bills with an effective yield of 0.144%, February 7, 2013 # $7,250,000 $7,247,782 U.S. Treasury Bills with an effective yield of 0.106%, December 13, 2012 # ## 10,000,000 9,998,763 U.S. Treasury Bills with an effective yield of 0.100%, November 15, 2012 # 30,000,000 29,998,827 Total short-term investments (cost $220,061,834) TOTAL INVESTMENTS Total investments (cost $943,288,096) Key to holding’s currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through October 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $784,720,210. † Non-income-producing security. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $428,610 or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. 44 Absolute Return 700 Fund c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). E Extended settlement date on premium. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $661,043,851 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $174,570,566) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Buy 11/21/12 $100,530 $100,593 $(63) Barclays Bank PLC Australian Dollar Buy 11/21/12 3,611,447 3,593,573 17,874 Brazilian Real Buy 11/21/12 704,426 701,517 2,909 British Pound Sell 11/21/12 2,322,842 2,308,121 (14,721) Canadian Dollar Sell 11/21/12 3,455,237 3,503,582 48,345 Chilean Peso Buy 11/21/12 130,997 131,119 (122) Chilean Peso Sell 11/21/12 130,997 132,689 1,692 Euro Buy 11/21/12 2,420,830 2,428,584 (7,754) Indonesian Rupiah Sell 11/21/12 350,342 348,471 (1,871) Japanese Yen Sell 11/21/12 2,392,223 2,418,143 25,920 Mexican Peso Buy 11/21/12 813,727 831,065 (17,338) New Zealand Dollar Sell 11/21/12 333,984 335,461 1,477 Norwegian Krone Buy 11/21/12 894,135 895,335 (1,200) Polish Zloty Buy 11/21/12 1,031,219 1,042,402 (11,183) Singapore Dollar Sell 11/21/12 825,447 818,605 (6,842) South African Rand Buy 11/21/12 177,368 175,853 1,515 South African Rand Sell 11/21/12 177,368 177,678 310 Swedish Krona Buy 11/21/12 1,374,048 1,380,629 (6,581) Absolute Return 700 Fund 45 FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $174,570,566) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Swedish Krona Sell 11/21/12 $1,374,048 $1,362,151 $(11,897) Taiwan Dollar Buy 11/21/12 425,398 427,890 (2,492) Thai Baht Buy 11/21/12 576,885 575,617 1,268 Turkish Lira Buy 11/21/12 1,790,879 1,786,468 4,411 Citibank, N.A. Australian Dollar Buy 11/21/12 2,210,214 2,205,968 4,246 Brazilian Real Buy 11/21/12 704,328 701,487 2,841 British Pound Sell 11/21/12 3,440,291 3,432,802 (7,489) Canadian Dollar Sell 11/21/12 1,158,685 1,178,057 19,372 Euro Buy 11/21/12 3,518,332 3,510,359 7,973 South Korean Won Buy 11/21/12 434,650 425,994 8,656 Taiwan Dollar Buy 11/21/12 1,065,933 1,067,661 (1,728) Taiwan Dollar Sell 11/21/12 1,065,933 1,063,677 (2,256) Turkish Lira Buy 11/21/12 333,415 349,545 (16,130) Credit Suisse AG Australian Dollar Buy 11/21/12 3,752,825 3,731,630 21,195 Brazilian Real Buy 11/21/12 704,426 701,517 2,909 British Pound Sell 11/21/12 2,227,959 2,220,448 (7,511) Canadian Dollar Sell 11/21/12 3,477,356 3,518,731 41,375 Chilean Peso Buy 11/21/12 168,416 168,486 (70) Chilean Peso Sell 11/21/12 168,416 170,359 1,943 Euro Buy 11/21/12 2,826,722 2,837,986 (11,264) Indonesian Rupiah Sell 11/21/12 350,342 348,471 (1,871) Japanese Yen Sell 11/21/12 1,271,871 1,301,458 29,587 Mexican Peso Buy 11/21/12 351,466 357,958 (6,492) New Zealand Dollar Sell 11/21/12 291,928 293,994 2,066 Norwegian Krone Buy 11/21/12 1,074,620 1,077,307 (2,687) Philippines Peso Buy 11/21/12 969,010 959,762 9,248 Polish Zloty Buy 11/21/12 280,790 282,071 (1,281) Singapore Dollar Sell 11/21/12 551,063 546,435 (4,628) South African Rand Buy 11/21/12 203,512 202,054 1,458 South African Rand Sell 11/21/12 203,512 210,322 6,810 Swedish Krona Buy 11/21/12 1,873,882 1,884,930 (11,048) Swedish Krona Sell 11/21/12 1,873,882 1,854,734 (19,148) Taiwan Dollar Buy 11/21/12 704,531 706,200 (1,669) Taiwan Dollar Sell 11/21/12 704,531 703,967 (564) Turkish Lira Buy 11/21/12 1,480,167 1,471,917 8,250 Deutsche Bank AG Australian Dollar Buy 11/21/12 1,039,083 1,036,284 2,799 Brazilian Real Buy 11/21/12 704,426 701,105 3,321 British Pound Sell 11/21/12 2,373,026 2,374,090 1,064 Canadian Dollar Sell 11/21/12 2,298,654 2,336,790 38,136 Euro Buy 11/21/12 1,161,412 1,164,562 (3,150) 46 Absolute Return 700 Fund FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $174,570,566) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Euro Sell 11/21/12 $1,161,412 $1,161,104 $(308) Japanese Yen Sell 11/21/12 44,035 45,062 1,027 Norwegian Krone Buy 11/21/12 1,118,580 1,120,127 (1,547) Polish Zloty Buy 11/21/12 1,005,959 1,008,866 (2,907) Singapore Dollar Sell 11/21/12 710,184 704,309 (5,875) South Korean Won Buy 11/21/12 128,773 126,124 2,649 Swedish Krona Sell 11/21/12 3,346,882 3,355,909 9,027 Swiss Franc Sell 11/21/12 234,577 232,836 (1,741) Turkish Lira Buy 11/21/12 814,506 808,611 5,895 Goldman Sachs International Singapore Dollar Buy 11/21/12 123,214 123,673 (459) Singapore Dollar Sell 11/21/12 123,214 122,230 (984) Turkish Lira Buy 11/21/12 412,205 411,533 672 HSBC Bank USA, National Association Australian Dollar Buy 11/21/12 2,126,259 2,120,122 6,137 British Pound Sell 11/21/12 2,339,785 2,333,257 (6,528) Canadian Dollar Sell 11/21/12 1,170,796 1,176,441 5,645 Euro Buy 11/21/12 37,206 33,417 3,789 Japanese Yen Sell 11/21/12 905,393 926,853 21,460 Norwegian Krone Buy 11/21/12 1,185,467 1,183,120 2,347 Norwegian Krone Sell 11/21/12 1,185,467 1,171,013 (14,454) Russian Ruble Buy 11/21/12 1,377,841 1,390,078 (12,237) South Korean Won Buy 11/21/12 53,597 52,440 1,157 Turkish Lira Buy 11/21/12 485,821 485,056 765 JPMorgan Chase Bank, N.A. Australian Dollar Buy 11/21/12 2,775,724 2,754,407 21,317 Brazilian Real Buy 11/21/12 704,426 701,174 3,252 British Pound Sell 11/21/12 2,332,201 2,324,048 (8,153) Canadian Dollar Sell 11/21/12 2,293,350 2,325,369 32,019 Chilean Peso Buy 11/21/12 213,543 215,939 (2,396) Chilean Peso Sell 11/21/12 213,543 213,517 (26) Euro Buy 11/21/12 634,959 642,105 (7,146) Japanese Yen Sell 11/21/12 1,145,468 1,167,705 22,237 Mexican Peso Buy 11/21/12 688,393 703,434 (15,041) New Zealand Dollar Sell 11/21/12 690,228 693,710 3,482 Norwegian Krone Buy 11/21/12 1,117,195 1,118,632 (1,437) Polish Zloty Buy 11/21/12 1,070,202 1,082,041 (11,839) Russian Ruble Buy 11/21/12 1,377,837 1,389,520 (11,683) South African Rand Buy 11/21/12 177,368 175,851 1,517 South African Rand Sell 11/21/12 177,368 182,730 5,362 Swedish Krona Buy 11/21/12 168,294 170,100 (1,806) Swedish Krona Sell 11/21/12 168,294 166,540 (1,754) Absolute Return 700 Fund 47 FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $174,570,566) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Swiss Franc Buy 11/21/12 $452,399 $449,366 $3,033 Taiwan Dollar Buy 11/21/12 1,138,604 1,137,017 1,587 Taiwan Dollar Sell 11/21/12 1,138,604 1,136,621 (1,983) Turkish Lira Buy 11/21/12 923,511 926,665 (3,154) Royal Bank of Scotland PLC (The) Turkish Lira Buy 11/21/12 130,984 130,524 460 State Street Bank and Trust Co. Australian Dollar Buy 11/21/12 3,766,299 3,751,941 14,358 Brazilian Real Buy 11/21/12 704,426 701,517 2,909 British Pound Sell 11/21/12 4,511,429 4,495,812 (15,617) Canadian Dollar Sell 11/21/12 2,323,875 2,345,591 21,716 Chilean Peso Buy 11/21/12 72,679 73,781 (1,102) Chilean Peso Sell 11/21/12 72,679 72,619 (60) Euro Buy 11/21/12 5,884,196 5,877,777 6,419 Euro Sell 11/21/12 5,884,196 5,862,527 (21,669) Indonesian Rupiah Sell 11/21/12 350,342 348,507 (1,835) Japanese Yen Sell 11/21/12 1,141,063 1,168,123 27,060 Mexican Peso Buy 11/21/12 1,029,269 1,050,595 (21,326) New Zealand Dollar Sell 11/21/12 334,066 335,894 1,828 Norwegian Krone Buy 11/21/12 747,093 758,325 (11,232) Polish Zloty Buy 11/21/12 695,847 706,084 (10,237) Singapore Dollar Buy 11/21/12 579,838 582,015 (2,177) Singapore Dollar Sell 11/21/12 579,838 575,252 (4,586) South African Rand Buy 11/21/12 177,299 175,787 1,512 South African Rand Sell 11/21/12 177,299 180,958 3,659 South Korean Won Buy 11/21/12 321,252 315,038 6,214 Swedish Krona Sell 11/21/12 114,562 117,487 2,925 Taiwan Dollar Buy 11/21/12 908,536 908,144 392 Taiwan Dollar Sell 11/21/12 908,536 905,870 (2,666) Thai Baht Buy 11/21/12 396,831 396,087 744 Turkish Lira Buy 11/21/12 755,079 748,128 6,951 UBS AG Australian Dollar Buy 11/21/12 1,182,637 1,173,630 9,007 British Pound Sell 11/21/12 1,179,574 1,170,872 (8,702) Canadian Dollar Sell 11/21/12 1,144,773 1,167,560 22,787 Euro Buy 11/21/12 2,330,473 2,331,496 (1,023) Japanese Yen Sell 11/21/12 1,141,208 1,168,137 26,929 Mexican Peso Buy 11/21/12 680,265 691,615 (11,350) New Zealand Dollar Sell 11/21/12 690,228 693,979 3,751 Norwegian Krone Buy 11/21/12 7,414 10,899 (3,485) Russian Ruble Buy 11/21/12 1,377,841 1,391,611 (13,770) South African Rand Buy 11/21/12 327,719 328,331 (612) 48Absolute Return 700 Fund FORWARD CURRENCY CONTRACTS at 10/31/12 (aggregate face value $174,570,566) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. South African Rand Sell 11/21/12 $327,719 $338,612 $10,893 Swedish Krona Sell 11/21/12 1,165,598 1,161,198 (4,400) Taiwan Dollar Buy 11/21/12 657,002 658,861 (1,859) WestPac Banking Corp. Australian Dollar Buy 11/21/12 2,155,903 2,149,420 6,483 British Pound Sell 11/21/12 1,160,372 1,160,854 482 Canadian Dollar Sell 11/21/12 2,311,064 2,335,842 24,778 Euro Buy 11/21/12 4,604,296 4,607,418 (3,122) Euro Sell 11/21/12 4,604,296 4,588,583 (15,713) Japanese Yen Sell 11/21/12 1,152,394 1,168,179 15,785 Mexican Peso Buy 11/21/12 674,775 686,992 (12,217) Norwegian Krone Buy 11/21/12 657,140 658,758 (1,618) Total FUTURES CONTRACTS OUTSTANDING at 10/31/12 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 13 $1,784,140 Dec-12 $12,958 Euro-Bund 10 yr (Long) 456 83,739,132 Dec-12 (344,284) S&P 500 Index E-Mini (Long) 548 38,546,320 Dec-12 (737,056) S&P Mid Cap 400 Index E-Mini (Long) 438 42,840,780 Dec-12 (1,139,676) U.S. Treasury Bond 30 yr (Long) 459 68,534,438 Dec-12 (278,466) Euro-OAT 10 yr (Short) 516 90,028,931 Dec-12 (474,468) Euro-Swiss Franc 3 Month (Short) 47 12,615,511 Dec-12 (181,362) MSCI EAFE Index Mini (Short) 352 26,723,840 Dec-12 500,345 NASDAQ 100 Index E-Mini (Short) 408 21,546,480 Dec-12 1,319,751 Total WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/12 (premiums $255,448) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Deutsche Bank AG (1.75)/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.75 $6,635,000 $89,208 1.75/3 month USD-LIBOR-BBA/Mar-23 E Mar-13/1.75 6,635,000 140,018 E Extended settlement date on premium. Absolute Return 700 Fund 49 WRITTEN EQUITY OPTIONS OUTSTANDING at 10/31/12 (premiums $3,202,130) Expiration Contract Date/strike amount Value SPDR S&P rust (Call) Nov-12/$148.00 $1,569,112 $231,648 SPDR S&P rust (Put) May-13/$90.00 129,078 59,323 SPDR S&P rust (Put) Apr-13/$100.00 141,593 87,719 SPDR S&P rust (Put) Mar-13/$100.00 116,203 45,887 SPDR S&P rust (Put) Feb-13/$100.00 117,974 28,049 SPDR S&P rust (Put) Jan-13/$95.00 83,466 6,924 SPDR S&P rust (Put) Dec-12/$85.00 137,607 1,843 SPDR S&P rust (Put) Nov-12/$85.00 105,301 — E Extended settlement date on premium. TBA SALE COMMITMENTS OUTSTANDING at 10/31/12 (proceeds receivable $63,055,625) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, November 1, 2042 $60,000,000 11/14/12 $62,985,936 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC $10,131,000 E $9,150 12/19/14 0.45% 3 month USD- LIBOR-BBA $(1,893) 34,341,000 E 62,989 12/19/17 0.90% 3 month USD- LIBOR-BBA (11,531) 63,952,000 E (52,689) 12/19/14 3 month USD- LIBOR-BBA 0.45% 17,019 71,915,000 E (4,455,446) 12/19/42 2.40% 3 month USD- LIBOR-BBA (1,242,953) 1,835,000 E 109,794 12/19/42 3 month USD- LIBOR-BBA 2.40% 27,788 37,040,000 E 399,845 12/19/22 3 month USD- LIBOR-BBA 1.75% 350,954 63,686,000 E (241,619) 12/19/22 1.75% 3 month USD- LIBOR-BBA (157,553) 18,222,000 E (66,963) 12/19/17 3 month USD- LIBOR-BBA 0.90% (27,421) GBP 1,320,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (309,638) Citibank, N.A. $1,390,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 44,049 1,149,000 E (1,324) 12/19/17 0.90% 3 month USD- LIBOR-BBA (3,817) 12,654,000 E (3,007) 12/19/14 3 month USD- LIBOR-BBA 0.45% 10,786 50 Absolute Return 700 Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $16,992,000 E $(182,549) 12/19/22 1.75% 3 month USD- LIBOR-BBA $(160,120) 7,151,000 E 303,260 12/19/42 3 month USD- LIBOR-BBA 2.40% (16,319) Credit Suisse International 69,541,000 E (76,267) 12/19/14 3 month USD- LIBOR-BBA 0.45% (465) 31,904,000 E (134,347) 12/19/17 3 month USD- LIBOR-BBA 0.90% (65,116) 34,375,000 E 2,269,996 12/19/42 3 month USD- LIBOR-BBA 2.40% 733,777 354,826,000 E 386,183 12/19/14 0.45% 3 month USD- LIBOR-BBA (579) 28,049,000 E 4,514 12/19/17 0.90% 3 month USD- LIBOR-BBA (56,353) 9,335,000 E (522,718) 12/19/42 2.40% 3 month USD- LIBOR-BBA (105,537) 111,683,000 E 1,089,947 12/19/22 3 month USD- LIBOR-BBA 1.75% 942,524 134,967,000 E (1,258,652) 12/19/22 1.75% 3 month USD- LIBOR-BBA (1,080,492) Deutsche Bank AG 703,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 21,793 9,887,000 E (3,067) 12/19/17 3 month USD- LIBOR-BBA 0.90% 18,388 24,579,000 E (231,243) 12/19/22 1.75% 3 month USD- LIBOR-BBA (198,799) 27,072,000 359,389 12/19/22 3 month USD- LIBOR-BBA 1.75% 323,653 46,767,000 E 2,579,688 12/19/42 3 month USD- LIBOR-BBA 2.40% 489,671 Goldman Sachs International 22,519,000 E (15,513) 12/19/14 3 month USD- LIBOR-BBA 0.45% 9,032 10,521,000 E (20,114) 12/19/17 0.90% 3 month USD- LIBOR-BBA (42,945) 1,345,000 E (5,851) 12/19/22 1.75% 3 month USD- LIBOR-BBA (4,075) 50,566,000 638,394 12/19/22 3 month USD- LIBOR-BBA 1.75% 571,647 16,507,000 E 1,173,174 12/19/42 3 month USD- LIBOR-BBA 2.40% 435,476 GBP 1,320,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 142,610 Absolute Return 700 Fund 51 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA $4,719,000 E $(8,607) 12/19/17 0.90% 3 month USD- LIBOR-BBA $(18,847) 30,355,000 E (148,842) 12/19/22 1.75% 3 month USD- LIBOR-BBA (108,772) 11,171,000 E 84,358 12/19/22 3 month USD- LIBOR-BBA 1.75% 69,611 7,808,000 E (789,584) 12/19/42 2.40% 3 month USD- LIBOR-BBA (440,645) CAD 1,830,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR (47,947) UBS AG CHF 30,584,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (196,512) Total E Extended effective date. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,741,843 $— 1/12/41 4.00% (1 month Synthetic TRS $12,088 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 771,198 — 1/12/41 4.00% (1 month Synthetic TRS 5,352 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools baskets 1,116,817 — 3/14/13 (3 month USD- A basket (2,956,585) LIBOR-BBA plus (MLTRFCF2) 0.10%) of common stocks units 12,558 — 3/14/13 3 month USD- Russell 1000 1,795,041 LIBOR-BBA Total Return Index minus 0.09% units 9,934 — 3/14/13 3 month USD- Russell 1000 1,419,966 LIBOR-BBA Total Return Index minus 0.09% units 6,367 — 3/14/13 3 month USD- Russell 1000 910,099 LIBOR-BBA Total Return Index minus 0.09% 52 Absolute Return 700 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $649,719 $— 1/12/40 5.00% (1 month Synthetic MBX $1,223 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,387,823 — 1/12/38 (6.50%) 1 month Synthetic MBX (8,476) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,140,829 — 1/12/38 (6.50%) 1 month Synthetic MBX (19,182) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,101,218 — 1/12/40 5.00% (1 month Synthetic MBX 3,954 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,728,221 — 1/12/41 5.00% (1 month Synthetic MBX 3,520 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 38,645,262 — 1/12/41 4.00% (1 month Synthetic TRS 268,187 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,438,860 — 1/12/41 4.00% (1 month Synthetic TRS 16,925 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 7,977,999 — 1/12/38 (6.50%) 1 month Synthetic MBX (48,724) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,124,506 — 1/12/40 4.00% (1 month Synthetic MBX 2,056 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 680,938 — 1/12/41 5.00% (1 month Synthetic MBX 1,387 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,032,929 — 1/12/41 4.00% (1 month Synthetic TRS 7,168 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 785,778 (1,229) 1/12/39 6.00% (1 month Synthetic TRS 3,550 USD-LIBOR) Index 6.00% 30 year Fannie Mae pools Absolute Return 700 Fund 53 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $7,027,058 $— 1/12/38 (6.50%) 1 month Synthetic MBX $(42,916) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,689,919 — 1/12/41 5.00% (1 month Synthetic MBX 11,589 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,988,987 — 1/12/40 4.00% (1 month Synthetic MBX 3,637 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 232,266 — 1/12/40 4.00% (1 month Synthetic TRS 923 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 94,038 — 1/12/38 6.50% (1 month Synthetic TRS 277 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 516,092 — 1/12/38 (6.50%) 1 month Synthetic MBX (3,152) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,620,000 — 4/7/16 (2.63%) USA Non Revised (55,277) Consumer Price Index-Urban (CPI-U) 8,104,889 — 1/12/41 3.50% (1 month Synthetic MBX 45,617 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 1,160,816 — 1/12/41 3.50% (1 month Synthetic MBX 6,533 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 4,085,629 — 1/12/41 5.00% (1 month Synthetic MBX 8,322 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,983,248 — 1/12/38 (6.50%) 1 month Synthetic MBX (73,185) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,364,521 — 1/12/40 4.00% (1 month Synthetic MBX 13,468 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 54 Absolute Return 700 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $2,965,955 $— 1/12/38 (6.50%) 1 month Synthetic MBX $(18,114) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 12,581,935 — 1/12/40 4.50% (1 month Synthetic MBX 18,442 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 7,472,640 — 1/12/41 4.00% (1 month Synthetic TRS 51,858 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 8,336,470 — 1/12/40 4.50% (1 month Synthetic MBX 12,219 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 586,232 — 1/12/40 5.00% (1 month Synthetic MBX 1,103 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 17,766 — 1/12/40 4.50% (1 month Synthetic MBX 26 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 20,117,635 — 1/12/41 5.00% (1 month Synthetic MBX 40,977 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 568,824 — 1/12/40 5.00% (1 month Synthetic MBX 1,070 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,845,734 — 1/12/40 5.00% (1 month Synthetic MBX 3,473 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,337,837 — 1/12/40 5.00% (1 month Synthetic MBX 2,518 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 2,279,100 — 1/12/41 5.00% (1 month Synthetic MBX 4,642 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,080,649 — 1/12/41 5.00% (1 month Synthetic MBX 2,201 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Absolute Return 700 Fund 55 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. baskets 305 $— 2/13/13 (3 month USD- A basket $261,436 LIBOR-BBA plus (CGPUTQL2) 0.10%) of common stocks baskets 168 — 2/13/13 3 month USD- A basket 143,156 LIBOR-BBA plus (CGPUTQL2) 0.10% of common stocks baskets 434,443 — 8/27/13 3 month USD- A basket 341,737 LIBOR-BBA minus (CGPUTS12) 1.95% of common stocks shares 360,400 — 9/10/13 (3 month USD- Vanguard Index 315,597 LIBOR-BBA) Funds — MSCI Emerging Markets ETF units 6,793 — 2/13/13 3 month USD- Russell 1000 (296,508) LIBOR-BBA minus Total Return Index 0.15% units 4,537 — 2/13/13 3 month USD- Russell 1000 (197,998) LIBOR-BBA minus Total Return Index 0.15% Credit Suisse International $1,361,876 — 1/12/41 5.00% (1 month Synthetic MBX 2,774 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 148,361 — 1/12/41 4.00% (1 month Synthetic TRS 1,030 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 324,219 — 2/11/13 (3 month USD- iShares MSCI 117,543 LIBOR-BBA minus Emerging Markets 0.35%) Index 770,498 — 1/12/41 4.00% (1 month Synthetic TRS 5,347 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools Goldman Sachs International 682,233 — 1/12/38 6.50% (1 month Synthetic TRS 2,006 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,391,166 — 1/12/38 6.50% (1 month Synthetic TRS 7,032 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,844,608 — 1/12/38 6.50% (1 month Synthetic TRS 5,425 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 56 Absolute Return 700 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,500,000 $— 3/1/16 2.47% USA Non Revised $17,220 Consumer Price Index-Urban (CPI-U) 1,125,000 — 3/3/16 2.45% USA Non Revised 11,745 Consumer Price Index-Urban (CPI-U) 3,327,078 — 1/12/38 6.50% (1 month Synthetic TRS 9,785 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 147,661 — 1/12/41 4.00% (1 month Synthetic TRS 1,025 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 398,196 — 1/12/41 4.00% (1 month Synthetic TRS 2,763 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,367,441 — 1/12/41 4.00% (1 month Synthetic TRS 9,490 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,399,164 — 1/12/41 4.50% (1 month Synthetic TRS 17,278 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,641,220 — 1/12/41 4.00% (1 month Synthetic TRS 39,148 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,081,265 — 1/12/41 4.50% (1 month Synthetic TRS 14,989 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,446,207 — 1/12/38 (6.50%) 1 month Synthetic MBX (14,940) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 919,054 — 1/12/38 (6.50%) 1 month Synthetic MBX (5,613) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,595,807 — 1/12/41 4.00% (1 month Synthetic TRS 52,713 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 5,424,393 — 1/12/41 4.50% (1 month Synthetic TRS 39,065 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools Absolute Return 700 Fund 57 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,037,797 $955 1/12/41 4.50% (1 month Synthetic TRS $15,631 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 694,218 380 1/12/41 4.00% (1 month Synthetic TRS 5,197 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 697,023 (980) 1/12/39 6.00% (1 month Synthetic TRS 3,258 USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 141,159 — 1/12/38 6.50% (1 month Synthetic TRS 415 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 5,604,830 — 1/12/41 4.00% (1 month Synthetic TRS 38,896 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 267,330 — 1/12/41 4.00% (1 month Synthetic TRS 1,855 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 596,943 — 1/12/41 4.00% (1 month Synthetic TRS 4,143 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,351,044 — 1/12/38 (6.50%) 1 month Synthetic MBX (20,466) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 344,061 — 1/12/38 6.50% (1 month Synthetic TRS 1,012 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 520,764 — 1/12/38 6.50% (1 month Synthetic TRS 1,532 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 173,859 — 1/12/38 (6.50%) 1 month Synthetic MBX (1,062) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 463,488 — 1/12/38 (6.50%) 1 month Synthetic MBX (2,831) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 58 Absolute Return 700 Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $505,327 $— 1/12/38 6.50% (1 month Synthetic TRS $1,486 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,010,858 — 1/12/38 6.50% (1 month Synthetic TRS 2,973 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 684,670 — 1/12/38 6.50% (1 month Synthetic TRS 2,014 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,571,125 — 1/12/41 4.00% (1 month Synthetic TRS 17,843 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,080,554 — 1/12/41 4.00% (1 month Synthetic TRS 14,438 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,986,854 — 1/12/41 4.00% (1 month Synthetic TRS 27,668 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,963,023 — 1/12/41 4.00% (1 month Synthetic TRS 20,563 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 393,213 — 1/12/38 6.50% (1 month Synthetic TRS 1,156 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,341,548 — 1/12/41 4.00% (1 month Synthetic TRS 9,310 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,620,472 — 1/12/38 6.50% (1 month Synthetic TRS 7,707 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools JPMorgan Chase Bank NA 2,140,738 — 1/12/41 4.00% (1 month Synthetic TRS 14,856 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,164,067 1,978 1/12/41 4.50% (1 month Synthetic TRS 24,764 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools Absolute Return 700 Fund 59 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/12 cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) UBS AG $105,185 $— 5/22/13 3 month USD- MSCI Emerging $(1,184,514) LIBOR-BBA plus Markets TR Net USD 0.25% baskets 476,409 — 5/22/13 (3 month USD- A basket 124 LIBOR-BBA plus (UBSEMBSK) 0.75%) of common stocks shares 130,053 — 2/22/13 (3 month USD- iShares MSCI 88,851 LIBOR-BBA minus Emerging Markets 0.20%) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/12 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International DJ CDX NA IG Series 19 Index BBB+/P $(195,136) $38,800,000 12/20/17 100 bp $(168,019) Goldman Sachs International DJ CDX NA IG Series 19 Index BBB+/P (34,878) 7,000,000 12/20/17 100 bp (29,985) JPMorgan Chase Bank NA Belgium Government International Bond, 4 1/4s, 9/28/14 — (353,495) 3,478,000 12/20/16 (100 bp) (429,130) Belgium Government International Bond, 4 1/4s, 9/28/14 — (257,485) 3,458,000 3/20/17 (100 bp) (327,118) Republic of Austria, 4.65%, 1/5/18 — (419,892) 8,695,000 12/20/16 (100 bp) (687,504) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying refer enced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. 60 Absolute Return 700 Fund The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $7,145,952 $— $— Capital goods 10,301,716 — — Communication services 6,708,846 — — Conglomerates 4,193,180 — — Consumer cyclicals 28,525,475 — — Consumer staples 24,833,369 — — Energy 22,267,819 428,610 — Financials 30,093,320 — — Health care 24,578,281 — — Technology 63,967,129 — — Transportation 4,559,834 — — Utilities and power 6,021,250 — — Total common stocks — Commodity linked notes $— $37,571,271 $— Corporate bonds and notes — 107,053,645 — Foreign government and agency bonds and notes — 8,011,426 — Investment companies 9,425,781 — — Mortgage-backed securities — 123,878,378 — Purchased equity options outstanding — 3,497,262 — Purchased swap options outstanding — 2,266,297 — Senior loans — 50,330,899 U.S. treasury obligations — 6,724,935 U.S. government and agency mortgage obligations — 181,332,653 — Short-term investments 82,667,578 137,399,641 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $226,502 $— Futures contracts (1,322,258) — — Written equity options outstanding — (461,393) — Written swap options outstanding — (229,226) — TBA sale commitments — (62,985,936) — Interest rate swap contracts — (1,341,830) — Total return swap contracts — 1,452,760 — Credit default contracts — (380,870) — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 61 Statement of assets and liabilities 10/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $868,042,704) $908,539,155 Affiliated issuers (identified cost $75,245,392) (Notes 1 and 6) 75,245,392 Dividends, interest and other receivables 3,708,925 Receivable for shares of the fund sold 3,335,313 Receivable for investments sold 74,438,100 Receivable for sales of delayed delivery securities (Note 1) 63,120,625 Unrealized appreciation on swap contracts (Note 1) 10,612,185 Receivable for variation margin (Note 1) 1,001,466 Unrealized appreciation on forward currency contracts (Note 1) 691,388 Premium paid on swap contracts (Note 1) 9,481,497 Total assets LIABILITIES Payable to custodian 1,197,292 Payable for investments purchased 80,988,460 Payable for purchases of delayed delivery securities (Note 1) 181,677,710 Payable for shares of the fund repurchased 1,784,759 Payable for compensation of Manager (Note 2) 526,934 Payable for investor servicing fees (Note 2) 107,521 Payable for custodian fees (Note 2) 46,126 Payable for Trustee compensation and expenses (Note 2) 30,602 Payable for administrative services (Note 2) 1,519 Payable for distribution fees (Note 2) 213,087 Unrealized depreciation on forward currency contracts (Note 1) 464,886 Written options outstanding, at value (premiums $3,457,578) (Notes 1 and 3) 690,619 Premium received on swap contracts (Note 1) 9,473,994 Unrealized depreciation on swap contracts (Note 1) 10,889,628 TBA sale commitments, at value (proceeds receivable $63,055,625) (Note 1) 62,985,936 Collateral on certain derivative contracts, at value (Note 1) 14,147,121 Other accrued expenses 227,642 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $749,450,222 Distributions in excess of net investment income (Note 1) (41,882) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (6,603,261) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 41,915,131 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 62 Absolute Return 700 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($331,370,272 divided by 28,138,270 shares) $11.78 Offering price per class A share (100/94.25 of $11.78)* $12.50 Net asset value and offering price per class B share ($26,014,828 divided by 2,242,052 shares)** $11.60 Net asset value and offering price per class C share ($138,619,000 divided by 11,948,120 shares)** $11.60 Net asset value and redemption price per class M share ($4,105,459 divided by 352,361 shares) $11.65 Offering price per class M share (100/96.50 of $11.65)* $12.07 Net asset value, offering price and redemption price per class R share ($1,234,526 divided by 105,726 shares) $11.68 Net asset value, offering price and redemption price per class R5 share ($10,213 divided by 865 shares) $11.81 Net asset value, offering price and redemption price per class R6 share ($10,213 divided by 865 shares) $11.81 Net asset value, offering price and redemption price per class Y share ($283,355,699 divided by 24,000,701 shares) $11.81 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund 63 Statement of operations Year ended 10/31/12 INVESTMENT INCOME Interest (net of foreign tax of $27,778) (including interest income of $67,868 from investments in affiliated issuers) (Note 6) $17,770,470 Dividends (net of foreign tax of $372) 4,585,124 Total investment income EXPENSES Compensation of Manager (Note 2) 6,139,808 Investor servicing fees (Note 2) 1,278,371 Distribution fees (Note 2) 2,432,991 Custodian fees (Note 2) 122,704 Trustee compensation and expenses (Note 2) 57,076 Administrative services (Note 2) 21,616 Other 395,264 Fees waived and reimbursed by Manager (Note 2) (343,555) Total expenses Expense reduction (Note 2) (1,165) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (9,944,928) Net realized gain on swap contracts (Note 1) 20,060,221 Net realized gain on futures contracts (Note 1) 4,620,607 Net realized loss on foreign currency transactions (Note 1) (3,240,845) Net realized loss on written options (Notes 1 and 3) (12,316,640) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 931,040 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year 40,337,238 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 64 Absolute Return 700 Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/12 Year ended 10/31/11 Operations: Net investment income $12,252,484 $18,472,388 Net realized loss on investments and foreign currency transactions (821,585) (5,806,846) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 41,268,278 (3,151,242) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (13,532,154) (8,169,234) Class B (751,043) (467,344) Class C (4,254,680) (2,392,932) Class M (130,463) (75,223) Class R (22,424) (13,926) Class Y (7,869,459) (5,334,657) Net realized short-term gain on investments Class A — (1,168,906) Class B — (81,523) Class C — (424,194) Class M — (13,125) Class R — (2,079) Class Y — (711,941) Increase from capital share transactions (Note 4) 39,224,497 158,875,325 Total increase in net assets NET ASSETS Beginning of year 719,356,759 569,822,218 End of year (including distributions in excess of net investment income of $41,882 and undistributed net investment income of $14,642,972, respectively) The accompanying notes are an integral part of these financial statements. Absolute Return 700 Fund65 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) e Class A October 31, 2012 .21 .66 (.44) — — 1.33 1.82 164 October 31, 2011 .33 (.04) (.34) (.05) — 1.37 2.86 174 October 31, 2010 .43 .06 (.15) (.05) — f 1.63 3.81 244 October 31, 2009 † .33 .83 — f * 1.41* 3.06* 48* Class B October 31, 2012 .12 .65 (.36) — — 2.08 1.06 164 October 31, 2011 .24 (.03) (.28) (.05) — 2.12 2.14 174 October 31, 2010 .34 .05 (.11) (.05) — f 2.38 3.05 244 October 31, 2009 † .29 .79 — f * 2.05* 2.71* 48* Class C October 31, 2012 .12 .65 (.36) — — 2.08 1.06 164 October 31, 2011 .24 (.04) (.27) (.05) — 2.12 2.12 174 October 31, 2010 .34 .06 (.13) (.05) — f 2.38 3.05 244 October 31, 2009 † .32 .77 — f * 2.05* 2.89* 48* Class M October 31, 2012 .15 .65 (.38) — — 1.83 1.31 164 October 31, 2011 .27 (.03) (.28) (.05) — 1.87 2.34 174 October 31, 2010 .37 .03 (.13) (.05) — f 2.13 3.30 244 October 31, 2009 † .33 .77 — f * 1.84* 3.04* 48* Class R October 31, 2012 .17 .67 (.41) — — 1.58 1.52 164 October 31, 2011 .30 (.05) (.32) (.05) — 1.62 2.60 174 October 31, 2010 .40 .04 (.14) (.05) — f 1.88 3.56 244 October 31, 2009 † .32 .80 — f * 1.62* 2.99* 48* Class R5 October 31, 2012 ‡ .07 .18 — * .34* .54* 164 Class R6 October 31, 2012 ‡ .07 .18 — * .31* .58* 164 Class Y October 31, 2012 .23 .67 (.46) — — 1.08 2.04 164 October 31, 2011 .36 (.05) (.36) (.05) — 1.12 3.13 174 October 31, 2010 .46 .05 (.16) (.05) — f 1.38 4.04 244 October 31, 2009 † .40 .77 — f * 1.19* 3.56* 48* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 66 Absolute Return 700 Fund Absolute Return 700 Fund 67 Financial highlights (Continued) * Not annualized. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/12 10/31/11 10/31/10 10/31/09 Class A 0.05% 0.08% 0.03% 0.46% Class B 0.05 0.08 0.03 0.46 Class C 0.05 0.08 0.03 0.46 Class M 0.05 0.08 0.03 0.46 Class R 0.05 0.08 0.03 0.46 Class R5 — N/A N/A N/A Class R6 — N/A N/A N/A Class Y 0.05 0.08 0.03 0.46 e Portfolio turnover excludes TBA purchase and sales transactions. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 68 Absolute Return 700 Fund Notes to financial statements 10/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from November 1, 2011 through October 31, 2012. Putnam Absolute Return 700 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks to earn a positive total return that exceeds the rate of inflation by 700 basis points (or 7.00%), as reflected by the return of the Bank of America Merrill Lynch U.S. Treasury Bill Index, on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage- and asset-backed securities; high yield securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts. The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, equities or equity-like investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. The fund began offering R5 and R6 classes of shares on July 2, 2012. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Absolute Return 700 Fund 69 Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities 70 Absolute Return 700 Fund receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Certain options contracts may include extended effective dates on premiums. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $963,400,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to equitize cash, to hedge prepayment risk and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Absolute Return 700 Fund 71 Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $290,600,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $391,900,000 on total return swap contracts for the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,893,300,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation 72 Absolute Return 700 Fund acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $78,700,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,622,315 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,422,331 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $4,451,688. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. Absolute Return 700 Fund 73 TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2012, the fund had a capital loss carryover of $6,247,022 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $— $4,473,970 $4,473,970 * 1,773,052 N/A 1,773,052 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire 74 Absolute Return 700 Fund unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, realized and unrealized gains and losses on certain futures contracts, income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $377,115 to decrease undistributed net investment income, $63,318 to decrease paid-in-capital and $440,433 to decrease accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $56,376,809 Unrealized depreciation (16,700,465) Net unrealized appreciation 39,676,344 Capital loss carryforward (6,247,022) Cost for federal income tax purposes $944,142,809 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.030% of the first $5 billion, 0.830% of the next $50 billion, 0.980% of the next $5 billion, 0.810% of the next $50 billion, 0.930% of the next $10 billion, 0.800% of the next $100 billion and 0.880% of the next $10 billion, 0.795% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 7.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.28%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee Absolute Return 700 Fund 75 even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.886% of the fund’s average net assets before a decrease of $164,674 (0.023% of the fund’s average net assets) based on performance. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2013, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, acquired fund fees and expenses and payments under each fund’s distribution plans) will not exceed an annual rate of 1.10% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $343,555 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: ClassA $580,818 ClassR5 5 ClassB 43,603 ClassR6 2 ClassC 237,218 ClassY 408,225 ClassM 6,931 Total ClassR 1,569 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,086 under the expense offset arrangements and by $79 under the brokerage/service arrangements. 76 Absolute Return 700 Fund Each independent Trustee of the fund receives an annual Trustee fee, of which $609, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $816,109 ClassM 29,270 ClassB 246,132 ClassR 4,463 ClassC 1,337,017 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $141,996 and $1,734 from the sale of classA and classM shares, respectively, and received $34,710 and $15,948 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $169 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $930,010,458 and $931,153,160, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $5,973,438 and $5,964,727, respectively. Written option transactions during the reporting period are summarized as follows: Written swap Written equity option contract Written swap option contract Written equity amounts option premiums amounts option premiums Written options outstanding at the beginning of the reporting period $1,394,159,874 $61,819,245 2,308,730 $3,468,509 Options opened 695,558,269 42,854,725 19,367,354 13,872,132 Options exercised (407,238,908) (12,264,521) — — Options expired — — (10,174,924) (9,199,585) Options closed (1,669,209,235) (92,154,001) (9,100,826) (4,938,926) Written options outstanding at the end of the reporting period $13,270,000 $255,448 2,400,334 $3,202,130 Absolute Return 700 Fund 77 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/12 Year ended 10/31/11 ClassA Shares Amount Shares Amount Shares sold 9,251,110 $106,268,963 18,112,482 $208,722,727 Shares issued in connection with reinvestment of distributions 1,114,342 12,090,615 713,542 7,998,802 10,365,452 118,359,578 18,826,024 216,721,529 Shares repurchased (14,372,473) (162,631,768) (11,109,900) (127,412,446) Net increase (decrease) Year ended 10/31/12 Year ended 10/31/11 ClassB Shares Amount Shares Amount Shares sold 439,354 $4,968,777 751,426 $8,561,358 Shares issued in connection with reinvestment of distributions 65,358 703,255 45,503 506,450 504,712 5,672,032 796,929 9,067,808 Shares repurchased (316,764) (3,577,563) (366,921) (4,178,314) Net increase Year ended 10/31/12 Year ended 10/31/11 ClassC Shares Amount Shares Amount Shares sold 2,868,639 $32,453,915 5,575,202 $63,711,440 Shares issued in connection with reinvestment of distributions 322,163 3,466,471 196,433 2,186,296 3,190,802 35,920,386 5,771,635 65,897,736 Shares repurchased (3,051,939) (34,391,698) (2,684,420) (30,534,870) Net increase Year ended 10/31/12 Year ended 10/31/11 ClassM Shares Amount Shares Amount Shares sold 68,727 $784,179 199,468 $2,298,205 Shares issued in connection with reinvestment of distributions 11,446 123,388 7,426 82,726 80,173 907,567 206,894 2,380,931 Shares repurchased (68,917) (782,920) (142,592) (1,613,112) Net increase 78 Absolute Return 700 Fund Year ended 10/31/12 Year ended 10/31/11 ClassR Shares Amount Shares Amount Shares sold 62,643 $713,384 30,089 $345,497 Shares issued in connection with reinvestment of distributions 2,080 22,424 1,437 16,005 64,723 735,808 31,526 361,502 Shares repurchased (16,147) (183,354) (12,270) (141,949) Net increase For the period 7/3/12 (commencement of operations) to 10/31/12 ClassR5 Shares Amount Shares sold 865 $10,000 Shares issued in connection with reinvestment of distributions — — 865 10,000 Shares repurchased — — Net increase (decrease) For the period 7/3/12 (commencement of operations) to 10/31/12 ClassR6 Shares Amount Shares sold 865 $10,000 Shares issued in connection with reinvestment of distributions — — 865 10,000 Shares repurchased — — Net increase (decrease) Year ended 10/31/12 Year ended 10/31/11 ClassY Shares Amount Shares Amount Shares sold 14,631,706 $167,900,730 13,107,648 $151,422,143 Shares issued in connection with reinvestment of distributions 530,842 5,759,637 378,525 4,243,266 15,162,548 173,660,367 13,486,173 155,665,409 Shares repurchased (8,310,533) (94,483,938) (11,131,173) (127,338,899) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Value at end of the Shares owned Percentage of ownership reporting period Class R5 865 100% $10,213 ClassR6 865 100 10,213 Absolute Return 700 Fund 79 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $32,010 Payables $412,880 Foreign exchange contracts Receivables 691,388 Payables 464,886 Investments, Receivables, Net Payables, Net assets— Unrealized assets— Unrealized Equity contracts appreciation 10,710,908* depreciation 6,973,730* Investments, Receivables, Net Payables, Net assets— Unrealized assets— Unrealized Interest rate contracts appreciation 8,148,094* depreciation 8,023,660* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $3,129,379 $3,129,379 Foreign exchange contracts — — (3,355,318) — (3,355,318) Equity contracts (8,447,322) 1,551,927 — 6,474,896 (420,499) Interest rate contracts (29,374,488) 3,068,680 — 10,455,946 (15,849,862) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(2,138,653) $(2,138,653) Foreign exchange contracts — — 997,471 — 997,471 Equity contracts (1,128,552) (1,525,330) — (3,902,617) (6,556,499) Interest rate contracts 7,977,393 (1,447,737) — (3,941,787) 2,587,869 Total 80Absolute Return 700 Fund Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $43,927,258 $481,013,474 $449,695,340 $67,868 $75,245,392 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncements In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) The fund designated 52.42% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 56.06%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. Absolute Return 700 Fund 81 About the Trustees Independent Trustees 82 Absolute Return 700 Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Absolute Return 700 Fund 83 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 84 Absolute Return 700 Fund Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Independent Registered Manager, Assistant Clerk, and Public Accounting Firm Robert T. Burns Associate Treasurer PricewaterhouseCoopers LLP Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Absolute Return 700 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2012	$148,606	$ —	$14,700	$1,417 October 31, 2011	$159,580	$ —	$9,925	$ — For the fiscal years ended October 31 2012 and October 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $255,626 and $187,307 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees October 31, 2012	$ — $122,500	$ — $ — October 31, 2011	$ — $157,505	$ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — October 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Sector Fund Annual report 10 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 21 Federal tax information 36 About the Trustees 37 Officers 39 Consider these risks before investing: Putnam Global Sector Fund’s allocation of investments among underlying funds may hurt performance. In addition, the fund’s performance is subject to the risks that may affect the performance of the underlying funds. The prices of stocks in an underlying fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. An underlying fund’s policy of concentrating on a limited group of industries and an underlying fund’s “non-diversified” status, which means the underlying fund may invest in fewer issuers than a “diversified fund,” can increase the underlying fund’s vulnerability to adverse developments affecting a single issuer, which may result in greater losses and volatility. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. International investments, particularly emerging-market investments, can be illiquid. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. An underlying fund’s use of derivatives may increase these risks by increasing investment exposure or, in the case of many over-the-counter investments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. An underlying fund’s use of short selling may result in losses if the securities appreciate in value. Message from the Trustees Dear Fellow Shareholder: The U.S. economy has been exhibiting greater underlying strength than previously thought, with employment, consumer spending, manufacturing, and housing data all showing steady improvement this year. U.S. stocks and many international markets have responded by delivering strong returns. Still, the rise in equities has been accompanied by heightened investor anxiety, fostered by Europe’s ongoing troubles, China’s economic slowdown, and the looming “fiscal cliff” in the United States. We believe volatility will remain a feature of market behavior until these challenges are resolved. At Putnam, our portfolio managers and analysts are trained to uncover opportunities and manage risk in this type of environment. We also strongly believe that it is prudent for long-term investors to rely on the expertise of a trusted financial advisor, who can help them work toward their financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, MargaretA Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. 4 Global Sector Fund Interview with your fund’s portfolio manager During the year, stock markets generally rose in the face of major macroeconomic concerns. On balance, have you been seeing encouraging signals of a strengthening economic recovery? In the latter half of the fund’s fiscal year, we did begin to see some encouraging signs in Europe and China. More certainty from European Central Bank [ECB] president Mario Draghi, who declared that the ECB would do “whatever it takes” to preserve the integrity of the eurozone, gave a boost to global markets. And some indications that China’s decline in growth may be leveling off also helped raise investor sentiment. Companies’ earnings outlooks did soften somewhat in the latter half of the period, but we believe a variety of economic indicators bode well for equities and the economy. These include signals from the bond markets, measures of consumer confidence, improving employment data, and housing price increases, all of which may point toward a possible reacceleration of earnings growth in 2013. In our view, one of the brightest spots continues to be housing, where we believe a broad recovery is underway. How will a recovery in housing make a difference for stock markets? Home prices in the United States have started to rise significantly from deeply depressed levels, and there is still plenty of room for these assets to run, especially with mortgage This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Global Sector Fund 5 interest rates seemingly anchored at historical lows. Importantly, U.S. consumers in the aggregate have reduced their debt significantly in the past few years; at the same time, rising home prices provide an additional boost to household balance sheets. These two factors reinforce each other, giving consumers greater scope to spend, which in turn has the potential to lend the economy major support by giving businesses the confidence to invest in growth. The fund outperformed its benchmark, the MSCI World Index [ND], for the period. Can you describe your investment approach and the reasons for the fund’s outperformance? The portfolio is diversified across a range of companies in markets around the world. The fund covers a big equity universe, and we need to identify the subset of stocks that we believe will outperform. Putnam Global Sector Fund is a “fund of funds,” which means it invests in a portfolio of underlying Putnam mutual funds. These eight underlying funds cover all the sectors in the MSCI World Index [ND] benchmark. Each fund is actively managed by one or more equity research analysts with specialized sector expertise. Our analysts spend the time and energy needed to dig deep into each sector, and they constantly monitor and adjust the fund holdings as business fundamentals or investment opportunities change. While general themes in the broad financial markets have some influence on our portfolio construction process, we want stock selection to be the main driver of performance. For the most recent fiscal year, stock selection proved to be just that, as our analysts’ strongest-conviction stocks generally delivered good results while the analysts’ calls on stocks to avoid also typically contributed positively to relative performance. What were some of the strongest performers in the portfolio? The industrials sector held some of the top contributors to performance, including the Country allocations are shown as a percentage of the underlying funds’ net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Weightings will vary over time. 6 Global Sector Fund stocks of the conglomerates Honeywell and Tyco International . We believed that investors did not fully appreciate the fundamental change at Honeywell driven by its chief executive officer over the past decade. Under this leadership, Honeywell’s portfolio has been upgraded with advantageous acquisitions and divestitures, and the company’s focus on execution has helped company profit margins more than was generally expected. Similar to Honeywell, Tyco survived well through a tough macroeconomic environment through the end of October2012, and that differentiated the company from its peers, which, on balance, have seen declining earnings expectations. What’s more, Tyco has been going through a breakup that has enabled investors to see upside among its three separate businesses, each of which lead attractive end markets. The strengthening U.S. housing market helped the stock of Fortune Brands Home & Security , which specializes in kitchen and bath cabinetry, plumbing, and security and storage systems. This is a seemingly strong business — a leader in its industry — that had been embedded in a large conglomerate, Fortune Brands. In October2011, it was spun off from the holding company and now operates independently. Some holdings in biotechnology also were strong performers for the fund, including the stocks of Affymax and Pharmacyclics . In late March, Affymax received FDA approval for Omontys, an anemia treatment for dialysis patients. The analyst who covers this stock added it to the health-care portfolio in late 2011, after Affymax received a positive recommendation from the FDA. Pharmacyclics has had great success with its phase 2 trials Allocations are represented as a percentage of the fund’s net assets and may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the exclusion of as-of trades, if any. Holdings and allocations may vary over time. Global Sector Fund 7 for ibrutinib, a compound for treating blood cancer. Our health-care analyst believed the company was a promising investment when she added it to the portfolio in late 2011. At the time, it was relatively unnoticed by investors and was trading at what appeared to be an attractive price. The strategy proved beneficial as the stock price made substantial gains over the ensuing 12months. What stocks or strategies did not perform up to your expectations? Tronox is a global chemicals company that produces titanium dioxide, a key component in paint. Although global demand for paint has been generally expanding, Tronox’s customer inventories had grown substantially — partly because of the slowdown in building in China. As a result, the price of titanium dioxide, which had risen for much of the year, pulled back in the last few months of the period, putting pressure on company earnings. We believe that when the industry works through its destocking process, the company will be positioned to perform well. The stock of Best Buy was also a detractor from fund performance, though we continue to hold the stock. We believe the stock’s price is much lower than it deserves to be, as investors have punished it out of concern about some recent management turmoil and competition from online retailers. In our estimation, the company has a leading position in its industry and the ability to cut costs, improve profits, and reinvest in its business. We avoided the stock of the retail giant Wal-Mart , a strategy that detracted from benchmark-relative performance as the stock appreciated during the period. We believe the stock benefited primarily from investors’ flight to perceived safety among consumer staples stocks. As it turned out, concerns over a global growth slowdown gave a boost to virtually all stocks with defensive profiles. We did not like the stock for several fundamental reasons. We anticipated, for example, that the company would see declines in sales growth — which it did see, shortly after the fund’s fiscal year-end — and that management’s desire to lead the market in low prices would put substantial pressure on gross margins. What is your outlook for global markets and the fund? We are optimistic about the prospects for global equities. The housing theme, as mentioned earlier, could have a powerful effect on equity markets and economic fortunes, particularly in the United States and the United Kingdom. While there remains significant political uncertainty over the “fiscal cliff” in the United States, our view is that the attendant short-term risks will likely see positive resolution in the first half of 2013. In Europe, we expect to see flat growth rather than significant GDP declines. Although the European economy remains under pressure, countries appear to be making positive long-term structural changes, and we believe these developments should help reduce the probabilities of worse economic scenarios for the region. In China, policy uncertainty remains relatively substantial, at least for the short term. Having said that, growth rates are above 7%, which is positive for global growth and could be positive for many stocks in emerging and developed markets that are exposed to China’s economic fortunes. Even if China’s GDP growth doesn’t significantly reaccelerate, we think the next 12months could be better than the past 12months for China-related positions. Elsewhere in emerging markets, we see strongly positive tailwinds for growth in ASEAN countries [Association of Southeast Asian Nations, including Thailand, Malaysia, and Philippines]. These countries performed well for much of 2012, drawing substantial support from many quarters, including strong 8 Global Sector Fund policy support for agriculture in Thailand and momentum in Malaysian infrastructure. In addition, their equity markets benefited from investors who wanted to gain exposure to stocks, sectors, and countries less subject to the gyrations of global growth expectations, and we are optimistic that these areas could continue to perform well into 2013. Thank you, Aaron, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Putnam Global Sector Fund is managed by a team of senior equity analysts at Putnam: Sheba M. Alexander, CFA; Isabel Buccellati; Jacquelyne J. Cavanaugh; Kelsey Chen, Ph.D.; Steven W. Curbow; Christopher J. Eitzmann; Vivek Gandhi, CFA; Brian T. Hertzog; Greg Kelly; David Morgan; Ferat Ongoren; Nathaniel N. Salter; and Walter D. Scully. They are overseen by Aaron Cooper. Portfolio Manager Aaron M. Cooper is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. A CFA charterholder, he joined Putnam in 2011 and has been in the investment industry since 1999. IN THE NEWS After decelerating in the middle of the year, the world’s two largest economies—the United States and China— are showing signs of growth. Stronger housing demand and hiring is appearing in the United States, and factory output and retail sales are rising in China, potentially marking an end to the recent slowdown in that economy. This fall, President Barack Obama was elected to a second term in the United States, and Xi Jinping, in a once-in-a-decade transition of power, was named President of China. Neither country is without its potential difficulties, however. The United States must produce a budget agreement that averts the across-the-board tax increases and austerity measures in the “fiscal cliff,” and China’s new leadership remains untested. Global Sector Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 12.49% 6.03% 10.29% 7.29% 10.35% 10.35% 11.04% 7.18% 11.78% 13.19% Annual average 4.66 2.29 3.86 2.76 3.89 3.89 4.14 2.72 4.41 4.91 1 year 10.62 4.22 9.79 4.79 9.84 8.84 10.06 6.24 10.29 10.86 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. Comparative index returns For periods ended 10/31/12 MSCI World Index (ND) Life of fund 14.79% Annual average 5.48 1 year 9.45 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 10 Global Sector Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $11,029 ($10,729 with contingent deferred sales charge). ClassC shares would have been valued at $11,035, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $10,718. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $11,178 and $11,319, respectively. Fund price and distribution information For the 12-month period ended 10/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.243 $0.175 $0.188 $0.183 $0.214 $0.265 Capital gains — Long-term 0.180 0.180 0.180 0.180 0.180 0.180 Capital gains — Short-term 0.006 0.006 0.006 0.006 0.006 0.006 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/11 $9.77 $10.37 $9.68 $9.68 $9.72 $10.07 $9.76 $9.80 10/31/12 10.32 10.95 10.22 10.21 10.28 10.65 10.31 10.35 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Global Sector Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 13.26% 6.75% 11.15% 8.15% 11.11% 11.11% 11.79% 7.91% 12.53% 13.96% Annual average 5.11 2.65 4.32 3.18 4.30 4.30 4.56 3.09 4.84 5.37 1 year 25.07 17.89 24.26 19.26 24.20 23.20 24.37 20.07 24.85 25.43 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/11* 1.35% 2.10% 2.10% 1.85% 1.60% 1.10% Total annual operating expenses for the fiscal year ended 10/31/11 2.91% 3.66% 3.66% 3.41% 3.16% 2.66% Annualized expense ratio for the six-month period ended 10/31/12†# 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes an impact of 1.10% in fees and expenses of acquired funds (including underlying Putnam funds). Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 2/28/13. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. # Excludes the expense ratios of the underlying Putnam funds. 12 Global Sector Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2012, to October 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $1.26 $5.04 $5.04 $3.79 $2.52 $0.00 Ending value (after expenses) $1,010.80 $1,006.90 $1,006.90 $1,007.80 $1,008.80 $1,011.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2012, use the following calculation method. To find the value of your investment on May 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $1.27 $5.08 $5.08 $3.81 $2.54 $0.00 Ending value (after expenses) $1,023.88 $1,020.11 $1,020.11 $1,021.37 $1,022.62 $1,025.14 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Global Sector Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Global Sector Fund Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2012, Putnam employees had approximately $338,000,000 and the Trustees had approximately $82,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Sector Fund 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and anotheraffiliate, The Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2012. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and 16 Global Sector Fund • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees considered your fund’s management fee schedule and considered that, although the fund pays no management fee to Putnam Management, Putnam Management receives management fees from the underlying Putnam funds in which your fund invests. The Trustees noted that the fee schedule was consistent with the current fee schedules of other Putnam funds that pursued their objectives by investing substantially all of their assets in other Putnam funds, which have been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. The Trustees also reviewed the management fee schedules in effect for all Putnam funds (including the underlying Putnam funds in which your fund invests), including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances— for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). In addition, Putnam Management has agreed to reimburse your fund for all other expenses (exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, payments Global Sector Fund 17 under the fund’s distribution plans, and acquired fund fees and expenses) through at least February 28, 2014. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. (Total expenses reflect the fees and expenses borne directly by Putnam Global Sector Fund and the competitive funds included in its custom Lipper peer group, as well as the underlying funds’ net fees and expenses, which Putnam Global Sector Fund and the funds included in its custom Lipper peer group bear indirectly.) In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in 18 Global Sector Fund concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the total return of your fund, and your fund’s performance relative to its internal benchmark, over the one-year period ended December 31, 2011. Putnam Global Sector Fund’s class A shares’ return net of fees and expenses was negative and trailed the return of its internal benchmark over this period. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns Global Sector Fund 19 over a rolling three-year basis are eligible for full bonuses. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20Global Sector Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Sector Fund 21 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Global Sector Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Global Sector Fund (the “fund”) at October 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at October 31, 2012 by correspondence with the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts December 13, 2012 22 Global Sector Fund The fund’s portfolio 10/31/12 Shares Value Global Sector Funds 99.6% * Putnam Global Consumer Fund (Class Y) 37,623 $568,861 Putnam Global Financials Fund (Class Y) 45,630 527,939 Putnam Global Health Care Fund (Class Y) 5,833 281,784 Putnam Global Industrials Fund (Class Y) 20,761 291,487 Putnam Global Natural Resources Fund (Class Y) 24,010 474,685 Putnam Global Technology Fund (Class Y) 20,552 322,466 Putnam Global Telecommunications Fund (Class Y) 7,332 109,103 Putnam Global Utilities Fund (Class Y) 8,982 94,851 Total Global Sector Funds (cost $2,641,839) Fixed Income Funds 0.5% * Putnam Money Market Fund (Class A) 12,130 $12,130 Total Fixed Income Funds (cost $12,130) Total Investments (cost $2,653,969) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through October 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $2,682,759 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Global sector funds $2,671,176 $— $— Fixed income funds 12,130 — — Totals by level $— $— The accompanying notes are an integral part of these financial statements. Global Sector Fund 23 Statement of assets and liabilities 10/31/12 ASSETS Investment in affiliated underlying Putnam Funds, at value (Note 1): Affiliated underlying Putnam Funds (identified cost $2,653,969) (Note 5) $2,683,306 Cash 5 Receivable for shares of the fund sold 1,081 Receivable for investments sold 23,508 Receivable from Manager (Note 2) 28,304 Total assets LIABILITIES Payable for investments purchased 24,598 Payable for distribution fees (Note 2) 649 Payable for reports to shareholders 9,734 Payable for auditing 17,789 Other accrued expenses 675 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,601,516 Distributions in excess of net investment income (Note 1) (4,485) Accumulated net realized gain on investments (Note 1) 56,391 Net unrealized appreciation of investments 29,337 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,339,015 divided by 129,744 shares) $10.32 Offering price per class A share (100/94.25 of $10.32)* $10.95 Net asset value and offering price per class B share ($98,568 divided by 9,643 shares)** $10.22 Net asset value and offering price per class C share ($249,641 divided by 24,462 shares)** $10.21 Net asset value and redemption price per class M share ($12,645 divided by 1,230 shares) $10.28 Offering price per class M share (100/96.50 of $10.28)* $10.65 Net asset value, offering price and redemption price per class R share ($11,176 divided by 1,084 shares) $10.31 Net asset value, offering price and redemption price per class Y share ($971,714 divided by 93,867 shares) $10.35 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 24 Global Sector Fund Statement of operations Year ended 10/31/12 INVESTMENT INCOME Income distributions from underlying Putnam Fund shares (Note 5) $49,889 Total investment income EXPENSES Distribution fees (Note 2) 8,006 Reports to shareholders 15,595 Auditing 17,789 Other 869 Fees waived and reimbursed by Manager (Note 2) (34,253) Total expenses Net investment income Net realized gain on sales of underlying Putnam Fund shares (Notes 1 and 3) 5,326 Capital gain distribution from underlying Putnam Fund shares 85,694 Net unrealized appreciation of underlying Putnam Fund shares during the year 142,418 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Global Sector Fund 25 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/12 Year ended 10/31/11 Operations: Net investment income $41,883 $15,864 Net realized gain on investments 91,020 91,587 Net unrealized appreciation (depreciation) of investments 142,418 (215,869) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (40,314) (45,209) Class B (1,791) (2,404) Class C (4,516) (3,844) Class M (288) (590) Class R (222) (379) Class Y (12,405) (16,150) Net realized short-term gain on investments Class A (995) (2,749) Class B (61) (159) Class C (144) (255) Class M (9) (39) Class R (6) (25) Class Y (281) (956) From net realized long-term gain on investments Class A (29,862) — Class B (1,843) — Class C (4,324) — Class M (284) — Class R (187) — Class Y (8,426) — Redemption fees (Note 1) 40 365 Increase from capital share transactions (Note 4) 185,051 1,118,516 Total increase in net assets NET ASSETS Beginning of year 2,328,305 1,390,601 End of year (including distributions in excess of net investment income of $4,485 and no monies, respectively) The accompanying notes are an integral part of these financial statements. 26 Global Sector Fund This page left blank intentionally. Global Sector Fund 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A October 31, 2012 .16 .82 (.24) (.19) — e .25 1.62 50 October 31, 2011 .08 (.25) (.41) (.02) — e .25 .78 24 October 31, 2010† (.01) .38 — e * .15* (.06)* 14* Class B October 31, 2012 .11 .80 (.18) (.19) — e 1.00 1.09 50 October 31, 2011 — e (.25) (.37) (.02) — e 99 1.00 (.02) 24 October 31, 2010† (.05) .36 — — — .01 * 46 .59* (.51)* 14* Class C October 31, 2012 .09 .82 (.19) (.19) — e 1.00 .96 50 October 31, 2011 (.02) (.23) (.37) (.02) — e 1.00 (.15) 24 October 31, 2010† (.05) .36 — — — .01 * 71 .59* (.52)* 14* Class M October 31, 2012 .15 .78 (.18) (.19) — e .75 1.54 50 October 31, 2011 .04 (.27) (.37) (.02) — e 15 .75 .42 24 October 31, 2010† (.04) .37 — — — .01 * 16 .44* (.38)* 14* Class R October 31, 2012 .15 .80 (.21) (.19) — e .50 1.49 50 October 31, 2011 .07 (.26) (.38) (.02) — e 10 .50 .70 24 October 31, 2010† (.02) .36 — — — .01 * 10 .30* (.22)* 14* Class Y October 31, 2012 .19 .82 (.27) (.19) — e — 1.92 50 October 31, 2011 .11 (.25) (.42) (.02) — e — 1.08 24 October 31, 2010† .01 .36 — — — .01 * —* .08* 14* * Not annualized. † For the period March 31, 2010 (commencement of operations) to October 31, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class reflect a reduction of the following amount (Note 2). Percentage of average net assets October 31, 2012 1.31% October 31, 2011 3.53 October 31, 2010 10.58 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 28Global Sector Fund Global Sector Fund 29 Notes to financial statements 10/31/12 Within the following Notes to financial statements, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from November 1, 2011 through October 31, 2012. Putnam Global Sector Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by allocating its assets among eight Putnam global sector funds to provide exposure to sectors of the global markets in approximately the same proportions as the sector weightings in the MSCI World Index. We may also invest in money market instruments or an affiliated money market fund for cash management. The financial statements report on the fund, which may invest in the following Putnam Funds: Putnam Global Consumer Fund, Putnam Global Financials Fund, Putnam Global Health Care Fund, Putnam Global Industrials Fund, Putnam Global Natural Resources Fund, Putnam Global Technology Fund, Putnam Global Telecommunications Fund, Putnam Global Utilities Fund, which are all non-diversified and Putnam Money Market Fund, which is diversified (the underlying Putnam Funds), which are managed by Putnam Management. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Effective January 2, 2013, any purchases made will not be subject to a redemption fee. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. 30 Global Sector Fund Security valuation The price of the fund’s shares are based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1. The NAVs of underlying Putnam Funds are determined based on the policies contained in each of the underlying Putnam Fund’s financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New Stock Exchange each day the exchange is open. Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. Pursuant to federal income tax regulations applicable to regulated investment companies, the Fund has elected to defer $4,485 to its fiscal year ending October 31, 2013 late year ordinary losses ((i) ordinary losses recognized between January 1, 2012 and October 31, 2012, and (ii) specified ordinary and currency losses recognized between November 1, 2011 and October 31, 2012). Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, late year loss deferrals and reclass of short term capital gain distributions from underlying Putnam Funds. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $13,168 to decrease distributions in excess of net investment income and $13,168 to decrease accumulated net realized gains. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $43,003 Unrealized depreciation (81,314) Net unrealized depreciation (38,311) Undistributed long-term gain 124,040 Late year ordinary loss deferral (4,485) Cost for federal income tax purposes $2,721,617 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Global Sector Fund 31 Note 2: Management fee, administrative services and other transactions The fund does not pay a management fee to Putnam Management. Putnam Management has contractually agreed to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s distribution plan) through February 28, 2014. During the reporting period, the fund’s expenses were reduced by $34,253 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $4,381 ClassM 104 ClassB 992 ClassR 53 ClassC 2,476 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,435 and $6 from the sale of classA and classM shares, respectively, and received $44 and no monies in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds aggregated$1,511,063 and $1,304,287, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/12 Year ended 10/31/11 ClassA Shares Amount Shares Amount Shares sold 45,010 $432,999 85,601 $914,126 Shares issued in connection with reinvestment of distributions 7,838 71,171 4,440 46,711 52,848 504,170 90,041 960,837 Shares repurchased (78,590) (805,367) (19,032) (195,889) Net increase (decrease) 32 Global Sector Fund Year ended 10/31/12 Year ended 10/31/11 ClassB Shares Amount Shares Amount Shares sold 1,608 $15,401 10,932 $115,809 Shares issued in connection with reinvestment of distributions 363 3,283 244 2,563 1,971 18,684 11,176 118,372 Shares repurchased (2,570) (24,998) (5,395) (57,102) Net increase (decrease) Year ended 10/31/12 Year ended 10/31/11 ClassC Shares Amount Shares Amount Shares sold 6,431 $63,358 17,475 $182,621 Shares issued in connection with reinvestment of distributions 868 7,835 354 3,712 7,299 71,193 17,829 186,333 Shares repurchased (6,234) (61,452) (1,268) (14,245) Net increase Year ended 10/31/12 Year ended 10/31/11 ClassM Shares Amount Shares Amount Shares sold 109 $1,076 229 $2,399 Shares issued in connection with reinvestment of distributions 64 581 60 629 173 1,657 289 3,028 Shares repurchased (508) (5,077) (301) (2,767) Net increase (decrease) Year ended 10/31/12 Year ended 10/31/11 ClassR Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 46 415 38 404 46 415 38 404 Shares repurchased — Net increase 46 38 Year ended 10/31/12 Year ended 10/31/11 ClassY Shares Amount Shares Amount Shares sold 58,567 $604,710 23,999 $258,282 Shares issued in connection with reinvestment of distributions 2,325 21,112 1,625 17,106 60,892 625,822 25,624 275,388 Shares repurchased (13,717) (139,996) (14,710) (155,843) Net increase At the close of the reporting period, a shareholder of record owned 5.19% of the outstanding shares of the fund. At the close of the reporting period, an Interested Trustee of the Fund owned 11.46% of the outstanding shares of the fund. Global Sector Fund 33 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percent of ownership Value Class M 1,080 87.80% $11,104 Class R 1,084 100.00% 11,176 Class Y 1,094 1.17% 11,319 Note 5: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market Market value at the value at the beginning of end of the the reporting Purchase Sale Investment Capital gain reporting Name of affiliates period cost proceeds income distributions period Putnam Global Consumer Fund $491,198 $320,611 $267,694 $8,569 $36,896 $568,861 Putnam Global Financials Fund 429,784 287,434 253,125 7,407 3,126 527,939 Putnam Global Health Care Fund 230,028 163,235 136,810 6,654 21,238 281,784 Putnam Global Industrials Fund 248,429 157,025 134,952 6,923 8,649 291,487 Putnam Global Natural Resources Fund 423,779 270,496 208,783 13,137 — 474,685 Putnam Global Technology Fund 292,353 183,104 159,730 — 14,342 322,466 Putnam Global Telecommunications Fund 108,210 58,028 71,184 3,937 1,443 109,103 Putnam Global Utilities Fund 98,715 50,232 56,951 3,262 — 94,851 Putnam Money Market Fund 6,290 20,898 15,058 — — 12,130 Totals Note 6: Market, credit and other risks In the normal course of business, the underlying Putnam funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The underlying Putnam Funds may invest in foreign securities that involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Each underlying Putnam Fund concentrates their investments in one sector, which involves more risk than a fund that invests more broadly. 34 Global Sector Fund Note 7: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011-04 did not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Global Sector Fund 35 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $125,223 as a capital gain dividend with respect to the taxable year ended October 31, 2012, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 28.14% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 93.32%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 36 Global Sector Fund About the Trustees Independent Trustees Global Sector Fund 37 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 38 Global Sector Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Global Sector Fund 39 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 40 Global Sector Fund Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Independent Registered Manager, Assistant Clerk, and Public Accounting Firm Robert T. Burns Associate Treasurer PricewaterhouseCoopers LLP Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Global Sector Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2012	$12,251	$ —	$5,538	$ — October 31, 2011	$16,573	$ —	$3,137	$ — For the fiscal years ended October 31 2012 and October 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $245,047 and $180,519 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
